Exhibit 10.1

 

THIRD AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO THIRD AMENDED AND RESTATED SECURITY AGREEMENT

This Third Amendment to Third Amended and Restated Credit Agreement and First
Amendment to Third Amended and Restated Security Agreement (this "Amendment") is
made as of April 19, 2019, by and among GLOBAL OPERATING LLC, a Delaware limited
liability company ("OLLC"), GLOBAL COMPANIES LLC, a Delaware limited liability
company ("Global"), GLOBAL MONTELLO GROUP CORP., a Delaware corporation
("Montello"), GLEN HES CORP., a Delaware corporation ("Glen Hes"), CHELSEA
SANDWICH LLC, a Delaware limited liability company ("Chelsea LLC"), GLP FINANCE
CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY MARKETING LLC, a
Delaware limited liability company ("GEM"), GLOBAL CNG LLC, a Delaware limited
liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts limited
liability company ("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon limited
liability company ("Cascade"), WARREN EQUITIES, INC., a Delaware corporation
("Warren" and, collectively with  OLLC, Global, Montello, Glen Hes, Chelsea LLC,
Finance, GEM, CNG, Alliance and Cascade, the "Borrowers" and each individually,
a "Borrower"), GLOBAL PARTNERS LP, a Delaware limited partnership (the "MLP"),
BURSAW OIL LLC, a Massachusetts limited liability company ("Bursaw"), PURITAN
OIL COMPANY, INC., a New Jersey Corporation ("Puritan"), WAREX TERMINALS
CORPORATION, a New York corporation ("Warex"), DRAKE PETROLEUM COMPANY, INC., a
Massachusetts corporation ("Drake") and MARYLAND OIL COMPANY, INC., a Delaware
corporation ("Maryland Oil" and, collectively with the MLP, Bursaw, Puritan,
Warex and Drake, the "US Guarantors" and each individually, a "US Guarantor";
the Borrowers and the US Guarantors shall hereinafter collectively be referred
to as the "Loan Parties" and each, individually, as a "Loan Party"), each
"Lender" (as such term is defined in the Credit Agreement referred to below)
(collectively, the "Lenders" and each individually, a "Lender") party hereto,
Bank of America, N.A. as Administrative Agent, Swing Line Lender, L/C Issuer and
Alternative Currency Fronting Lender (as each such term is defined in the Credit
Agreement) and JPMorgan Chase Bank, N.A. as an L/C Issuer;

WHEREAS, the Borrowers, the MLP, the Lenders, the Administrative Agent, the
Swing Line Lender, the L/C Issuers, the Alternative Currency Fronting Lender,
JPMorgan Chase Bank, N.A. and Wells Fargo Bank, N.A. as Co-Syndication Agents
and Citizens Bank, N.A., Societe Generale, BNP Paribas and MUFG Bank, Ltd., as
Co-Documentation Agents are parties to that certain Third Amended and Restated
Credit Agreement dated as of April 25, 2017 (as amended and in effect from time
to time prior to the date hereof, the "Existing Credit Agreement"; the Existing
Credit Agreement as amended by this Third Amendment, the "Credit Agreement");

WHEREAS, the Loan Parties and the Administrative Agent are parties to that
certain Third Amended and Restated Security Agreement dated as of April 25, 2017
(as amended and in effect from time to time prior to the date hereof, the
"Existing Security Agreement"; the Existing Security Agreement as amended by
this Amendment, the "Security Agreement");







--------------------------------------------------------------------------------

 



 

WHEREAS, certain of the Lenders party hereto wish to assign all or a portion of
such Lender's Loans and Commitments under the Credit Agreement and certain other
Lenders party hereto wish to assume such Loans and Commitments; and

WHEREAS, the Loan Parties, the requisite Lenders and the Administrative Agent
desire to amend certain provisions of the Existing Credit Agreement and the
Existing Security Agreement, all as provided more fully herein below;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

§1.        Definitions.  Capitalized terms used herein without definition and
which are defined in the Credit Agreement shall have the same respective
meanings herein as therein.

§2.        Amendment to the Existing Credit Agreement.   The Existing Credit
Agreement is hereby amended as follows:

(a)         the Existing Credit Agreement (excluding the Exhibits and Schedules
thereto, which, except as expressly set forth in clauses (b) and (c), shall
continue to be the Exhibits and Schedules under the Credit Agreement) is hereby
amended in the form of Exhibit A hereto;

(b)         each of Schedules 2.01, 5.06, 5.09, 5.13, 7.01 and 7.09 to the
Credit Agreement are each hereby amended by deleting such Schedules 2.01, 5.06,
5.09, 5.13, 7.01 and 7.09  in their entirety and substituting in place thereof
the Schedules 2.01, 5.06, 5.09, 5.13, 7.01 and 7.09  attached hereto as Exhibit
B.

(c)         Exhibit E is hereby amended by deleting Exhibit E in its entirety
and substituting in place thereof the Exhibit E attached hereto as Exhibit C.

§3.        Amendment to the Existing Security Agreement.   The Existing Security
Agreement is hereby amended by inserting immediately after the end of Section
2.3 the following new Section 2.4:

2.4.       Excluded Collateral.  Notwithstanding anything to the contrary
contained herein or in the Original Security Agreement, (a)  the grant of the
security interest contained in §2.1 shall not extend to, and the term
"Collateral" shall not include: (i) any directly held Equity Interests (whether
classified as investment property or as a general intangible), now or hereafter
held or owned by a Loan Party (other than directly held Equity Interests
(however classified) in a Person that is a Borrower, Guarantor or Wholly-Owned
Restricted Subsidiary) to the extent either (x) that a security interest may not
be granted by such Loan Party in such directly held Equity Interests (A) as a
matter of law, or (B) under the terms of the governing document, joint venture
agreement or shareholders agreement, as the case may be, applicable thereto,
without the consent of one or more applicable third parties thereto and such
consent has not been obtained, or (y) that the granting of a security interest
would give rise to a "right of first refusal", a "right of first offer" or
similar right that may be exercised by a third party pursuant to





2

--------------------------------------------------------------------------------

 



 

the applicable governing document, joint venture agreement or shareholders
agreement (each, a "Non-Transferable Interest"), (ii) any Equity Interest
(whether classified as investment property or as a general intangible) in any
Person that is a joint venture (and not also a Borrower, Guarantor or
Wholly-Owned Restricted Subsidiary), which Equity Interest is pledged by the
applicable Loan Party to a third party to secure any obligations of such Loan
Party incurred on behalf of a joint venture so long as the Investment in such
Person and the obligation relating thereto are permitted under the terms of the
Credit Agreement (a "JV Pledged Interest"), (iii) any Equity Interest (whether
classified as investment property or as a general intangible) in any
Unrestricted Subsidiary (a "Unrestricted Subsidiary Interest"), or (iv) any
Equity Interest (whether classified as investment property or as a general
intangible) in (x) any Foreign Subsidiary; (y) any FSHCO or (z) any domestic
Restricted Subsidiary of either of the foregoing, other than 65% of the voting
Equity Interests and 100% of the non-voting Equity Interests of any first tier
Foreign Subsidiary that is a CFC (a "Foreign Subsidiary Interest").  The
foregoing excluded Collateral set forth in sub-clauses (i) through (iv) hereof
is herein and in the Credit Agreement referred to as the "Excluded Assets".

(b)         The grant of the security interest contained in §2.1. shall extend
to, and the term "Collateral" shall include (i) any and all proceeds of such
Non-Transferable Interests, Unrestricted Subsidiary Interests or Foreign
Subsidiary Interests, as the case may be,  to the extent that the proceeds are
not themselves directly held investment property or general intangibles subject
to §2.4(a)(i), Unrestricted Subsidiary Interests subject to §2.4(a)(i)(iii) or
Foreign Subsidiary Interest subject to §2.4(a)(iv), as applicable, (ii) upon any
such applicable party or parties' consent with respect to any otherwise excluded
Non-Transferable Interests being obtained (or with respect to the restriction
contained in §2.4(a)(i)(y) such "right of first refusal", a "right of first
offer" or similar right no longer existing), thereafter such directly held
investment property or general intangibles and (iii) such JV Pledged Interests
to the extent such JV Pledged Interests are no longer subject to a security
interest.

(c)         The provisions of §2.4(a)(i) shall not apply to (i) directly held
investment property or general intangibles to the extent that the restrictions
on the Loan Party granting a security interest therein is not effective under
applicable law, (ii) Foreign Subsidiary Interests to the extent granting a
security interest therein would not create any adverse tax consequence, or (iii)
payment intangibles.

§4.        Assignment and Assumption.  As of the Amendment Effective Date (as
defined in Section 5 below), each of Bank of America, N.A., JPMorgan Chase Bank,
N.A., Wells Fargo Bank, N.A., Citizens Bank, N.A., Societe Generale, BNP
Paribas, MUFG Bank, Ltd., BMO Harris Financing, Inc., Credit Agricole Corporate
and Investment Bank, Cooperatieve Rabobank U.A., New York Branch, Santander
Bank, N.A., Deutsche Bank AG, New York Branch and KeyBank National Association
(collectively, the "Assignors" and each, individually, an "Assignor") hereby
irrevocably sells and assigns to each of TD Bank, N.A., Capital One, N.A.,
Regions Bank, Customers Bank, People's United Bank, National Association,
Barclays Bank PLC, City National Bank, Fifth Third Bank, Raymond James Bank,
N.A. and Rockland Trust Company (collectively,





3

--------------------------------------------------------------------------------

 



 

the "Assignees" and each, an "Assignee"), and each Assignee hereby irrevocably
purchases and assumes from the respective Assignors, subject to and in
accordance with the Standard Terms and Conditions attached to the form of
Assignment and Assumption attached as Exhibit F-1 to the Credit Agreement, (i)
all of the respective Assignors' rights and obligations in their respective
capacities as Lenders under the Credit Agreement and any other documents or
instruments delivered pursuant thereto so that after giving effect to any such
assignment and assumption each Lender's WC Commitment and Revolver Commitment
are as set forth on Exhibit D hereto and all outstanding Loans owing to each
such Lender (including, without limitation, the Letters of Credit and the Swing
Line Loans included in such facilities) reflect its applicable Commitments, and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the respective Assignors (in
their respective capacities as Lenders) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by any Assignor to any Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as an "Assigned
Interest").  The Assignors and the Assignees shall be deemed to enter into a
master assignment and assumption agreement, in form and substance substantially
similar to Exhibit F-1 to the Credit Agreement to effectuate the assignment and
assumption contemplated hereby. Each such sale and assignment is without
recourse to any Assignor and, except as expressly provided herein, without
representation or warranty by any Assignor.

§5.  Conditions to Effectiveness. This Amendment will become effective as of the
date hereof (the "Amendment Effective Date") upon receipt by the Administrative
Agent (or, in the case of clause (g) below, the applicable Lender) of the
following:

(a)         the fully executed counterparts of this Amendment (including the
Ratification of Guaranty hereto by the Guarantors) executed by the Loan Parties,
the Administrative Agent and the Lenders;

(b)         with respect to any Assignee which is not a Lender immediately prior
to the Amendment Effective Date, a Note executed by the Borrowers in favor of
such Assignee requesting a Note;

(c)         updated Master Perfection Certificate, duly executed and delivered
by each Loan Party;

(d)         the Administrative Agent is satisfied that all actions have been
taken with respect to flood determinations as is required to comply with
applicable law;

(e)         a certificate from each Loan Party in form and substance
satisfactory to the Administrative Agent and dated as of the Amendment Effective
Date as to the incumbency of, and bearing manual specimen signatures of, the
officers or other authorized signatories of such Loan Party who are authorized
to execute and take actions under this Amendment on behalf of such Loan Party
(or a certification that no changes have been made to the list provided to the
Administrative Agent on the Closing Date in the certificate delivered pursuant
to Section 4.01 of





4

--------------------------------------------------------------------------------

 



 

the Credit Agreement (the "Closing Date Certificates"), and certifying and
attaching copies of (i) each Loan Party's Organizational Documents (or a
certification that no changes have been made to such Loan Party's Organizational
Documents from those delivered with the Closing Date Certificates); and (ii) the
resolutions of each Loan Party's board of directors, members or managers, as the
case may be, authorizing the transactions contemplated by this Amendment;

(f)         a good standing and legal existence certificate for each Loan Party,
issued by the state in which such Loan Party is organized

(g)        on or prior to the Amendment Effective Date, any Loan Party that
qualifies as a "legal entity customer" under 31 C.F.R. §1010.230 (the "Benefit
Ownership Regulation") shall have delivered to each Lender that so requests, a
certification regarding beneficial ownership required by the Beneficial
Ownership Regulation in relation to such Loan Party;

(h)         a favorable opinion of (i) Edward J. Faneuil, Esq. and Vinson &
Elkins LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, as to matters concerning the Loan Parties and the Loan
Documents as the Required Lenders may reasonably request, (ii) Schwabe,
Williamson & Wyatt counsel to Cascade, addressed to the Administrative Agent and
each Lender, as to matters concerning Cascade as the Required Lenders may
reasonably request, and (iii) Bennett Jones LLP, counsel to Global Canada,
addressed to the Administrative Agent and each Lender, as to the matters
concerning Global Canada as the Required Lenders may reasonably request; and

(i)          evidence that any fees required to be paid on or before the
Amendment Effective Date shall have been paid.

 

§6.        Representations and Warranties; No Default.  Each Loan Party
represents and warrants (i) that the representations and warranties of such Loan
Party contained in Article V of the Credit Agreement (it being understood that
all references to the Credit Agreement in this Section 6 shall refer to the
Credit Agreement as amended hereby) or any other Loan Document, or which are
contained in any document furnished in connection herewith, are true and correct
on the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 6, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01 of the Credit Agreement, and (ii) no Default or Event of Default
has occurred and is continuing as of the date hereof.  In addition, each of the
Loan Parties hereby represents and warrants that the execution and delivery by
such Loan Party of this Amendment and the performance by each such Loan Party of
all of its agreements and obligations under the Credit Agreement as amended
hereby and the other Loan Documents to which it is a party are within the
corporate, partnership and/or limited liability company authority of each of the
Loan Parties and have been duly authorized by all necessary corporate,
partnership and/or membership action on the part of each of the Loan Parties.

§7.        Ratification,  Etc.  Except as expressly amended hereby, the Credit
Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the Security Documents, are hereby ratified and
confirmed in all respects and shall continue in full





5

--------------------------------------------------------------------------------

 



 

force and effect.  The Existing Credit Agreement and this Amendment shall be
read and construed as a single agreement and the Existing Security Agreement and
this Amendment shall be read and construed as a single agreement.  All
references in the Existing Credit Agreement or the Existing Security Agreement,
as applicable, or any related agreement or instrument to the Existing Credit
Agreement or the Existing Security Agreement, as applicable, shall hereafter
refer to the Existing Credit Agreement or the Existing Security Agreement, as
applicable, as amended hereby.  This Amendment shall constitute a Loan Document.

§8.        No Waiver.  Nothing contained herein shall constitute a waiver of,
impair or otherwise affect any Obligations, any other obligation of the Loan
Parties or any rights of the Administrative Agent, the L/C Issuers, the Swing
Line Lender, the Alternative Currency Fronting Lender, the Syndication Agent,
the Co-Documentation Agents or the Lenders consequent thereon.

§9.        Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or other electronic imaging
means (e.g. "pdf" or "tif") shall be effective as delivery of a manually
executed counterpart of this Agreement.

§10.      Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 



6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.

 

 

 

 

 

 

GLOBAL OPERATING LLC

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

GLOBAL COMPANIES LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

GLP FINANCE CORP.

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

GLOBAL ENERGY MARKETING LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

ALLIANCE ENERGY LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

CASCADE KELLY HOLDINGS LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

GLOBAL CNG LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

WARREN EQUITIES, INC.

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

BURSAW OIL LLC
By: Alliance Energy LLC, its sole member
By: Global Operating LLC, its sole member
By: Global Partners LP, its sole member
By: Global GP LLC, its general partner

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

WAREX TERMINALS CORPORATION

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

DRAKE PETROLEUM COMPANY, INC.

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

PURITAN OIL COMPANY, INC.

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

MARYLAND OIL COMPANY, INC.

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

BANK OF AMERICA, N.A., as  Administrative Agent

 

 

 

 

By:

/s/ Anthony W. Kell

 

 

Name: Anthony W. Kell

 

 

Title: Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer, Alternative Currency Fronting
Lender and Swing Line Lender

 

 

 

 

By:

/s/ Christopher DiBiase

 

 

Name: Christopher DiBiase

 

 

Title: Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender, L/C Issuer and as Co-Syndication Agent

 

 

 

 

By:

/s/ Daniel Stampel

 

 

Name: Daniel Stampel

 

 

Title: Authorized Officer

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

WELLS FARGO BANK, N.A., as a Lender and Co-Syndication Agent

 

 

 

 

By:

/s/ Cody King

 

 

Name: Cody King

 

 

Title: Assistant Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

CITIZENS BANK, N.A., as a Lender and Co-Documentation Agent

 

 

 

 

By:

/s/ Donald A. Wright

 

 

Name: Donald A. Wright

 

 

Title: Senior Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

SOCIETE GENERALE, as a Lender and Co-Documentation Agent

 

 

 

 

By:

/s/ Michiel V.M. Van Der Voort

 

 

Name: Michiel V.M. Van Der Voort

 

 

Title: Managing Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

BNP PARIBAS, as a Lender and Co-Documentation Agent

 

 

 

 

By:

/s/ Redi Meshi

 

 

Name: Redi Meshi

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Delphine Gaudiot

 

 

Name: Delphine Gaudiot

 

 

Title: Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

MUFG BANK, LTD. (formerly known as THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.), as a Lender and
Co-Documentation Agent

 

 

 

 

By:

/s/ Christopher Taylor

 

 

Name: Christopher Taylor

 

 

Title: Managing Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

By:

/s/ Melissa Guzmann

 

 

Name: Melissa Guzmann

 

 

Title: Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

By:

/s/ Zali Win

 

 

Name: Zali Win

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Mark Lvoff

 

 

Name: Mark Lvoff

 

 

Title: Managing Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Chung-Taek Oh

 

 

Name: Chung-Taek Oh

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ Michael A. Katz

 

 

Name: Michael A. Katz

 

 

Title: Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

 

By:

/s/ John P. Nuzzo

 

 

Name: John P. Nuzzo

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Jeffrey Millman

 

 

Name: Jeffrey Millman

 

 

Title: Regional Credit Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Shai Bandner

 

 

Name: Shai Bandner

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ My Nguyen

 

 

Name: My Nguyen

 

 

Title: Analyst

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Betty Chang

 

 

Name: Betty Chang

 

 

Title: Senior Vice President

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

REGIONS BANK, as a Lender

 

 

 

 

By:

/s/ Stuart Murray

 

 

Name: Stuart Murray

 

 

Title: Director

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Alexander L. Rody

 

 

Name: Alexander L. Rody

 

 

Title: Senior Vice President

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

By:

/s/ Martin P. Corrigan

 

 

Name: Martin P. Corrigan

 

 

Title: Vice President

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

CUSTOMERS BANK, as a Lender

 

 

 

 

By:

/s/ Joseph T. O’Leary, Jr.

 

 

Name: Joseph T. O’Leary, Jr.

 

 

Title: Executive Vice President

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Samuel C. Pepe

 

 

Name: Samuel C. Pepe

 

 

Title: Vice President

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

PEOPLE'S UNITED BANK, NATIONAL ASSOCIATION, formerly PEOPLE'S UNITED BANK, as a
Lender

 

 

 

 

By:

/s/ Michael J. McDermott

 

 

Name: Michael J. McDermott

 

 

Title: Senior Vice President

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

By:

/s/ Mike Ross

 

 

Name: Mike Ross

 

 

Title: Senior Vice President

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Tad L. Stainbrook

 

 

Name: Tad L. Stainbrook

 

 

Title: Vice President

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

ROCKLAND TRUST COMPANY (successor by merger to BLUE HILLS BANK), as a Lender

 

 

 

 

By:

/s/ Gretchen Troiano

 

 

Name: Gretchen Troiano

 

 

Title: Vice President, Commercial Lending

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

By:

/s/ Thomas Lawler

 

 

Name: Thomas Lawler

 

 

Title: Director

 

 

 





 

--------------------------------------------------------------------------------

 



 

 

CITY NATIONAL BANK, as a Lender

 

 

 

By:

/s/ John M. Tyson, SVP

 

 

Name: John M. Tyson

 

 

Title: Senior Vice President

 





 

--------------------------------------------------------------------------------

 



 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (each a "Guarantor") hereby acknowledges and
consents to the foregoing Amendment as of April 19, 2019, and agrees that each
of (a) the Third Amended and Restated Guaranty dated as of April 25, 2017 (as
amended and in effect from time to time, the "Guaranty") from each of Global
Partners LP, Bursaw Oil LLC, Warex Terminals Corporation, Drake Petroleum
Company, Inc., Puritan Oil Company, Inc. and Maryland Oil Company, Inc.; and (b)
the Amended and Restated Guarantee dated as of April 25, 2017 (as amended and in
effect from time to time, the "Canada Guaranty") from Global Partners Energy
Canada ULC remains in full force and effect, and each of the Guarantors confirms
and ratifies all of its obligations thereunder and under each of the other Loan
Documents to which such Guarantor is a party. Notwithstanding anything to the
contrary contained herein, the parties hereto hereby acknowledge, agree and
confirm that as of the date hereof, each of the Guaranty and the Canada Guaranty
remains in full force and effect.

 

 

 

 

 

 

 

GLOBAL PARTNERS LP
By:  Global GP LLC, its general partner

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

BURSAW OIL LLC
By:  Alliance Energy LLC, its sole member
By:  Global Operating LLC, its sole member
By:  Global Partners LP, its sole member
By:  Global GP LLC, its general partner

 

 

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

GLOBAL PARTNERS ENERGY CANADA ULC

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

WAREX TERMINALS CORPORATION

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

DRAKE PETROLEUM COMPANY, INC.

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

PURITAN OIL COMPANY, INC.

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

MARYLAND OIL COMPANY, INC.

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Name: Daphne H. Foster

 

 

Title: Chief Financial Officer

 





 

--------------------------------------------------------------------------------

 



 

Exhibit A to Amendment

 

[Credit Agreement]

 

 



 

--------------------------------------------------------------------------------

 



Exhibit A to Amendment

 

 

 

Deal CUSIP Number: 37946WAJ1
Revolver CUSIP Number:  37946WAK4
Working Capital CUSIP Number:  37946WAL2

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 25, 2017

among

GLOBAL OPERATING LLC,

GLOBAL COMPANIES LLC,

GLOBAL MONTELLO GROUP CORP.

GLEN HES CORP.

CHELSEA SANDWICH LLC

GLP FINANCE CORP.

GLOBAL ENERGY MARKETING LLC

GLOBAL CNG LLC

ALLIANCE ENERGY LLC

CASCADE KELLY HOLDINGS LLC and

WARREN EQUITIES, INC.

 

as the Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender, Alternative Currency Fronting Lender

and L/C Issuer

JPMORGAN CHASE BANK, N.A. as an L/C Issuer,

JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, N.A.

as Co-Syndication Agents

 

CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND MUFG BANK, LTD.,

as Co-Documentation Agents

and

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, JPMORGAN CHASE
BANK, N.A., WELLS FARGO SECURITIES, LLC, CITIZENS BANK, N.A., SOCIETE
GENERALE, BNP PARIBAS AND MUFG BANK, LTD.

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Section

 

 

 

 

Page

 

 

 

 

 

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS


2

1.01

 

Defined Terms.


2

1.02

 

Other Interpretive Provisions.


57

1.03

 

Accounting Terms.


58

1.04

 

Rounding.


59

1.05

 

Times of Day.


59

1.06

 

Letter of Credit Amounts.


59

1.07

 

Exchange Rates; Currency Equivalents.


59

ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS


60

2.01

 

Commitment for Loans.


60

2.02

 

Borrowings, Conversions and Continuations of Committed Loans.


61

2.03

 

Letters of Credit.


66

2.04A

 

Swing Line Loans.


77

2.04

 

Prepayments.


80

2.05

 

Termination or Reduction of Commitments.


81

2.06

 

Repayment of Loans.


82

2.07

 

Interest.


82

2.08

 

Fees.


84

2.09

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.


84

2.10

 

Evidence of Debt.


85

2.11

 

Payments Generally; Administrative Agent's Clawback.


85

2.12

 

Sharing of Payments by Lenders.


87

2.13

 

Increase in Commitments.


88

2.14

 

Cash Collateral.


89

2.15

 

Defaulting Lenders.


91

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY


93

3.01

 

Taxes.


93

3.02

 

Illegality.


97

3.03

 

Inability to Determine Rates.


98

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans.


100

3.05

 

Compensation for Losses.


102

3.06

 

Mitigation Obligations; Replacement of Lenders.


103

3.07

 

Survival.


104

ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


104

4.01

 

Conditions of Initial Credit Extension.


104

4.02

 

Conditions to all Credit Extensions.


106

ARTICLE V.  REPRESENTATIONS AND WARRANTIES


107

5.01

 

Existence, Qualification and Power.


107

5.02

 

Authorization; No Contravention.


107

 







--------------------------------------------------------------------------------

 

TABLE OF CONTENTS (Continued)

 

 

 

 

 

 

Section

 

 

 

 

Page

 

 

 

 

 

 

 


5.03

 

Governmental Authorization; Other Consents.


107

5.04

 

Binding Effect.


107

5.05

 

Financial Statements; No Material Adverse Effect.


107

5.06

 

Litigation.


108

5.07

 

No Default.


108

5.08

 

Ownership of Property; Liens.


108

5.09

 

Environmental Compliance.


109

5.10

 

Insurance.


109

5.11

 

Taxes.


109

5.12

 

ERISA Compliance.


109

5.13

 

Subsidiaries; Equity Interests.


110

5.14

 

Margin Regulations; Investment Company Act.


110

5.15

 

Disclosure.


111

5.16

 

Compliance with Laws.


111

5.17

 

Taxpayer Identification Number; Other Identifying Information.


111

5.18

 

Intellectual Property; Licenses, Etc.


111

5.19

 

Absence of Financing Statements.


111

5.20

 

Perfection of Security Interests.


112

5.21

 

Certain Transactions.


112

5.22

 

Bank Accounts.


112

5.23

 

Representations as to Foreign Obligors.


112

5.24

 

Anti-Terrorism Laws; Economic Sanctions.


113

5.25

 

EEA Financial Institution.


114

ARTICLE VI.  AFFIRMATIVE  COVENANTS


114

6.01

 

Financial Statements.


114

6.02

 

Certificates; Other Information.


116

6.03

 

Notices.


119

6.04

 

Payment of Obligations.


120

6.05

 

Preservation of Existence, Etc.


120

6.06

 

Maintenance of Properties.


120

6.07

 

Maintenance of Insurance.


120

6.08

 

Compliance with Laws; Governing Documents.


120

6.09

 

Books and Records.


121

6.10

 

Inspection Rights.


121

6.11

 

Use of Proceeds.


121

6.12

 

Bank Accounts.


121

6.13

 

Additional Borrowers or Subsidiary Guarantors.


122

6.14

 

Senior Debt Status.


124

6.15

 

Post-Closing Requirements.


124

6.16

 

Approvals and Authorizations.


124

6.17

 

Anti-Terrorism Compliance.


124

ARTICLE VII.  NEGATIVE COVENANTS


125

7.01

 

Liens.


125

7.02

 

Investments.


127

7.03

 

Indebtedness.


130

 





ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS (Continued)

 

 

 

 

 

 

Section

 

 

 

 

Page

 

 

 

 

 

 

 


7.04

 

Fundamental Changes.


132

7.05

 

Dispositions.


133

7.06

 

Acquisitions.


135

7.07

 

Restricted Payments.


135

7.08

 

Change in Nature of Business.


136

7.09

 

Transactions with Affiliates.


137

7.10

 

Burdensome Agreements.


137

7.11

 

Use of Proceeds.


138

7.12

 

Compliance with Environmental Laws.


138

7.13

 

Prohibited Commodity Transactions.


138

7.14

 

Loans to Owners, Officers or Employees.


138

7.15

 

Payment of Indebtedness.


139

7.16

 

Bank Accounts.


139

7.17

 

Sanctions; Anti-Corruption.


140

7.18

 

Financial Covenants.


140

7.19

 

Organizational Documents.


141

ARTICLE VIII.  EVENTS OF DEFAULTS AND REMEDIES


141

8.01

 

Events of Default.


141

8.02

 

Remedies Upon Event of Default.


144

8.03

 

Application of Funds.


144

ARTICLE IX.  ADMINISTRATIVE AGENT


146

9.01

 

Appointment and Authority.


146

9.02

 

Rights as a Lender.


146

9.03

 

Exculpatory Provisions.


146

9.04

 

Reliance by Administrative Agent.


147

9.05

 

Delegation of Duties.


148

9.06

 

Resignation of Administrative Agent.


148

9.07

 

Non-Reliance on Administrative Agent and Other Lenders.


150

9.08

 

No Other Duties, Etc.


150

9.09

 

Administrative Agent May File Proofs of Claim.


150

9.10

 

Collateral and Guaranty Matters.


151

9.11

 

Secured Cash Management Agreements.


152

ARTICLE X.  MISCELLANEOUS


153

10.01

 

Amendments, Etc.


153

10.02

 

Notices; Effectiveness; Electronic Communication.


155

10.03

 

No Waiver; Cumulative Remedies; Enforcement.


157

10.04

 

Expenses; Indemnity; Damage Waiver.


158

10.05

 

Payments Set Aside.


160

10.06

 

Successors and Assigns.


160

10.07

 

Treatment of Certain Information; Confidentiality.


165

10.08

 

Right of Setoff.


166

10.09

 

Interest Rate Limitation.


167

10.10

 

Counterparts; Integration; Effectiveness.


167

10.11

 

Survival of Representations and Warranties.


167

10.12

 

Severability.


168

 





iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS (Continued)

 

 

 

 

 

 

Section

 

 

 

 

Page

 

 

 

 

 

 

 


10.13

 

Replacement of Lenders.


168

10.14

 

Governing Law; Jurisdiction; Etc.


169

10.15

 

Waiver of Jury Trial.


170

10.16

 

No Advisory or Fiduciary Responsibility.


170

10.17

 

Electronic Execution of Assignments and Certain Other Documents.


170

10.18

 

USA PATRIOT Act.


171

10.19

 

Joint and Several Liability.


171

10.20

 

Judgment Currency.


174

10.21

 

Transitional Arrangements.


174

10.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


175

SIGNATURES

 

S-1

 

 



iv

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

1A

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

5.06

Litigation

5.09

Environmental Matters

5.12

ERISA Matters

5.13

Subsidiaries; Other Equity Investments

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

7.09

Transactions with Affiliates

10.02

Administrative Agent's Office; Certain Addresses for Notices

 

 

EXHIBITS

Form of

 

 

A-1

Loan Notice

A-2

Swing Line Loan Notice

B

Borrowing Base Report

C

Product Under Contract LC Certificate

D

Note

E

Compliance Certificate

F-1

Assignment and Assumption

F-2

Administrative Questionnaire

G

Guaranty

H

Opinion Matters

I

U.S. Tax Compliance Certificates

 

 

 



 

--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
"Agreement") is entered into as of April 25, 2017, among GLOBAL OPERATING LLC, a
Delaware limited liability company ("OLLC"), GLOBAL COMPANIES LLC, a Delaware
limited liability company ("Global"), GLOBAL MONTELLO GROUP CORP., a Delaware
corporation ("Montello"), GLEN HES CORP., a Delaware corporation ("Glen Hes"),
CHELSEA SANDWICH LLC, a Delaware limited liability company ("Chelsea LLC"), GLP
FINANCE CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY MARKETING LLC,
a Delaware limited liability company ("GEM"), GLOBAL CNG LLC, a Delaware limited
liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts limited
liability company ("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon limited
liability company ("Cascade") and WARREN EQUITIES, INC., a Delaware Corporation
("Warren" and, collectively with  OLLC, Global, Montello, Glen Hes, Chelsea LLC,
Finance, GEM, CNG, Alliance and Cascade, the "Initial Borrowers" and each
individually, an "Initial Borrower"), GLOBAL PARTNERS LP, a Delaware limited
partnership (the "MLP"), each lender from time to time party hereto
(collectively, the "Lenders" and individually, a "Lender"), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative
Currency Fronting Lender, JPMORGAN CHASE BANK, N.A. as an L/C Issuer, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co-Syndication Agents and
CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND MUFG BANK, LTD. as
Co-Documentation Agents.

WHEREAS, pursuant to a Second Amended and Restated Credit Agreement dated as of
December 16, 2013 (as amended from time to time, the "Prior Credit Agreement")
by and among the Initial Borrowers, certain of the Lenders, the Administrative
Agent, the Swing Line Lender, certain L/C Issuers and the Alternative Currency
Fronting Lender, the Lenders party thereto made loans and other extensions of
credit available to the Initial Borrowers for the purposes set forth therein;
and

WHEREAS, the Initial Borrowers have requested to amend and restate the Prior
Credit Agreement, and the Lenders, the Administrative Agent, Swing Line Lender,
the L/C Issuers, the Alternative Currency Fronting Lender, the Co-Documentation
Agents and the Co-Syndication Agents are willing to amend and restate the Prior
Credit Agreement and to continue to provide financing to the Borrowers (as
hereinafter defined) on the terms and conditions set forth herein;

NOW, THEREFORE, the Initial Borrowers, the Lenders, the Administrative Agent,
the Swing Line Lender, the L/C Issuers, the Alternative Currency Fronting
Lender, the Co-Documentation Agents and the Co-Syndication Agents each agree
that on and as of the Closing Date (as hereinafter defined) the Prior Credit
Agreement is hereby amended and restated in its entirety, and shall remain in
full force and effect only as expressly set forth herein and in consideration of
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 





1

--------------------------------------------------------------------------------

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01      Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

"2022 Notes" means the 6.25% Senior Notes due 2022 issued by the MLP and
Finance.

"Acceptable Issuer" means either (a) a Lender or (b) a financial institution
having, on the basis of its latest financial statements, capital, surplus and
undivided profits of at least $1,500,000,000 and having an unenhanced senior
unsecured short-term debt rating of BBB or better by Fitch IBCA or S&P, or Baa2
by Moody's, and, in each of (a) and (b), which is acceptable to the
Administrative Agent in its sole discretion.

"Accounts Receivable" means rights of the Borrowers to payment for goods sold,
leased or otherwise marketed in the ordinary course of business, and all rights
of the Borrowers to payment for services rendered in the ordinary course of
business and all sums of money or other proceeds due thereon pursuant to
transactions with account debtors, except for that portion of the sum of money
or other proceeds due thereon that relate to sales, use or property taxes in
conjunction with such transactions that have not otherwise been deducted as an
Excise Tax Liability for purposes of calculating the Borrowing Base, all as
recorded on books of account in accordance with generally accepted accounting
principles.  For the avoidance of doubt, the parties hereto hereby acknowledge
that the rights of the Borrowers to payment for goods sold, leased or otherwise
marketed in the ordinary course of business, and all rights of the Borrowers to
payment for services rendered in the ordinary course of business and all sums of
money or other process due thereon pursuant to transactions with account debtors
which are in the form of a credit card receivable owing to such Borrowers and
otherwise meet the criteria of this definition constitute an Account Receivable
hereunder.

"Acquisition Adjustment Period" has the meaning set forth in Section 7.18(iv)
hereof.

"Acquisition Capital Expenditures" means Capital Expenditures made in connection
with any Permitted Acquisition.

"Additional Senior Unsecured Notes" means senior unsecured notes of a Loan Party
issued after the First Amendment Effective Date, so long as in respect of such
senior unsecured notes:  (a) the terms, conditions, covenants and defaults
applicable to such notes (including the terms, conditions, covenants and
defaults in the indenture relating thereto, but excluding pricing, fees,
premiums, discounts, rate floors and optional repayment or redemption terms) are
no more restrictive to the Loan Parties in the aggregate than the terms,
conditions, covenants and defaults contained herein; (b) the terms, conditions,
covenants and defaults applicable to such notes are on then current market terms
customary for similar transactions; (c) the obligations thereunder are
unsecured; (d) the maturity date thereof is not less than one hundred twenty
(120) days after the Maturity Date; and (e) the obligations under such notes and
indenture are not guaranteed by any Person other than a Loan Party.

"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.





2

--------------------------------------------------------------------------------

 

 

 

"Administrative Agent's Office" means, with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

"Administrative Questionnaire" means an Administrative Questionnaire in
substantially the form of Exhibit F‑2 or any other form approved by the
Administrative Agent.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Agency Accounts" means, collectively, the wholesale lockbox account, the retail
lockbox account and the deposit accounts maintained by the Loan Parties with the
Administrative Agent.

"Aggregate Commitments" means, collectively, the Aggregate WC Commitment and the
Aggregate Revolver Commitment.

"Aggregate Revolver Commitment" means the sum of the Revolver Commitments of the
Lenders to make Revolver Loans to the Borrowers and to purchase participations
in Revolver L/C Obligations, as in effect from time to time.

"Aggregate WC Commitment" means the sum of the WC Commitments of the Lenders to
make WC Loans to the Borrowers and to purchase participations in WC L/C
Obligations, as in effect from time to time.

"Agreement" has the meaning set forth in the preamble hereto.

"Alliance" has the meaning set forth in the preamble hereto.

"Alternative Currency" means Canadian Dollars.

"Alternative Currency Equivalent" means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the Alternative
Currency as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

"Alternative Currency Fronting Lender" means Bank of America, or any other
Lender designated by the Borrowers and the Administrative Agent (such
designation shall be consented to by such Lender), in its capacity as an
Alternative Currency Funding Lender for Loans denominated in the Alternative
Currency in which any Alternative Currency Participating Lender purchases
Alternative Currency Risk Participations and in which Bank of America (or such
other appointed Lender) advances to the Borrowers the amount of all such
Alternative Currency Participating Lenders' respective Applicable Percentages of
such Loans in accordance with Sections 2.02(b) and 2.02(f).





3

--------------------------------------------------------------------------------

 

 

 

"Alternative Currency Funding Applicable Percentage" means, with respect to any
Loans denominated in the Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, its
Applicable Percentage, and (b) for the Alternative Currency Fronting Lender, the
sum of (i) the Applicable Percentage of the Alternative Currency Fronting Lender
in its capacity as an Alternative Currency Funding Lender and (ii) the sum of
the respective Applicable Percentages of the Alternative Currency Participating
Lenders.

"Alternative Currency Funding Lender" means, with respect to each Loan
denominated in the Alternative Currency, each Lender other than an Alternative
Currency Participating Lender with respect to the Alternative Currency.

"Alternative Currency Loan Credit Exposure" means, with respect to any Loan
denominated in the Alternative Currency, (a) for each Alternative Currency
Funding Lender other than the Alternative Currency Fronting Lender, the
aggregate outstanding principal amount of its Alternative Currency Funding
Applicable Percentage thereof advanced by such Alternative Currency Funding
Lender, (b) for the Alternative Currency Fronting Lender, the aggregate
outstanding principal amount of its Alternative Currency Funding Applicable
Percentage thereof advanced thereby, net of all Alternative Currency Risk
Participations purchased or funded, as applicable, therein and (c) for each
Alternative Currency Participating Lender, the aggregate outstanding principal
amount of all Alternative Currency Risk Participations purchased or funded, as
applicable, by such Alternative Currency Participating Lender in such Loan.

"Alternative Currency Participating Lender" means, with respect to each Loan
denominated in an Alternative Currency, Rockland Trust Company and any other
Lender that has given notice to the Administrative Agent and the Borrowers that
it is unable to fund in the Alternative Currency and for which the Alternative
Currency Fronting Lender has agreed in writing (in its sole and absolute
discretion) can be an "Alternative Currency Participating Lender", unless and
until such Lender delivers to the Administrative Agent and the Borrowers a
written notice pursuant to Section 2.02(f)(ix) requesting that such Lender's
designation be changed to an Alternative Currency Funding Lender.

"Alternative Currency Participant's Share" means, for any Alternative Currency
Participating Lender in respect of a Loan denominated in the Alternative
Currency, a fraction (expressed as a percentage), the numerator of which is such
Alternative Currency Participating Lender's Applicable Percentage in respect of
such Loan and the denominator of which is the sum of (i) the Applicable
Percentage of the Alternative Currency Fronting Lender in respect of such Loan
and (ii) the sum of the respective Applicable Percentages of all of the
Alternative Currency Participating Lenders in respect of such Loan.

"Alternative Currency Participation Payment Date" has the meaning specified in
Section 2.02(f)(iii).

"Alternative Currency Risk Participation" means, with respect to each Loan
denominated in the Alternative Currency advanced by the Alternative Currency
Fronting Lender, the risk participation purchased by each of the Alternative
Currency Participating Lenders in such Loan in an amount determined in
accordance with such Alternative Currency Participating Lender's Applicable
Percentage of such Loan, as provided in Section 2.02(f).





4

--------------------------------------------------------------------------------

 

 

 

"Alternative Currency Sublimit" means an amount equal to the lesser of the
Aggregate Commitments and $200,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Commitments.

"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate WC
Commitments  and the Aggregate Revolver Commitments, as the case may be,
represented by such Lender's WC Commitment or Revolver Commitment, as the case
may be, at such time, subject to adjustment as provided in Section 2.15.  If the
commitment of each Lender to make Loans and the obligation of the applicable L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate WC Commitments or the Aggregate Revolver
Commitments, as the case may be, have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender for each of the
WC Loans and the Revolver Loans is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

"Applicable Revolver Rate" means, in respect of the Revolver Loans and the
commitment fees thereon, the applicable percentage per annum set forth below
determined by reference to the Combined Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):

 

 

 

 

 

 

Pricing Level

Combined
Total
Leverage
Ratio

Applicable
Revolver
Rate for
Base Rate
Loans (in
basis points)

Applicable
Revolver Rate for
Eurocurrency Rate
Loans, Revolver
Letters of Credit and
Cost of Funds Rate
Loans (in basis
points)

Applicable
Revolver Rate for
commitment fees
(in basis points)

1

Less than 2.50:1.00

75

175

35.0

2

Greater than or equal to 2.50:1.00 but less than 3.00:1.00

100

200

37.5

3

Greater than or equal to 3.00:1.00 but less than 3.50:1.00

125

225

37.5

5

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Pricing Level

Combined
Total
Leverage
Ratio

Applicable
Revolver
Rate for
Base Rate
Loans (in
basis points)

Applicable
Revolver Rate for
Eurocurrency Rate
Loans, Revolver
Letters of Credit and
Cost of Funds Rate
Loans (in basis
points)

Applicable
Revolver Rate for
commitment fees
(in basis points)



4

Greater than or equal to 3.50:1.00 but less than 4.25:1.00

150

250

45.0

5

Greater than or equal to 4.25:1.00

175

275

50.00

 

Any increase or decrease in the Applicable Revolver Rate resulting from a change
in the Combined Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a);  provided,  however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, the highest pricing level shall apply
in respect of all the Revolver Loans and the commitment fees in respect thereof
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and in each case shall remain in effect
until the date on which such Compliance Certificate is delivered.  For the
period from the Third Amendment Effective Date until the first Determination
Period to occur after the Third Amendment Effective Date, the applicable
percentage per annum set forth above under Pricing Level 3 will be applicable to
all Revolver Loans, all commitment fees thereon and all Revolver Letters of
Credit.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Revolver Rate for any period shall be subject to
the provisions of Section 2.09(b).

"Applicable WC Rate" means, in respect of the WC Loans, the commitment fees
relating thereto and the Swing Line Loans, the applicable percentage per annum
set forth below determined by reference to the Utilization Amount for each
Determination Period:

 





6

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Pricing Level

Utilization
Amount

Applicable
WC Rate for
Base Rate
Loans (in
basis points)

Applicable WC
Rate for
Eurocurrency Rate
Loans, Cost of
Funds Rate Loans
and WC Letters of
Credit (in basis
points)

Applicable WC
Rate for
commitment fees
(in basis points)

1

Greater than or equal to 75%

150

250

50.0

2

Greater than or equal to 50% but less than 75%

125

225

37.5

3

Less than 50%

100

200

35.0

 

For the period from the Closing Date until the first Determination Period to
occur after the Closing Date, the applicable percentage per annum set forth
above under Pricing Level 3 will be applicable to all WC Loans, all commitment
fees thereon, all WC Letters of Credit and the Swing Line Loans.

"Applicable Time" means, with respect to any borrowings and payments in the
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"AR Buyer" means any Person that is a party to a Receivables Sales Agreement as
the buyer of the Accounts Receivable being sold thereunder.

"AR Sales Transaction" means any sale by a Loan Party of certain of its Accounts
Receivable to an AR Buyer pursuant to the terms of a Receivables Sales Agreement
and made in compliance with the terms and conditions of this Agreement.

"Arrangers" means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC, Citizens
Bank, N.A., Societe Generale, BNP Paribas and MUFG Bank, Ltd., in each case in
its capacity as joint lead arranger and joint bookrunner.





7

--------------------------------------------------------------------------------

 

 

 

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

"Assumed Sale/Leaseback Transaction" means one or more leases purchased or
assumed by a Loan Party in a Permitted Acquisition in which the applicable lease
was the subject of a transaction pursuant to which an unaffiliated Person sells
or transfers any property owned by it in order then or thereafter to lease such
property that such Person intends to use for its business.

"Attributable Indebtedness" means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

"Audited Financial Statements" means the audited consolidated balance sheet of
MLP and its Subsidiaries for the fiscal year ended December 31, 2018, and the
related consolidated statements of income or operations, shareholders' equity
and cash flows for such fiscal year of MLP and its Subsidiaries, including the
notes thereto.

"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02.

"Available Cash" has the meaning set forth in the Partnership Agreement.

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Bank of America" means Bank of America, N.A. and its successors.

"Base Rate"  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate," and (c) the Eurocurrency Rate plus 1.00%.  The "prime rate" is a
rate set by Bank of America based upon various factors including Bank of
America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such





8

--------------------------------------------------------------------------------

 

 

 

change.  If the Base Rate is being used as an alternate rate of interest
pursuant to Section 3.03 hereof, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above.

"Base Rate Committed Loan" means a Committed Loan that is a Base Rate Loan.

"Base Rate Loan" means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

"Beneficial Ownership Certification" means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

"Benefit Plan" means an of (a) an "employee benefit plan" (as defined in ERISA)
that is subject to Title I of ERISA, (b) a "plan" as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such "employee benefit plan" or "plan".

"Borrower" and "Borrowers" means the Initial Borrower and Initial Borrowers, as
the case may be, and any other Person who becomes a Borrower pursuant to Section
6.13 hereof.

"Borrower Materials" has the meaning specified in Section 6.02.

"Borrowing" means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

"Borrowing Base" means, at the relevant time of reference thereto, an amount
determined by the Administrative Agent by reference to the most recent Borrowing
Base Report delivered to the Lenders and the Administrative Agent pursuant to
Section 6.02(f), which is equal to the sum of:

(a)         100% of Eligible Cash and Cash Equivalents; plus

(b)         90% of Major Oil Company Receivables; plus

(c)         90% of Insured Eligible Receivables not included in Major Oil
Company Receivables and 85% of Eligible Receivables which are not Insured
Eligible Receivables and which are not included in Major Oil Company
Receivables; plus

(d)         85% of Eligible Margin Deposits; plus

(e)         85% of Hedged Eligible Inventory other than Hedged Eligible
Inventory consisting of Corn Product; plus

(f)         80% of Hedged Eligible Inventory consisting of Corn Product; plus

(g)         80% of Eligible Petroleum Inventory; plus





9

--------------------------------------------------------------------------------

 

 

 

(h)         80% of Eligible Exchange Balances (which number can be either
negative or positive); plus

(i)          100% of Paid but Unexpired Letters of Credit; plus

(j)          80% of Eligible Product Under Contract; plus

(k)         the sum of (i) 80% of Positive Net Unrealized Forward Contract
Positions up to $100,000,000, plus (ii) 70% of Positive Net Unrealized Forward
Contract Positions above $100,000,000 but below $150,000,000, provided if the
Positive Net Unrealized Forward Contract Positions are above $100,000,000 and
the aggregate Counterparty Risk for any counterparty (including its Affiliates)
thereunder exceeds $10,000,000, then those Positive Net Unrealized Forward
Contract Positions representing such excess shall not be included hereunder
(and, for the avoidance doubt, when determining the amount of the excess to be
excluded hereunder, only Positive Net Unrealized Forward Contract Positions
shall be excluded and not any other item of the Borrowing Base which might be
included in the calculation of Counterparty Risk, including Eligible
Receivables); plus

(l)          70% of Eligible RINs up to $10,000,000; minus

(m)        100% of the aggregate amount of Negative Net Unrealized Forward
Contract Positions (provided, for the avoidance of doubt, for purposes of this
deduction, notwithstanding that such amount is a negative number, such amounts
shall be expressed as a positive number and therefore be deducted from the
Borrowing Base); minus

(n)         100% of the Swap Termination Value Amount, minus

(o)         100% of the aggregate amount of Excise Tax Liabilities, minus

(p)         100% of First Purchaser Lien Amount; minus

(q)         100% of any Corn Product Reserve

provided, however, that notwithstanding anything to the contrary contained in
this definition, (x) to the extent that the amount of any item set forth in (a)
through (l) above is a negative number, 100% of the amount of such item shall be
deducted in the calculation of the Borrowing Base rather than the amount
multiplied by the advance rate attributable to such item had such item been a
positive number and (y) the aggregate Hedged Eligible Inventory consisting of
Corn Product shall not at any time comprise, after the application of all
applicable advance rates, an amount greater than $15,000,000 and, in addition,
Petroleum Products consisting of Corn Product shall only be included in Hedged
Eligible Inventory and not in Eligible Petroleum Inventory.

"Borrowing Base Report" means a Borrowing Base Report, signed by any Responsible
Officer and in substantially the form of Exhibit B hereto.

"Bursaw" means Bursaw Oil LLC, a Massachusetts limited liability company.





10

--------------------------------------------------------------------------------

 

 

 

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars, means any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency;
and

(c) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars, or any other dealings in any
currency other than Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

"Capital Assets" means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

"Capital Expenditures" means amounts paid or indebtedness incurred by any of the
Loan Parties in connection with (a) the purchase or lease by any of the Loan
Parties of Capital Assets that would customarily be required to be capitalized
and shown on the balance sheet of such Person in accordance with generally
accepted accounting principles; or (b) the lease of any assets by any Loan Party
as lessee under any Synthetic Lease to the extent that such assets would have
been Capital Assets had the Synthetic Lease been treated for accounting purposes
as a Capitalized Lease, provided, however, for purposes of Section 7.18 hereof,
any purchase or lease by any Loan Party of any Capital Assets that would
customarily be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP and which were acquired pursuant to a Permitted
Acquisition or was purchased with Indebtedness permitted by Section 7.03(f)
shall not be considered a "Capital Expenditure" thereunder.

"Capitalized Leases" means leases under which any Loan Party is the lessee or
obligor, the discounted future rental payment obligations under which are
customarily required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP, provided, that, notwithstanding the foregoing,
for purposes of calculating Combined EBITDA under this Agreement, the Project
Monument Unitary Lease, the Project Oak Unitary Lease and any Future Failed
Accounting Lease shall be treated as operating leases, regardless of their
treatment or classification under GAAP.





11

--------------------------------------------------------------------------------

 

 

 

"Capitol Acquisition" means the acquisition by one or more Loan Parties of two
retail gas station portfolios from the Capitol Sellers that closed on June 1,
2015 and consisted of (a) a number of sites that are primarily located in the
Washington, D.C. area (such portfolio being referred to as "Project Oak") and
(b) a number of sites located in the metropolitan New York area (such portfolio
being referred to as "Project Monument").

"Capitol Sellers" means, collectively, Liberty Petroleum Realty, LLC, a Delaware
limited liability company, East River Petroleum Realty, LLC, a Delaware limited
liability company, Big Apple Petroleum Realty, LLC, a Delaware limited liability
company, Anacostia Realty, LLC, a Delaware limited liability company, Mount
Vernon Petroleum Realty, LLC, a Delaware limited liability company, DAG Realty,
LLC, a Delaware limited liability company, and White Oak Petroleum, LLC, a
Delaware limited liability company.  Each entity individually is referred to as
a "Capitol Seller".

"Cascade"  has the meaning set forth in the introductory paragraph hereof.

"Cash" means Dollar denominated currency in immediately available funds.

"Cash and Carry Transaction" means, in respect of a particular commodity, all
transactions that occur during a Contango Market consisting of (a) the entering
into of future or swap contracts for the purchase of such commodity offset by
the concurrent entering into of future or swap contracts for the same quantity
of such commodity for a later delivery date and a maximum period not exceeding
twelve (12) months; and/or (b) the physical purchase by a Loan Party of such
commodity which shall be stored for a period not exceeding twelve (12) months
from the date of delivery of such commodity to such Loan Party, and the sale of
which shall be hedged by Swap Contracts that have a maximum tenor not exceeding
twelve (12) months; and/or (c) any combination of the foregoing.

"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers, the
Swing Line Lender or the Alternative Currency Fronting Lender (as applicable)
and the Lenders, as collateral for L/C Obligations, Obligations in respect of
Swing Line Loans, Obligations in respect of Loans denominated in the Alternative
Currency, or obligations of the Lenders to fund participations in respect
thereof (as the context may require, including in respect of L/C Obligations),
cash or deposit account balances or, if the Administrative Agent, L/C Issuers,
the Swing Line Lender or the Alternative Currency Fronting Lender benefitting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the L/C Issuers, the Swing Line Lender or the
Alternative Currency Fronting Lender (as applicable). "Cash Collateral" shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

"Cash Equivalents" means, collectively, (a) repurchase agreements and short-term
obligations issued or guaranteed as to principal and interest by the United
States of America and having a maturity of not more than twelve (12) months from
the date of acquisition; (b) short-term certificates of deposit, issued by (i)
any Lender or (ii) any bank organized under the laws of the United States of
America or any state thereof and foreign subsidiaries of such bank, having a
rating of not less than A or its equivalent by S&P or any successor; and (c)
commercial paper or finance company paper of (i) any Lender or any holding
company controlling any Lender or (ii)





12

--------------------------------------------------------------------------------

 

 

 

any other Person that is rated not less than prime-two or A2 or their
equivalents by Moody's or S&P or their successors.

"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

"Cash Management Bank" means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

"CFA" means that certain Compensation Funding Agreement effective as of June 1,
2009 by and between the MLP and the GP (the "Closing Date CFA"), as the same may
be amended, amended and restated or replaced by a successor agreement, provided
any such amendment, amendment and restatement or successor agreement, as the
case may be, relates solely to the adoption and maintenance of "Compensation
Plans" (as such term is defined in the Closing Date CFA) with a substantially
similar purpose as set forth in the Closing Date CFA.

"CFC"  means a Person that is a controlled foreign corporation under Section 957
of the Code.

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted, issued or implemented.

"Change of Control" means an event or series of events by which:

(a)         any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than the Original Investors becomes the "beneficial owner" (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have "beneficial ownership" of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an "option right")), directly or indirectly, of twenty percent (20%) or more of
the equity securities of the GP entitled to vote for members of the board of
directors or equivalent governing body of the GP on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);





13

--------------------------------------------------------------------------------

 

 

 

(b)         during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of
either the MLP or GP, as the case may be, cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or

(c)         the passage of thirty days from the date upon which any Person or
two or more Persons acting in concert, other than the Original Investors, shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the MLP, or control over the equity
securities of the MLP entitled to vote for members of the board of directors or
equivalent governing body of the MLP on a fully-diluted basis (and taking into
account all such securities that such Person or group has the right to acquire
pursuant to any option right) representing twenty percent (20%) or more of the
combined voting power of such securities; or

(d)         the GP ceases to be the general partner of the MLP; or

(e)         MLP shall at any time, legally or beneficially, own less than 100%
of the Equity Interest of the Borrowers; or

(f)         Richard Slifka and Eric Slifka (or other immediate family members of
Alfred Slifka or the foregoing or related family trusts or other Persons which
are Controlled by Richard Slifka and/or Eric Slifka and/or their immediate
family members and related family trusts) shall at any time, legally or
beneficially, own less than 51% of the voting interests of GP as adjusted
pursuant to any stock split, stock dividend or recapitalization or
reclassification of the capital of GP; or

(g)         a "change of control" or any comparable term under, and as defined
in, any documentation governing the Senior Unsecured Notes or any Subordinated
Debt shall have occurred.

"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

"Code" means the Internal Revenue Code of 1986.

"Collateral" means all of the property, rights and interests of the Loan Parties
that are or are intended to be subject to the liens and security interests
created by the Security Documents.





14

--------------------------------------------------------------------------------

 

 

 

"Combined or combined" means, with reference to any term defined herein, that
term as applied to the accounts of the applicable Loan Party to which it
relates, combined or, if prepared on a consolidated basis, consolidated, in
accordance with GAAP.

"Combined Current Assets" means all assets of the Loan Parties on a combined
basis that are properly classified as current assets in accordance with GAAP,
valued on a FIFO basis.

"Combined Current Liabilities" means all liabilities of the Loan Parties on a
combined basis, maturing on demand or within one (1) year from the date as of
which Combined Current Liabilities are to be determined, and such other
liabilities as may properly be classified as current liabilities in accordance
with GAAP.

"Combined EBITDA" means for any period, for each applicable Loan Party and its
Restricted Subsidiaries on a combined basis, an amount equal to Combined Net
Income for such period plus (a) the following to the extent deducted in
calculating such Combined Net Income, and without duplication: (i) Combined
Total  Interest Expense for such period, (ii) the provision for Federal, state,
local and foreign income taxes payable by such applicable Loan Party and its
Restricted Subsidiaries for such period, (iii) depreciation and amortization
expense of the applicable Loan Parties and their Restricted Subsidiaries, (iv)
other non-recurring expenses of the applicable Loan Parties and their Restricted
Subsidiaries reducing such Combined Net Income which do not represent a cash
item in such period or any future period, (v) any equity losses in respect of
unconsolidated affiliates, (vi) fees and out-of-pocket expenses incurred in
connection with this Agreement and the other Loan Documents, any amendments,
waivers or other modifications thereto, including administration and other fees
payable to the Administrative Agent, Swing Line Lender, Alternative Currency
Funding Lender and L/C Issuer pursuant to the Loan Documents, provided, the
aggregate amount of such fees and out-of-pocket expenses which may be added back
under this sub-clause (vi), together with the amounts added back under
sub-clause (vii) below, shall not exceed ten percent (10%) of Combined EBITDA
(prior to giving effect to such add-backs under sub-clauses (vi) and (vii)) in
any twelve month period, (vii) fees, expenses and charges related to any
Permitted Acquisition, provided, the aggregate amount of such fees, expenses and
charges which may be added back under this sub-clause (vii), together with the
amounts added back under sub-clause (vi) above, shall not exceed ten percent
(10%) of Combined EBITDA (prior to giving effect to such add-backs under
sub-clauses (vi) and (vii)) in any twelve month period; (viii) all prepayment
premiums and losses related to the extinguishment of debt of the applicable Loan
Parties and their Restricted Subsidiaries in connection with the permitted
refinancing of the Senior Unsecured Notes for such period, and (ix) all fees and
expenses incurred by the applicable Loan Party in connection with the applicable
Loan Party tendering for and redeeming its Senior Unsecured Notes in such period
(but not any fees or expenses incurred in connection with a subsequent issuance
of such Senior Unsecured Notes), plus (b) without duplication, cash
distributions received by any Loan Party or Restricted Subsidiary from
unconsolidated affiliates (including, without limitation, and without
duplication, any Unrestricted Subsidiary, non-Wholly-Owned Subsidiary, joint
venture or Non-Wholly Owned JV), and minus (c) the following to the extent
included in calculating such Combined Net Income: (i) Federal, state, local and
foreign income tax credits of the applicable Loan Parties and their Restricted
Subsidiaries for such period, (ii) all nonrecurring non-cash items increasing
Combined Net Income for such period and (iii) any equity earnings in respect of
unconsolidated affiliates, provided that cash distributions received by any Loan
Party or any





15

--------------------------------------------------------------------------------

 

 

 

Restricted Subsidiary from such affiliates (including, without limitation, and
without duplication, any Unrestricted Subsidiary, non-Wholly-Owned Subsidiary,
joint venture or Non-Wholly Owned JV) shall not be excluded under this
sub-clause (iii); provided, however, notwithstanding anything to the contrary
contained herein, except as set forth in the next sentence, any gains or losses
from any Dispositions made pursuant to Section 7.05(d) hereof shall be excluded
from the calculation of Combined EBITDA.  For purposes of calculating Combined
EBITDA for purposes of calculating the Combined Interest Coverage Ratio, the
Combined Total Leverage Ratio or the Combined Senior Secured Leverage Ratio for
any period in which a Permitted Acquisition and/or a Material Disposition has
occurred, Combined EBITDA shall be adjusted in a manner which is satisfactory to
the Administrative Agent in all respects to give effect to the consummation of
such Permitted Acquisition and/or Material Disposition, as the case may be, on a
pro forma basis as if such Permitted Acquisition and/or Material Disposition, as
the case may be, had occurred on the first date of the test period; provided,
 further, that notwithstanding anything to the contrary contained herein, for
purposes of this Agreement, the Project Monument Unitary Lease, the Project Oak
Unitary Lease and any Future Failed Accounting Lease shall be treated as
operating leases, notwithstanding their treatment or classification under GAAP,
and any increases in Combined EBITDA as a result of the actual GAAP treatment of
such leases as something other than an operating lease shall be disregarded for
purposes of this Agreement.

"Combined Funded Debt" means as of any date of determination, for the Loan
Parties and their Restricted Subsidiaries on a combined basis, the sum of,
without duplication, (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder other than the outstanding amount of the WC Loans and the L/C
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial but excluding any  L/C Obligations), bankers' acceptances, bank
guaranties, surety bonds (but only to the extent the indemnity or other payment
obligation thereunder has actually arisen and is due and payable by the Loan
Parties and/or such Restricted Subsidiaries) and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of Capitalized Leases and Synthetic Lease
Obligations and any other liability reflected on a Loan Party's balance sheet
with respect to a lease, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Loan Parties or any Restricted Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Loan Party or any
Restricted Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to such Loan Party or such
Restricted Subsidiary, provided, that, notwithstanding the foregoing, for
purposes of determining Combined Funded Debt under this Agreement, the Project
Monument Unitary Lease, the Project Oak Unitary Lease and any Future Failed
Accounting Lease shall be treated as operating leases, notwithstanding their
treatment or classification under GAAP, and shall not be treated as a
Capitalized Lease.

"Combined Funded Senior Secured Debt" means as of any date of determination, for
the Loan Parties and their Restricted Subsidiaries on a combined basis, (a)
Combined Funded Debt of any Loan Party secured by Liens on any assets of any
Loan Party at such time, including





16

--------------------------------------------------------------------------------

 

 

 

Combined Funded Debt under this Agreement, plus (b) all Combined Funded Debt of
any Restricted Subsidiary of a Loan Party (other than a Restricted Subsidiary
which is also a Loan Party) at such time.  For the avoidance of doubt, nothing
in this definition shall be construed to permit any Loan Party or any Restricted
Subsidiary of any Loan Party to incur or permit Liens other than those permitted
by Section 7.01.

"Combined Interest Coverage Ratio" means, as at any date of determination, the
ratio of (a) Combined EBITDA for the Reference Period most recently ended to (b)
Combined Total Interest Expense for such Reference Period.

"Combined Net Income" means for any period, for the applicable Loan Parties and
their Restricted Subsidiaries on a combined basis, the net income of the
applicable Loan Parties and such Restricted Subsidiaries (excluding
extraordinary gains but including extraordinary losses) for that period.

"Combined Senior Secured Leverage Ratio" means, as at any date of determination,
the ratio of (a) Combined Funded Senior Secured Debt as of such date of
determination to (b) Combined EBITDA for the Reference Period most recently
ended.

"Combined Total Interest Expense" means, for any period, for the applicable Loan
Parties and their Restricted Subsidiaries on a combined basis, the sum of (a)
all interest, premium payments, debt discount, fees, charges and related
expenses of the applicable Loan Parties and such Restricted Subsidiaries in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, and (b) the portion of rent expense of the
applicable Loan Parties and such Restricted Subsidiaries with respect to such
period under Capitalized Leases that is treated as interest in accordance with
GAAP, provided, that, notwithstanding the foregoing, for purposes of determining
Combined Total Interest Expense under this Agreement, the Project Monument
Unitary Lease, the Project Oak Unitary Lease and any Future Failed Accounting
Lease shall be treated as operating leases, notwithstanding their treatment or
classification under GAAP, and shall not be treated as a Capitalized Lease.  For
purposes of calculating Combined Total Interest Expense for purposes of
calculating the Combined Senior Secured Leverage Ratio and the Combined Total
Leverage Ratio for any period in which a Permitted Acquisition has occurred,
Combined Total Interest Expense shall be adjusted in a manner which is
satisfactory to the Administrative Agent in all respects to give effect to the
consummation of such Permitted Acquisition on a pro forma basis as if such
Permitted Acquisition had occurred on the first date of the test period.

"Combined Total Leverage Ratio" means, as at any date of determination, the
ratio of (a) Combined Funded Debt as of such date of determination to (b)
Combined EBITDA for the Reference Period most recently ended.

"Combined Working Capital" means the excess of Combined Current Assets over
Combined Current Liabilities, provided, however, for the purposes of this
definition, (a) all prepaid expenses of the Loan Parties in excess of
$25,000,000 shall not be considered a Combined Current Asset hereunder
regardless of how such prepaid expenses would otherwise be classified in
accordance with GAAP; (b) any asset of any Loan Party which will be subsequently
paid or otherwise distributed to such Loan Party's members as a Permitted
Distribution shall not be





17

--------------------------------------------------------------------------------

 

 

 

considered a Combined Current Asset hereunder regardless of how such asset would
otherwise be classified in accordance with GAAP; (c) any asset of any Loan Party
consisting of an intercompany receivable or other right to payment owing from
another Loan Party or an Affiliate shall not be considered a Combined Current
Asset hereunder regardless of how such asset would otherwise be classified in
accordance with GAAP; and (d) the aggregate amount of all WC Loans outstanding
hereunder and all Revolver Loans outstanding hereunder used to fund working
capital shall be deemed Combined Current Liabilities, regardless of how such
outstanding amounts would otherwise be classified in accordance with GAAP.

"Commitment" means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender's name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

"Committed Borrowing" means a borrowing consisting of simultaneous WC Loans or
Revolver Loans, as the case may be, of the same Type, in the same currency and,
in the case of Eurocurrency Rate Loans and Cost of Fund Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

"Committed Loan" means a WC Loan or a Revolver Loan, as the context may require.

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit E.

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

"Contango Facility" means a senior secured credit facility of any Loan Party
solely to be used to finance Cash and Carry Transactions, the recourse to such
Loan Party with respect to such credit facility Indebtedness is limited to its
interest in the inventory, forward contracts and receivables related to such
Cash and Carry Transactions (and the proceeds thereof); provided, that (a) any
release of Collateral hereunder for inclusion as collateral for the Contango
Facility has been approved by the Administrative Agent and the Supermajority
Lenders, and (b) such facility is subject to an intercreditor agreement in form
and substance satisfactory to the Administrative Agent and the Supermajority
Lenders.

"Contango Market" means the market condition in which the price of a commodity
for forward delivery is higher than the price that is quoted for spot
settlement, or where a far forward delivery price is higher than a nearer
forward delivery price.





18

--------------------------------------------------------------------------------

 

 

 

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.

"Corn Product" means Petroleum Product consisting of corn.

"Corn Product Reserve" means, as of any relevant date of determination, with
respect to any Hedged Eligible Inventory consisting of Corn Products which is to
be included in the Borrowing Base, the reserves that the Administrative Agent
may establish or modify from time to time with respect to Corn Products,
including, without limitation, reserves for any liens, trust claim or similar
claims or rights of third parties which in any matter has a negative impact on
the value of the Corn Products.

"Cost of Funds Rate" means, as of any relevant date of determination, the per
annum rate of interest which the Administrative Agent is required to pay, or is
offering to pay, for wholesale liabilities of like tenor, as the same may be
adjusted for reserve requirements or any other requirements or impositions as
may be imposed by federal, state or local governmental or regulatory authorities
or agencies, all as determined by the Administrative Agent.

"Cost of Funds Rate Loan"  means a Committed Loan that bears interest on the
Cost of Funds Rate.  Cost of Fund Rate Loans shall be denominated in Dollars.

"Counterparty Risk" means, as it relates to any counterparty to any contract or
agreement with any Loan Party, the aggregate amount of credit risk (including,
without limitation, the aggregate amount such counterparty may owe a Loan Party
in its capacity as an account debtor or in its capacity as a counterparty under
any Swap Contract) owing to the Loan Parties from such counterparty (including
all Affiliates thereof).

"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable WC Rate or Applicable Revolver Rate, as applicable, if any,
applicable to Base Rate Loans plus (iii) 2% per annum; provided,  however, that
with respect to a Eurocurrency Rate Loan or a Cost of Funds Rate Loan,





19

--------------------------------------------------------------------------------

 

 

 

the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Revolver Rate and Applicable WC Rate, as applicable) otherwise
applicable to such Loan plus 2% per annum, and (b) when used with respect to (i)
Letter of Credit Fees for WC Letters of Credit, a rate equal to the Applicable
WC Rate plus 2% per annum and (ii) Letter of Credit Fees for Revolver Letters of
Credit, a rate equal to the Applicable Revolver Rate plus 2% per annum .

"Defaulting Lender" means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the applicable L/C
Issuer, the Swing Line Lender, the Alternative Currency Fronting Lender or any
other Lender any other amount required to be paid by it hereunder (including
Alterative Currency Risk Participations and in respect of its participation in
Letters of Credit or Swing Line Loans) within two Business Days of the date when
due, (b) has notified the Borrowers, the Administrative Agent, the L/C Issuers,
the Alternative Currency Fronting Lender or the Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender's obligation to fund a Loan hereunder and states that
such position is based on such Lender's determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the L/C Issuers, the
Swing Line Lender, the Alternative Currency Fronting Lender and each other
Lender promptly following such determination.





20

--------------------------------------------------------------------------------

 

 

 

"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

"Determination Period" means the period of approximately three months comprised
of the date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) hereof for a fiscal quarter most recently ended from
such date of delivery until the date on which the Administrative Agent receives
the subsequent Compliance Certificate pursuant to Section 6.02(b) for the next
fiscal quarter, with the Utilization Amount for such period being determined by
the Administrative Agent on the day on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(b) for the fiscal quarter most
recently ended based on the Utilization Amount for the fiscal quarter
represented in such Compliance Certificate.

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any Sale/Leaseback transaction) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

"Disqualified Equity Interest" means any class or series of Equity Interests of
any Person that by its terms or otherwise is: (a) required to be redeemed for
any consideration other than Equity Interests (which themselves do not
constitute Disqualified Equity Interests); (b) redeemable at the option of the
holder of such class or series of Equity Interests at any time (other than into
Equity Interests that are not themselves Disqualified Equity Interests); or (c)
convertible into or exchangeable for any Indebtedness.  Notwithstanding the
preceding sentence, (i) any Equity Interests of any Person which would
constitute Disqualified Equity Interests solely because (x) they are subject to
a mandatory redemption or (y) the holders of the Equity Interests have the right
to require such Person to repurchase or redeem such Equity Interests, in the
case of each of clauses (x) and (y), upon the occurrence of a change of control
or the sale of all or substantially all of the assets of the issuer of such
Equity Interests shall not constitute Disqualified Equity Interests so long as
any rights of the holders thereof upon the occurrence of such a change of
control or asset sale event are subject to the prior payment in full of all
Obligations under the Loan Documents, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments; and (ii) any such
Equity Interests issued pursuant to a plan for the benefit of the employees,
directors or officers of a Loan Party or any Restricted Subsidiary or by any
such plan to such Persons shall not be regarded as a Disqualified Equity
Interest solely because it may be required to be repurchased by a Loan Party or
any other Restricted Subsidiary in order to satisfy applicable tax withholding
obligations.

"Dollar" and "$" mean lawful money of the United States.

"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in the Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.





21

--------------------------------------------------------------------------------

 

 

 

"Drake" means Drake Petroleum Company, Inc., a Massachusetts corporation.

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

"Eligible Cash and Cash Equivalents" means Cash and Cash Equivalents of a
Borrower which is subject to a first priority perfected Lien in favor of the
Administrative Agent for the benefit of the Administrative Agent and the Secured
Parties.

"Eligible Exchange Balances" means an amount equal to the aggregate amount of
all Exchange Balances after deducting therefrom each of (a) the value of all
such exchanges for which performance has not been made on the date that such
performance is due, (b) the amount of all discounts, allowances, rebates,
credits and adjustments to such exchanges, (c) the amount billed for or
representing retainage, if any, until all prerequisites to the immediate payment
of retainage have been satisfied, and (d) all such exchanges owing by any
Affiliate of any Borrower, provided that the Loan Parties shall exclude from
Eligible Exchange Balances any Exchange Balance with respect to which:

(i)          the customer or trading partner has disputed liability, or made any
claim with respect to such Exchange Balance or with respect to any other
Exchange Balance due from such customer or trading partner to any Borrower other
than for a minimal adjustment in the ordinary course of business and in
accordance with regular commercial practice; or

(ii)         the customer or trading partner has filed a petition or other
application for relief under any existing or future law in any jurisdiction
relating to bankruptcy, insolvency, reorganization, or relief of debtors, or any
petition or other application for relief under any existing or future law of any
jurisdiction relating to bankruptcy, insolvency, reorganization, or relief of
debtors has been filed against such customer or trading partner, or the customer
or trading partner has failed, suspended normal business operations, become
insolvent, or made a general assignment for the benefit of creditors or had or
suffered a receiver or a trustee to be appointed for all or a significant
portion of its assets or affairs.





22

--------------------------------------------------------------------------------

 

 

 

"Eligible Inventory" means, with respect to the Borrowers, at the relevant time
of reference thereto, all Petroleum Products owned by the Borrowers which are
held for sale; provided that Eligible Inventory shall not include any inventory
(a) held on consignment, or not otherwise owned by the Borrowers or of a type no
longer sold by such Borrowers, (b) which has been returned by a customer or is
damaged or subject to any legal encumbrance other than Permitted Liens, (c)
which has been shipped to a customer of the Borrowers regardless of whether such
shipment is on a consignment basis unless such inventory has been shipped to a
customer of the Borrowers for the sole purpose of storing such inventory at a
terminal owned or controlled by a customer so long as title to such inventory
remains with the Borrowers and, in the case of a terminal not owned but
controlled by such customer, so long as the Administrative Agent has received
evidence that the lessor or Person owning such terminal has entered into a
consent and agreement waiving any landlord or similar liens with respect to such
Eligible Inventory and, in addition, providing the Administrative Agent with the
right to receive notices of default and the right to repossess such Eligible
Inventory at any time and such other rights as may be requested by the
Administrative Agent, (d) that is obsolete, unusable or otherwise unavailable
for sale, or (e) which is not subject to a valid, first priority perfected lien
and security interest in favor of the Administrative Agent on behalf of the
Lenders, and, provided further, that if such Petroleum Product is a Corn
Product, such Petroleum Product (w) is located in the United States in a storage
facility that is either under the control and ownership of, or leased by, a
Borrower, and has been approved by the Administrative Agent in its discretion;
(x) if such storage facility is owned by the account debtor or customer that
will purchase the Corn Product being stored therein, such storage facility is
subject to a landlord waiver or subordination agreement or other similar
agreement in form and substance acceptable to the Administrative Agent; (y) is
not comingled with the corn of any Person that is not a Borrower, and (z) was
not harvested more than 12 months prior to the date such corn is included in the
calculation of the Borrowing Base.

"Eligible Investments" means the Borrowers' investments in (a) repurchase
agreements permitted by Section 9.3(d) hereof; and (b) United States Treasury
money market funds rated AAA by S&P; provided that all such investments shall be
subject to a valid, first priority, perfected lien and security interest in
favor of the Administrative Agent on behalf of the Lender, and the Borrowers,
the Administrative Agent and the applicable account bank or financial
institution shall have executed a control agreement in form and substance
satisfactory to the Administrative Agent.

"Eligible Margin Deposits" means the Borrowers' net equity in the aggregate
amount of all sums deposited by the Borrowers with investment grade commodities
brokers on nationally recognized exchanges, after deducting therefrom the
aggregate amount of all claims, disputes, contras and offsets (contingent or
otherwise) by such brokers or any other Person against such sums; provided,
 however, that no sums deposited into any account with any commodities broker
shall be included in Eligible Margin Deposits unless and until such broker and
the applicable Borrower has executed and delivered to the Administrative Agent a
hedging account assignment with respect to such account, in form and substance
satisfactory to the Administrative Agent.

"Eligible Petroleum Inventory" means Eligible Inventory not otherwise included
in Hedged Eligible Inventory, valued on a Marked-to-Market Basis, provided,
"Eligible Petroleum Inventory" shall not include any Petroleum Product
consisting of corn.





23

--------------------------------------------------------------------------------

 

 

 

"Eligible Product Under Contract" means the purchase price of petroleum product
contracted for purchase by a Borrower, which product has not yet been delivered
to such Borrower, and as to which product the Borrowers' obligation to pay the
purchase price is supported by standby WC Letters of Credit.

"Eligible Receivables" means, at any time, the aggregate amount of the unpaid
portions of all Accounts Receivable carried on the books of the Borrowers
arising in the ordinary course of business, net of any and all credits, rebates,
holdbacks, offsets, counterclaims, contras or other adjustments or commissions
payable to third parties that are adjustments to such Accounts Receivable
(provided, for the avoidance of doubt, a contra does not include a Negative Net
Unrealized Forward Contract Position for purposes hereof) and net of amounts
which would be subject to a right of setoff or similar claim to the extent a
setoff waiver does not exist or is not enforced as to such Account Receivable,
and which Accounts Receivable:

(a)         are originally due within thirty (30) days of the date on which such
Account Receivable arises, and are not more than sixty (60) days past due, or,
with respect to Accounts Receivable from a federal, state, or local governmental
entity or public utility, are originally due within sixty (60) days and are not
more than thirty (30) days past due;

(b)         in the case of Accounts Receivable which are trade receivables that
are supported by letters of credit issued or confirmed by Acceptable Issuers,
which letters of credit authorize the Borrowers to draw time drafts under such
letters of credit for the amount of the related trade receivables, for periods
not to exceed one hundred and eighty (180) days from the respective invoice
dates of the underlying trade receivables;

(c)         constitute the valid, binding and legally enforceable obligation of
the obligor thereon, and are not subordinate to any other claim against such
obligor;

(d)         are owned by the Borrowers free and clear of all liens, security
interests or encumbrances whatsoever, other than those in favor of the
Administrative Agent, on behalf of the Lenders and are subject to a valid, first
priority, perfected lien and security interest in favor of the Administrative
Agent, on behalf of the Administrative Agent and the Lenders;

(e)         are not the subject of a return, rejection, loss of or damage to the
goods or Petroleum Product, the sale of which gave rise to the account
receivable, or any request for credit, rebate, offset, counterclaim,
holdback  or adjustment, any commission payable to third parties or any other
dispute with the obligor on such Accounts Receivable;

(f)         is not owing from any other Loan Party or Affiliate;

(g)         are not Accounts Receivable from an obligor which is insolvent or
which has filed a petition for relief under any existing or future law in any
jurisdiction relating to bankruptcy, insolvency, reorganization or relief of
debtors, made a general assignment for the benefit of creditors, had filed
against it any petition or other application for relief under any existing or
future law in any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors, failed, suspended business operations,
become insolvent, called a meeting of its creditors for the purpose of obtaining
any financial concession or accommodation, or had or suffered a receiver or a
trustee to be appointed for all or a significant portion of its assets or
affairs, provided,





24

--------------------------------------------------------------------------------

 

 

 

however, the Borrowers shall be permitted to include such Accounts Receivable
from such obligors if (1) the Borrowers and the Administrative Agent reasonably
determine such obligor is creditworthy; and (2) the applicable Borrower has been
granted a superpriority lien over the assets of such obligor pursuant to an
order issued by the bankruptcy court having jurisdiction over such obligor;

(h)         have been invoiced and are currently due and payable or relate to
Inventory which has been sold or logistic services which have been provided, as
the case may be, and will be invoiced within seven (7) Business Days other than
(i) receivables relating to the sale of crude Inventory or bunker fuel Inventory
which has been sold and will be invoiced within fifteen (15) Business Days and
(ii) Inventory sold to an Investment Grade Applicable Entity, which will be
invoiced within thirty (30) days; and

(i)          are denominated in Dollars or Canadian Dollars (provided, any
Eligible Receivable denominated in Canadian Dollars shall be subject to the
provisions of Section 1.07(d) hereof when determining the amount of such
Eligible Receivables in the calculation of the Borrowing Base) and payable in
the United States or Canada.

For the purpose of this definition, (i) to the extent that Eligible Receivables
owing by any obligor and its Affiliates, other than Exxon Mobil Corp. ("Exxon"),
Phillips 66 ("P66") and an obligor of an Insured Eligible Receivable with
respect to such Insured Eligible Receivable, exceed fifteen percent (15%) of the
aggregate amount of all Eligible Receivables, or, in the case of any of Exxon,
P66 and an obligor of an Insured Eligible Receivable with respect to such
Insured Eligible Receivable, exceeds twenty five percent (25%) of the aggregate
amount of all Eligible Receivables, such excess shall not be included in the
calculation of Eligible Receivables without the prior written consent of the
Required Lenders, and (ii) to the extent that the Borrowers, individually or in
the aggregate, are at any time directly or contingently indebted for any reason
to any obligor, the Accounts Receivable owing to the Borrowers by such obligor
shall be deemed to be subject to an offset, counterclaim or contra in the amount
of such indebtedness; provided,  however, to the extent that any indebtedness of
the Borrowers to any obligor is secured by a Letter of Credit, the portion of
the indebtedness so secured (not to exceed the amount available for drawing
under the Letter of Credit) shall not be deemed to be an offset, counterclaim or
contra with respect to the accounts receivable of such obligor owing to the
Borrowers.

"Eligible RINs" means, as of any relevant date of determination, inventory of
any Borrower consisting of RINs valued at the then current Value, and in all
instances as to which the following requirements have been fulfilled: (a) such
RIN is owned by such Borrower; (b) such RIN is subject to a first priority
perfected Lien in favor of the Administrative Agent; (c) such RIN is free and
clear of all other Liens other than Permitted Liens; (d) if such RIN is credited
to a commodity or securities account, such account is pledged to the
Administrative Agent and is subject to a control agreement satisfactory to the
Administrative Agent; (e) all requirements of applicable law with respect to the
RINs have been satisfied; and (f) the applicable RIN has an expiration date of
at least 31 days after the most recent date as of which the Borrowers have based
a Borrowing Base Report to be delivered pursuant to the terms hereof.

"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the





25

--------------------------------------------------------------------------------

 

 

 

protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or its Restricted Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

"Equity Interests" means, with respect to any Person, all of the shares of
capital stock (including, without limitation, common or preferred stock) of (or
other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
and, for the avoidance of doubt, with respect to MLP, shall include, without
limitation, all Units, General Partner Units and Incentive Distribution Rights
(as each such term is defined in the Partnership Agreement).

"ERISA" means the Employee Retirement Income Security Act of 1974.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon  any Loan Party or any ERISA Affiliate.





26

--------------------------------------------------------------------------------

 

 

 

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

"Eurocurrency Rate" means:

(a)         With respect to any Credit Extension:

(i)  denominated in Dollars, the rate per annum equal to the London Interbank
Offered Rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars for a
period equal in length to such Interest Period) ("LIBOR") as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period;

(ii)  denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate ("CDOR"), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period; and

(b)         for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that (x) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; (y) to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent; and (z)
if the Eurocurrency Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.

 "Eurocurrency Rate Loan" means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of "Eurocurrency Rate".  Eurocurrency Rate
Loans may be denominated in Dollars or in the Alternative Currency.  All
Committed Loans denominated in the Alternative Currency must be Eurocurrency
Rate Loans.

"Event of Default" has the meaning specified in Section 8.01.

"Excess Availability" means, as of any relevant date of determination, the sum
of (a) amount by which the Borrowing Base exceeds the sum of the outstanding
principal amount of WC Loans plus WC LC Obligations as of such date, plus (b)
the aggregate principal amount of Revolver Loans which the Borrowers have
available to borrow for general corporate purposes hereunder as of such date.





27

--------------------------------------------------------------------------------

 

 

 

"Excise Tax Liabilities" means all liabilities of the Borrowers in respect of
excise taxes imposed on any Petroleum Product which, as of the relevant date of
determination, remain unpaid.

"Exchange Balances" means an amount equal to the difference between (a) sum of
the values of any and all rights to receive Petroleum Products, to receive
payment of money or to receive other value that any Borrower generates,
acquires, possesses or owns whenever such Borrower trades, lends, borrows or
exchanges Petroleum Products in the ordinary course of business and (b) the sum
of the values of any and all obligations of the Borrowers to deliver Petroleum
Products and to make payments of money not secured by outstanding Letters of
Credit, the value thereof in each case being determined in accordance with the
price or prices set forth in the exchange agreements entered into by such
Borrower with each petroleum supplier or, if no such price is set forth, in
accordance with the then current market value for such Petroleum Products
determined on a Marked-to-Market Basis, provided, that in calculating the
Exchange Balances, such amounts shall be calculated on a counterparty by
counterparty basis (including Affiliates of any counterparty) and not by netting
amounts among different counterparties; and, provided, further, if the other
party to any such exchange agreement is a Borrower or an Affiliate of a
Borrower, such exchange agreement is a fair and reasonable transaction, no less
favorable to the Borrowers than would be a similar exchange agreement transacted
at arm's-length with a contract party which was not a Borrower or an
Affiliate.  If the amount set forth in clause (a) above exceeds the amount set
forth in clause (b) above, Exchange Balances shall be expressed as a positive
number, and if the amount set forth in clause (b) above exceeds the amount set
forth in clause (a) above, Exchange Balances shall be expressed as a negative
number.

"Excluded Accounts" means, collectively, (a) segregated deposit accounts
constituting payroll accounts and accounts dedicated to the payment of taxes,
accrued employee benefits, medical, dental and employee benefits claims to
employees of any Loan Party, (b) subject in all cases to the proviso contained
in this clause (b), any deposit account containing cash or other property with a
value of no greater than $5,000,000, provided that the value of cash and all
other property in all of the accounts that would otherwise be considered
Excluded Accounts pursuant to this clause (b) shall not at any time, in the
aggregate, exceed 2.5% of Total Partners' Equity, (c) deposit accounts and
securities accounts which are used solely as an escrow account or as a fiduciary
or trust account that is contractually obligated to be segregated from the other
assets of the Loan Parties, in each case, for the benefit of unaffiliated third
parties, with respect to a transaction that is permitted to be consummated
hereunder; and (d) cash collateral accounts subject to Liens that are permitted
pursuant to Sections 7.01(f),  (l) and (p).

"Excluded Assets" means, with respect to any Loan Party, the meaning set forth
in the applicable Security Agreement to which such Loan Party is a party.

"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party (including arising hereunder or under any of the Guaranties) of, or
the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan





28

--------------------------------------------------------------------------------

 

 

 

Party's failure for any reason to constitute an "eligible contract participant"
as defined in the Commodity Exchange Act (determined after giving effect to
Section 10.19(h)  and any other "keepwell, support or other agreement" for the
benefit of such Loan Party and any and all guarantees of such Loan Party's Swap
Obligations by other Loan Parties) at the time the guaranty of such Loan Party,
or a grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient's failure to comply with Section 3.01(e) and (d) any withholding Taxes
imposed pursuant to FATCA.

"Existing Letters of Credit" means those Letters of Credit identified on
Schedule 1A hereto.

"Existing Notes" means the 2022 Notes and the 7.00% Senior Notes due 2023 issued
by the MLP and Finance, each of which have been issued prior to the First
Amendment Effective Date.

"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such





29

--------------------------------------------------------------------------------

 

 

 

next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

"Fee Letter" means, collectively, (a) the letter agreement, dated as of the date
hereof, among the Borrowers, the Administrative Agent and certain other parties
thereto and (b) any other letter agreement, dated on or after the date hereof,
among the Borrowers and any L/C Issuer.

"FIFO" means the first-in, first-out method of accounting.

"First Amendment Effective Date" means September 10, 2018.

"First Purchaser Lien Amount" means, as of any date of determination, in respect
of any property of a Loan Party subject to a so-called "first purchaser" Lien
(as defined in Texas Bus. & Com Code Section 9.343, comparable laws of the
states of Oklahoma, Kansas, Mississippi, North Dakota, Wyoming or New Mexico or
other comparable laws of other applicable jurisdictions), the aggregate amount
of the obligations outstanding on the relevant date of determination giving
right to such first purchaser Lien, less any portion of such obligations that
are secured or supported by a WC Letter of Credit.

"Flood Insurance Laws" means collectively, (a) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (b) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (c) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

"Foreign Lender" means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

"Foreign Obligor" means a Loan Party that is a Foreign Subsidiary.

"Foreign Subsidiary" means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

"FRB" means the Board of Governors of the Federal Reserve System of the United
States.

"FSHCO" means any Subsidiary substantially all of the assets of which consist of
the Equity Interests of CFCs.

"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to a L/C Issuer, such Defaulting Lender's Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders or Cash Collateralized in





30

--------------------------------------------------------------------------------

 

 

 

accordance with the terms hereof, (b) with respect to the Swing Line Lender,
such Defaulting Lender's Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender's participation obligation
has been reallocated to other Lenders in accordance with the terms hereof and
(c) with respect to the Alternative Currency Fronting Lender, an amount equal to
such Defaulting Lender's Alternative Currency Participant's Share of all
outstanding Loans denominated in the Alternative Currency advanced by the
Alternative Currency Fronting Lender, less the amount of such Loans as to such
which such Defaulting Lender has funded its Alternative Currency Risk
Participation or as to which such Defaulting Lender's participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

"Future Failed Accounting" means either a Sale/Leaseback Transaction or an
Assumed Sale/Leaseback Transaction entered into after April 27, 2015 which, in
accordance with GAAP, fails (or, in the case of an Assumed Sale/Leaseback
Transaction, at the time of such transaction, failed) to meet the criteria
necessary to achieve sale accounting and is considered a "failed" sale for
purposes of, and in accordance with, GAAP.

"Future Failed Accounting Lease" means any lease entered into after April 27,
2015  that (a) the applicable Loan Party has provided notice pursuant to Section
6.03(d) of its election to treat such lease as a Future Failed Accounting Lease
and (b) that was the subject of a Sale/Leaseback Transaction or an Assumed
Sale/Leaseback Transaction, received Future Failed Accounting treatment and does
not, pursuant to the terms of such lease or any agreements or documents entered
into in connection with such Sale/Leaseback Transaction or Assumed
Sale/Leaseback Transaction, as the case may be, require any Loan Party (rather
than permits or provides such Loan Party with the right) to repurchase fee
ownership in such property, provided, that once the aggregate value of all such
property disposed of in such manner (in the case of a Sale/Leaseback
Transaction) or purchased (in the case of an Assumed Sale/Leaseback Transaction)
from and after the Closing Date equals $100,000,000, no leases in excess of such
amount shall constitute a Future Failed Accounting Lease.

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

"Getty" means, with respect to the Project Monument, Gty-CPG (QNS/BX) Leasing,
Inc., and, with respect to Project Oak, Gty MD Leasing, Inc..

"Global Canada" means Global Partners Energy Canada ULC, an unlimited liability
corporation formed under the laws of Alberta Canada.





31

--------------------------------------------------------------------------------

 

 

 

"Global Line of Business" means, as of any relevant date of determination, the
line(s) of business then engaged in by any of the Borrowers.

"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

"GP" means Global GP LLC, a Delaware limited liability company.

"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.

"Guarantors" means MLP, Bursaw, Global Canada, Warex, Drake, Puritan, Maryland
Oil and any other Person required to become or which otherwise becomes a
guarantor pursuant to the terms of this Agreement.

"Guaranties" means, collectively, (a) the Second Amended and Restated Guaranty
made by MLP, Bursaw, Warex, Drake, Puritan and Maryland Oil in favor of the
Administrative Agent and the Secured Parties, substantially in the form of
Exhibit G, (b) the Amended and Restated Guarantee made by Global Canada in favor
of the Administrative Agent and the Secured Parties, in form and substance
satisfactory to the Administrative Agent, and (c) any other guaranty made by a
Guarantor in favor of the Administrative Agent and the Secured Parties and
substantially in the form of Exhibit G.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum





32

--------------------------------------------------------------------------------

 

 

 

distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

"Hedge Bank" means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

"Hedged Eligible Inventory" means the future fixed sales price (equal to the
Marked-to-Market Basis determined pursuant to clause (a) of that definition),
net of storage and transportation costs, of Eligible Inventory which has been
(a) hedged on the IntercontinentalExchange, the Chicago Mercantile Exchange, the
New York Mercantile Exchange, or the Chicago Board of Trade or (b) covered by
swap contracts with investment grade companies.

"High Yield Documents" has the meaning assigned to such term in Section 7.10.

"Impacted Loans"  has the meaning assigned to such term in Section 3.03.

"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)         all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)         (i) all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments; and (ii)
without duplication of clause (i), all reimbursement or repurchase obligations
of such Person arising under any Receivables Sales Agreement which have become
due under such Receivables Sales Agreement and not been satisfied in the time
provided for under any such Receivables Sales Agreement (after giving effect to
all applicable grace periods provided for therein);

(c)         net obligations of such Person under any Swap Contract;

(d)         all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created);

(e)         indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)         Capitalized Leases and Synthetic Lease Obligations, provided,
however, for purposes of this Agreement, the Project Monument Unitary Lease, the
Project Oak





33

--------------------------------------------------------------------------------

 

 

 

Unitary Lease and any Future Failed Accounting Lease shall be treated as
operating leases, notwithstanding their treatment or classification under GAAP,
and shall not be treated as a Capitalized Lease;

(g)         all Disqualified Equity Interests of such Person valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

(h)         all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

"Indemnitees" has the meaning specified in Section 10.04(b).

"Information" has the meaning specified in Section 10.07.

"Initial Borrowers" has the meaning specified in the introductory paragraph
hereto.

"Insured Eligible Receivable" means any Eligible Receivable the payment of which
is insured by an insurance company with a rating of not less than "A" from at
least two (2) rating services acceptable to the Administrative Agent (such as
A.M. Best Company, Inc., Fitch Ratings, Moody's Investor Services or Standard &
Poor's Insurance Ratings Services), with the Administrative Agent being named as
loss payee and additional insured thereunder, and the terms, conditions and
coverage of such insurance is acceptable to the Administrative Agent. To the
extent only a portion of the payment with respect to any Eligible Receivable is
so insured in accordance with the terms of this definition, only the portion so
insured shall constitute an Insured Eligible Receivable.

"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided,  however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each calendar month and the Maturity Date.

"Interest Period" means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date 7 days, one,
two, three or six months thereafter





34

--------------------------------------------------------------------------------

 

 

 

(in each case, subject to availability), as selected by the Borrowers in their
Loan Notice; and (b) as to each Cost of Funds Rate Loan, the period commencing
on the date such Cost of Funds Rate Loan is disbursed or converted to or
continued as a Cost of Funds Rate Loan and ending on the date 7 days thereafter;
provided that:

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(ii)         any Interest Period pertaining to a Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii)       no Interest Period shall extend beyond the Maturity Date.

"Inventory" means any "inventory" as that term is defined in §9-102(a)(48) of
the Uniform Commercial Code as in effect from time to time in the State of New
York, as well as all inventory which is held for sale or which consists of raw
materials or work in process.

"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, (x) the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, and (y)  to the extent such Investment consists of a capital
contribution that is in a form other than cash, the value of such Investments
shall be the fair market value thereof at the time such Investment is made.

"Investment Grade Applicable Entity" means (i) any Person that has an investment
grade rating by either of Moody's or S&P; (ii) whose Eligible Receivable is
guaranteed by an Affiliate who has an investment grade rating by either of
Moody's or S&P; or (iii) which is approved in writing by the Required Lenders as
an Investment Grade Applicable Entity.

"IP Rights" has the meaning specified in Section 5.18.

"IRS" means the United States Internal Revenue Service.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).





35

--------------------------------------------------------------------------------

 

 

 

"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by a L/C Issuer and the Borrowers (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

"L/C Borrowing" means an extension of credit resulting from a drawing under any
Revolver Letter of Credit or WC Letter of Credit, as the case may be, which has
not been reimbursed on the date when made or refinanced as a Committed
Borrowing. All L/C Borrowings shall be denominated in Dollars.

"L/C Credit Extension" means, with respect to any WC Letter of Credit or
Revolver Letter of Credit, as the case may be, the issuance thereof or extension
of the expiry date thereof, or the increase of the amount thereof.

"L/C Issuer" means each of Bank of America and JPMorgan Chase Bank N.A. in their
respective capacity as issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder or, to the extent consented to in writing
by the Administrative Agent in its sole and absolute discretion (and subject to
whatever limitations as may be imposed by the Administrative Agent at the time
any consent is given), any additional Person which is also a Lender hereunder.

"L/C Obligations" means Revolver LC Obligations and WC LC Obligations, as the
context so requires.

"Leasehold Interest EBITDA" means, with respect to any Subject Leasehold
Interest at the time such interest is acquired by the applicable Loan Party, an
amount reasonably determined by the Loan Parties to be the expected earnings
before interest, taxes, depreciation and amortization, on an annualized basis,
for such Subject Leasehold Interest.

"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender, the Alternative Currency
Fronting Lender, each Alternative Currency Funding Lender and each Alternative
Currency Participating Lender, as applicable.





36

--------------------------------------------------------------------------------

 

 

 

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

"Letter of Credit" means a WC Letter of Credit or a Revolver Letter of Credit,
as the context so requires.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

"Letter of Credit Expiration Date" means the day that is fourteen days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

"Letter of Credit Fee" has the meaning specified in Section 2.03(h).

"LIBOR" has the meaning specified in the definition of Eurocurrency Rate.

"LIBOR Screen Rate"  means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

"LIBOR Successor Rate" has the meaning specified in Section 3.03.

"LIBOR Successor Rate Conforming Changes"  has the meaning specified in Section
3.03.

"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

"Limited Mortgage" has the meaning set forth in the definition of "Mortgages".

"Loan" means an extension of credit by a Lender to the Borrowers under Article
II in the form of a WC Loan, a Revolver Loan or a Swing Line Loan.

"Loan Documents" means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, the Fee Letters and the Security
Documents.

"Loan Notice" means a notice of (a) a Borrowing, (b) a conversion of Committed
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans or Cost of Funds Rate Loans, as the case may be, pursuant to
Section 2.02(a),  shall be substantially in the form of Exhibit A-1 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the





37

--------------------------------------------------------------------------------

 

 

 

Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

"Loan Parties" means, collectively, the Borrowers and each Guarantor.  The
Unrestricted Subsidiaries shall not be considered Loan Parties hereunder.

"Lock Box Accounts" has the meaning set forth in Section 6.12.

"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

"Major Oil Company Receivables" means, at any time, any of the following types
of Eligible Receivables:

(a)         an Eligible Receivable carried on the books of any Borrower as to
which the obligor thereon is a Person (i) whose unenhanced senior unsecured
long-term debt is rated investment grade by either S&P or Moody's or (ii) whose
Eligible Receivable is guaranteed by a Person whose debt is so rated (provided,
to the extent only a portion of the payment with respect to such Eligible
Receivable is so guaranteed, only the portion so guaranteed shall constitute a
Major Oil Company Receivable); or

(b)         any Eligible Receivable carried on the books of any Borrower as to
which the obligor thereon is a brokerage or trading firm (i) whose unenhanced
senior unsecured short-term debt is rated investment grade by either S&P or
Moody's or (ii) whose Eligible Receivable is guaranteed by an entity whose debt
is so rated (provided, to the extent only a portion of the payment with respect
to such Eligible Receivable is so guaranteed, only the portion so guaranteed
shall constitute a Major Oil Company Receivable); or

(c)         any Eligible Receivable as to which an Acceptable Issuer has issued
an irrevocable documentary or stand-by letter of credit in the amount of such
Eligible Receivable for the benefit of the Borrower on whose books such Eligible
Receivable is carried and on which such Borrower may draw in the event of a
default by such obligor with respect to such Eligible Receivable, provided, that
the Administrative Agent or any Lender is the Advising Bank (as such term is
defined in §5-103(1)(e) of the Uniform Commercial Code of the State of New York)
for such letter of credit.

For the avoidance of doubt, the provisions set forth in the definition of
"Eligible Receivables" relating to concentration limits shall apply in all
respects for purpose of this definition of Major Oil Company Receivables.

"Marked-to-Market Basis" means, at the relevant time of reference thereto, (a)
as to the Borrowers' inventory of Petroleum Products with respect to which the
Borrowers have existing firm contracts to sell such inventory, the value of such
inventory on a Marked-to-Market Basis shall be the specified price to be paid
for such inventory under such contracts and (b) as to other inventory, the value
of such inventory on a Marked-to-Market Basis shall be the Argus (mid-point) (or
if the Argus publication is not available, another comparable published market
pricing schedule) value for the relevant type of Petroleum Products at the
storage location where such inventory is held.





38

--------------------------------------------------------------------------------

 

 

 

"Maryland Oil" means Maryland Oil Company, Inc., a Delaware corporation.

"Material Acquisition" means any Permitted Acquisition with an aggregate
purchase price which is payable in anything other than the Equity Interests of
MLP in an amount in excess of $30,000,000.

"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Loan Parties taken
as a whole or the Loan Parties and their Restricted Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Loan Parties taken as a
whole to perform their obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

"Material Disposition" means any Disposition or series of related Dispositions
made pursuant to Section 7.05(d) with an aggregate sales price in an amount in
excess of $25,000,000.

"Maturity Date" means April 29, 2022;  provided,  however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

"Minimum Availability" means, as of any date of determination, the sum of
(without duplication) (a) the aggregate principal amount of WC Loans that the
Borrowers have available to borrow hereunder as of such date, plus (b) the
aggregate principal amount of Revolver Loans that the Borrowers have available
to borrow for general corporate purposes hereunder as of such date, plus (c) the
aggregate amount of Eligible Cash and Cash Equivalents of the Loan Parties as of
such date.

"Minimum Collateral Amount" means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, of the Swing Line Lender
with respect to Swing Line Loans outstanding at such time and of the Alternative
Currency Fronting Lender with respect to Alternative Currency Risk
Participations outstanding at such time, (ii) with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of Section 2.14(a)(i),  (a)(ii) or (a)(iii), an amount equal to
105%  of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuers in their sole
discretion.

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Mortgaged Property" means any Real Estate which is subject to any Mortgage.

"Mortgages" means, collectively, the several mortgages and/or deeds of trust,
dated or to be dated on or after the Closing Date, as applicable, from the
applicable Borrower or Guarantor to the Administrative Agent with respect to the
fee and leasehold interests of the applicable Borrower or Guarantor in the Real
Estate and in form and substance satisfactory to the Lenders and the
Administrative Agent, provided, with respect to any SFHA Property in which a
Loan Party has a fee interest, the Administrative Agent may elect, in its sole
and absolute discretion, to





39

--------------------------------------------------------------------------------

 

 

 

the extent the Administrative Agent determines that such SFHA Property or any
structure thereon is either of low value or limited utility (including in light
of all the Collateral securing the Obligations) to either (a) not require a
Mortgage on such SFHA Property, or (b) exclude from such Mortgage certain
buildings or other structures as determined by the Administrative Agent in its
sole and absolute discretion (any such Mortgage with such excluded items being
hereinafter referred to as a "Limited Mortgage"), in which case such Borrower or
Guarantor, as the case may be, shall not be required (subject to Section
6.13(b)) to deliver a Mortgage on such SFHA Property (to the extent the election
by the Administrative Agent is to not require such Mortgage) or shall be
required to deliver a Limited Mortgage with respect to such Real Estate.

"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

"Negative Net Unrealized Forward Contract Positions" means the amount by which
the Net Unrealized Forward Contract Position is less than $0.

"Net Cash Proceeds" means, with respect to the sale or issuance of any capital
stock or other Equity Interest by any Loan Party, the excess of (a) the sum of
the cash and cash equivalents received in connection with such sale or issuance
over (b) the underwriting discounts and commissions, other out-of-pocket
expenses and any other liability (including any tax liability), incurred by such
Loan Party or its Restricted Subsidiaries in connection with such sale or
issuance.

"Net Unrealized Forward Contract Positions" means as of any date of
determination, the aggregate amount calculated by subtracting (a) the Unrealized
Losses on Forward Contract Positions on such date, from (b) the Unrealized
Profits on Forward Contract Positions on such date.

"Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.

"Non-Wholly Owned JV" means any joint venture entity in which a Loan Party owns
more than 50% of the Equity Interests in such entity but less than 100% of the
Equity Interests in such entity.

"Note" means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.





40

--------------------------------------------------------------------------------

 

 

 

"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreements or Secured Hedge Agreements, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations shall exclude any Excluded Swap
Obligations.

"OFAC"  means the Office of Foreign Assets Control of the United States
Department of the Treasury.

"Open Position" means at the relevant time of reference thereto and with respect
to each type of Petroleum Products held by or to be delivered to the Borrowers
and sold by the Borrowers in the same market, the amount by which (a)(i) the
aggregate number of barrels or therms, as applicable, of Purchased Product
exceeds (ii) the aggregate number of barrels or therms, as applicable, of
Product under Contract for Sale or (b) the amount by which the number of barrels
or therms, as applicable, of Product under Contract for Sale exceeds the number
of barrels or therms, as applicable, of Purchased Product.  For purposes of this
definition, the following rules shall apply:

(x)         The Borrowers shall determine whether the locations at which
Purchased Product is to be delivered to a Borrower and Product Under Contract
for Sale is to be sold by such Borrower constitute the same market; provided
that each such determination shall be commercially reasonable and consistent
with industry practice in computing so-called "long" or "short" trading
positions with respect to petroleum product; and

(y)         Product Under Contract for Sale may only be deducted from Purchased
Product if the date of sale by the Borrowers of such Product under Contract for
Sale is within one year following the delivery date to the Borrowers of such
Purchased Product.  With respect to each type of petroleum product and each
market, the number of barrels or therms, as applicable, of Product under
Contract for Sale which the Borrowers may not deduct from the number of barrels
or therms, as applicable, of Purchased Product pursuant to this clause (y) shall
be considered to be a separate Open Position for purposes of calculating the
Borrowers' Open Position in Section 7.13 hereof.

"Open Receivables Amount" means, with respect to any sale by a Loan Party to an
AR Buyer of Accounts Receivable made in connection with an AR Sales Transaction,
that portion of the Accounts Receivable sold which has not yet been collected by
or for the benefit of the AR Buyer and which may, pursuant to the terms of the
Receivables Sales Agreement, either be sold back to the applicable Loan Party or
subject to a refund by the applicable Loan Party to the AR Buyer pursuant to any
recourse provisions applicable thereto.

"Operating Account" means the operating account of the Loan Parties located with
the Administrative Agent in which the Loan Parties have granted a first priority
perfected security interest to the Administrative Agent for the benefit of the
Administrative Agent and the Secured Parties.





41

--------------------------------------------------------------------------------

 

 

 

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

"Original Investors" means Global Petroleum Corp., a Massachusetts corporation,
Larea Holdings LLC, a Delaware limited liability company, Larea Holdings II LLC,
a Delaware limited liability company, Chelsea Terminal Limited Partnership, a
Massachusetts limited partnership, Sandwich Terminal, L.L.C., a Massachusetts
limited liability company, Montello Oil Corporation, a New Jersey corporation,
Richard Slifka, Alfred Slifka, Eric Slifka and related Slifka family controlled
trusts and any other Person which is Controlled by Richard Slifka and/or Eric
Slifka and/or their respective family trusts.

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

"Outstanding Amount" means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

"Overnight Rate" means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to





42

--------------------------------------------------------------------------------

 

 

 

any amount denominated in the Alternative Currency, the rate of interest per
annum at which overnight deposits in the Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

"Paid But Unexpired Letters of Credit" means the amounts available for drawing
under WC Letters of Credit issued to support obligations of the Borrowers if (a)
such obligations, whether arising from the transactions contemplated by such WC
Letters of Credit, or otherwise, have been fully paid and extinguished by the
Borrowers and there are no existing claims or disputes between the Borrowers and
the beneficiaries of such WC Letters of Credit which could give rise to
additional liability thereunder and (b) such WC Letters of Credit are issued for
standby purposes only, but only to the extent that the amounts available for
drawing thereunder do not then support any underlying obligations and (c) such
WC Letters of Credit have not expired, been returned or otherwise presented to a
L/C Issuer for cancellation or been canceled.

"Participant" has the meaning specified in Section 10.06(d).

"Participating Member State" means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

"Participant Register" has the meaning specified in Section 10.06(d).

"Partnership Agreement" means that certain Fourth Amended and Restated Agreement
of Limited Partnership of Global Partners LP dated August 7, 2018, as the same
may be amended, restated, modified and/or supplemented from time to time.

"PBGC" means the Pension Benefit Guaranty Corporation.

"Pension Act" means the Pension Protection Act of 2006.

"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

"Perfection Certificates" means the Perfection Certificates as defined in the
Security Agreements.

"Permitted Acquisition" has the meaning set forth in Section 7.06(c).





43

--------------------------------------------------------------------------------

 

 

 

"Permitted Distributions" means, so long as no Default has occurred and is
continuing or would exist as a result thereof at the time any such payment is
announced, and so long as no Event of Default has occurred and is continuing or
would exist as a result thereof at the time any payment is made, payments by the
MLP to its Unitholders (as such term is defined in the Partnership Agreement)
and holders of the General Partner Units (as such term is defined in the
Partnership Agreement) and Incentive Distribution Rights (as such term is
defined in the Partnership Agreement) of cash distributions (which, for purposes
hereof, shall include cash payments made by the MLP to repurchase any of its
Equity Interests from a holder thereof) in an aggregate amount not to exceed
Available Cash.

"Permitted Equity Purchase" means the purchase by any Loan Party of any Equity
Interests of the MLP provided that (a) the aggregate purchase price paid for all
such Equity Interests so purchased after the Third Amendment Effective Date does
not exceed $50,000,000; (b) no Default or Event of Default has occurred or is
continuing both before and immediately after giving effect to any such purchase;
(c) the Loan Parties have demonstrated to the satisfaction of the Administrative
Agent that the Loan Parties are in compliance on a pro forma basis with all of
the financial covenants contained in this Agreement both before and immediately
after giving effect to such purchase; and (d) the Loan Parties have a Minimum
Availability of not less than $75,000,000 both before and after giving effect to
such purchase.

"Permitted Liens" means those Liens permitted by Section 7.01.

"Permitted Lis Pendens Liens" means any Liens consisting of any lis pendens
filed against any Real Estate, so long as the aggregate fair market value of all
Real Estate subject to any lis pendens does not exceed the greater of (x)
$10,000,000 and (y) the result of (1) the aggregate amount of Dispositions
permitted to be made under Section 7.05(c) from and after the date the first of
any such lis pendens is filed, minus (2) the aggregate proceeds of Dispositions
actually made under Section 7.05(c) from the date the first such lis pendens is
filed.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Petroleum Product" means petroleum, refined petroleum products, propane,
butane, natural gas, corn and other energy-related commodities, including,
without limitation, blend components commonly used in the petroleum industry to
improve characteristics of, or meet governmental or customer specifications for,
petroleum or refined petroleum products.

"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party  or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

"Platform" has the meaning specified in Section 6.02.

"Positive Net Unrealized Forward Contract Positions" means the amount by which
the Net Unrealized Forward Contract Position exceeds $0, provided,
notwithstanding anything to the contrary contained herein, in order to be
included in the definition of Positive Net Unrealized Forward Contract Position,
the underlying forward contract(s) shall comply with the following:





44

--------------------------------------------------------------------------------

 

 

 

(a)  the applicable forward contract shall conform to the applicable Loan
Party's risk management policy; (b) such forward contract must be evidenced by a
written agreement or a binding and enforceable trade confirmation; (c) such
forward contract shall be subject to a valid and perfected first priority
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties; (d) such forward contract has not been terminated and is not
subject to termination by reason of any existing known default or termination
event thereunder; (e) such forward contract contains a liquidated damages clause
which permits the underlying transaction to be closed out and/or terminated by
the applicable Loan Party, with payment of in-the-money amounts, including
through liquidated damages, to each counterparty entitled to such amounts; (f)
to the extent the counterparty to such forward contract is formed in, or
conducts a substantial portion of its business outside of, the United States,
then such counterparty is either a member country of the Organisation for
Economic Co-operation and Development or is otherwise approved by the Required
Lenders; (g) if the applicable counterparty has become the subject of a
proceeding under any Debtor Relief Laws, the applicable forward contract was
entered into after the date on which such counterparty became the subject of
such proceeding or such forward contract has been assumed by such counterparty
in the applicable proceedings under such Debtor Relief Laws; (h) the applicable
counterparty is not otherwise in default under any contract or other agreement
with any Loan Party (other than a good faith dispute under such contract or
other agreement or with respect to any counterparty which is the subject of a
proceeding under any Debtor Relief Laws, a payment default which occurred prior
to the commencement of such proceeding); (i) except for a forward contract
described in clause (g) above, the applicable counterparty is not the subject of
a proceeding under any Debtor Relief Laws; (j) the law governing the applicable
forward contract shall be any state within the United States, England, Wales,
any province of Canada or any other jurisdiction as is agreed to by the
Administrative Agent; (k) such forward contract is denominated in either Dollars
or another currency approved by the Administrative Agent and the Required
Lenders; (l) the jurisdiction for disputes under such forward contract shall be
any state within the United States of America, England, Wales, any province of
Canada or any other jurisdiction as is agreed to by the Administrative Agent;
and (m) the applicable counterparty is not a Governmental Authority unless the
assignment of rights to payment under such contract is permitted by applicable
Law.

"Previously Owned Real Estate" means any real property which is no longer owned
or leased by a Loan Party but had previously been owned or leased by a Loan
Party.

"Product under Contract for Sale" means barrels of Petroleum Product or therms
of natural gas, as the case may be, which (a) any Borrower has contracted to
sell (whether by sale of a contract on a commodities exchange or otherwise), and
(b) for which a fixed purchase price has been agreed upon by the purchaser
thereof and the relevant Borrower.

"Product Under Contract LCs" means any WC Letter of Credit issued by a L/C
Issuer solely to cover Eligible Product Under Contract and for which the
following conditions have been met:  (a) any request for the issuance of a
Product Under Contract LC has been accompanied by a certificate from the
Borrowers in substantially the form of Exhibit C hereto (i) certifying that each
such Product Under Contract LC being requested is solely to cover Eligible
Product Under Contract and that such Letter of Credit is to be considered a
Product Under Contract LC; (ii) certifying and demonstrating that immediately
prior to giving effect to the issuance of all such Product Under Contract LCs
being requested on such date there is at least five percent (5%) of





45

--------------------------------------------------------------------------------

 

 

 

Borrowing Base availability and that on a pro forma basis after giving effect to
the issuance of such Product Under Contract LCs (i.e. giving effect to the usage
associated with the issuance of such Product Under Contract LCs together with
the inclusion in the Borrowing Base of such Eligible Product Under Contract
which was covered by such Product Under Contract LCs), there is at least five
percent (5%) of Borrowing Base availability; (b) the Borrowers demonstrate to
the satisfaction of the Administrative Agent that the Borrowers are in
compliance on a pro forma basis with all of the financial covenants set forth in
Section 7.18 of this Agreement both before and after giving effect to the
issuance of such Product Under Contract LC; and (c) the Borrowers demonstrate to
the satisfaction of the Administrative Agent that to the extent the Eligible
Product Under Contract for which such Product Under Contract LC is being issued
were to be included in the Borrowing Base simultaneously with the issuance of
such Product Under Contract LC, the amount of the Borrowing Base would exceed
the Total WC Outstandings (including the maximum drawing amount of all issued
and outstanding Letters of Credit, including the Product Under Contract L/C).

"Project Monument" has the meaning set forth in the definition of "Capitol
Acquisition".

"Project Monument Unitary Lease" means that certain unitary lease assumed by the
applicable Loan Parties on the date the Capitol Acquisition was consummated
between the applicable Loan Parties and Getty for certain sites acquired in the
Capitol Acquisition and associated with Project Monument, as the same may be
amended substantially in accordance with the letter agreement dated as of April
9, 2015 by and among the Capitol Sellers and the MLP and with such other changes
as may be mutually agreed upon between the Capitol Sellers and the MLP.

"Project Oak" has the meaning set forth in the definition of "Capitol
Acquisition".

"Project Oak Unitary Lease" means that certain unitary lease assumed by the
applicable Loan Parties on the date the Capitol Acquisition was consummated
between the applicable Loan Parties and Getty for certain sites acquired in the
Capitol Acquisition and associated with Project Oak, as the same may be amended
substantially in accordance with the letter agreement dated as of April 9, 2015
by and among the Capitol Sellers and the MLP and with such other changes as may
be mutually agreed upon between the Capitol Sellers and the MLP.

"PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any exemption may be amended from time to time.

"Public Lender" has the meaning specified in Section 6.02.

"Purchased Product" means barrels of petroleum product and therms of gas which
any Borrower holds in inventory or which any Borrower has contracted to purchase
(whether by purchase of a contract on a commodities exchange or otherwise) (and,
which for the avoidance of doubt includes product in pipelines) and with respect
to which (a) either (i) a fixed purchase price therefor has been agreed upon by
the seller thereof and the relevant Borrower or (ii) the date (the so-called
"Vessel Loading Date") on which the cargo has been loaded has occurred and
(b) the delivery date therefor is scheduled to occur within 180 days after the
date of calculation.

"Puritan" means Puritan Oil Company, Inc., a New Jersey corporation.





46

--------------------------------------------------------------------------------

 

 

 

"Qualified ECP Guarantor" shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an "eligible
contract participant" under the Commodity Exchange Act and can cause another
person to qualify as an "eligible contract participant" at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

"Rate Determination Date" means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

"Real Estate" means all real property that at any time during the term of this
Agreement is owned or leased (as lessee or sublessee) by any of the Loan
Parties.

"Receivables Intercreditor Agreement" means any intercreditor agreement to be
entered into among the Administrative Agent at the Administrative Agent's
request, the applicable Loan Party and the applicable AR Buyer with respect to
any applicable AR Sales Transaction where the Administrative Agent requests such
an agreement, such agreement to be in form and substance satisfactory to the
Administrative Agent.

"Receivables Sales Agreement" means any agreement entered into by a Loan Party
and an AR Buyer pursuant to which such Loan Party may, from time to time, sell
Accounts Receivable to such AR Buyer, and such AR Buyer may purchase such
Accounts Receivable from such Loan Party for a cash purchase price to be agreed
upon between such Loan Party and such AR Buyer, which agreement shall be in form
and substance reasonably satisfactory to the Administrative Agent.

"Recipient" means the Administrative Agent, any Lender, any L/C Issuer or the
Alternative Currency Fronting Lender.

"Reference Period" means, as of any date of determination, the period of four
(4) consecutive fiscal quarters of the Loan Parties ending on such date, or if
such date is not a fiscal quarter end date, the period of four (4) consecutive
fiscal quarters most recently ended (in each case treated as a single accounting
period).

"Refinanced Indebtedness" has the meaning specified in Section 7.03.

"Refinancing Indebtedness" has the meaning specified in Section 7.03.

"Register" has the meaning specified in Section 10.06(c).

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.





47

--------------------------------------------------------------------------------

 

 

 

"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

"Required Lenders" means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, (a) the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination and (b) the Alternative Currency Risk Participation of any
Defaulting Lender at such time shall be deemed to be held by the Alternative
Currency Fronting Lender in making such determination.

"Responsible Officer" means the chief executive officer, chief operating
officer, chief accounting officer, president, executive vice president, chief
financial officer, treasurer, assistant treasurer, secretary or controller of a
Loan Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

"Restricted Party" means a Person that is (a) listed on, or owned or controlled
by a Person listed on, or acting on behalf of a Person listed on, any Sanctions
List; (b) located in, incorporated or otherwise formed under the laws of, or
owned or (directly or indirectly) controlled by, or acting on behalf of, a
Person located in or organized under the laws of a country or territory that is
the target of country-wide or territory-wide Sanctions; or (c) otherwise a
target of Sanctions ("target of Sanctions" signifying a Person with whom a
national of a Sanctions Authority would be prohibited or restricted by law from
engaging in trade, business or other activities).

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party or any Restricted Subsidiary, any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to any Loan Party's stockholders,
partners or members (or the equivalent Person thereof) or any payments of
expenses relating to the GP's obligations under the CFA.

"Restricted Subsidiary" means any Subsidiary that is not an Unrestricted
Subsidiary.

"Revaluation Date" means (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in the Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in the Alternative





48

--------------------------------------------------------------------------------

 

 

 

Currency pursuant to Section 2.02, (iii) the date the Alternative Currency
Fronting Lender has requested payment from the Alternative Currency
Participating Lenders in Dollars, and with respect to all other instances
pursuant to Section 2.02(f) the date on which payments in Dollars are made
between the Alternative Currency Fronting Lender and Alternative Currency
Participating Lenders with respect to such Loan, and (iv) such additional dates
as the Administrative Agent shall determine or the Required Lenders shall
require; and (b) with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in the
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the applicable L/C Issuer under any Letter of Credit denominated
in the Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the applicable L/C Issuer shall determine or the
Required Lenders shall require.

"Revolver Commitment" means , as to each Lender, its obligation to (a) make
Revolver Loans to the Borrowers pursuant to Section 2.01(b), (b) purchase
participations in the Revolver L/C Obligations and (c) if such Lender is an
Alternative Currency Participating Lender, purchase Alternative Currency
Participations in Revolver Loans denominated in the Alternative Currency, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

"Revolver L/C Obligations" means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Revolver Letters of Credit
plus the aggregate of all Unreimbursed Amounts with respect to Revolver Letters
of Credit, including all L/C Borrowings with respect to Revolver Letters of
Credit.  For purposes of computing the amount available to be drawn under any
Revolver Letter of Credit, the amount of such Revolver Letter of Credit shall be
determined in accordance with Section 1.06.  For all purposes of this Agreement,
if on any date of determination a Revolver Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Revolver Letter of Credit shall be deemed to be
"outstanding" in the amount so remaining available to be drawn.

"Revolver Letter of Credit" means any letter of credit issued hereunder by any
L/C Issuer and so designated as a "Revolver Letter of Credit", provided that
Revolver Letters of Credit shall not include Existing Letters of Credit and
shall not include Product Under Contract LCs.  A Revolver Letter of Credit may
be a commercial sight letter of credit or a standby letter of credit. Revolver
Letters of Credit may be issued in Dollars or in the Alternative Currency.

"Revolver Letter of Credit Issuer Sublimit" means, with respect to each L/C
Issuer, an amount equal to (a) $100,000,000 in the case of Bank of America as
L/C Issuer and (b) $50,000,000 in the case of JP Morgan Chase Bank, N.A. as L/C
Issuer.

"Revolver Letter of Credit Sublimit" means an amount equal to $150,000,000.  The
Revolver Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Revolver Commitments.

"Revolver Loans" has the meaning set forth in Section 2.01(b) hereof.  A
Revolver Loan is a Committed Loan.





49

--------------------------------------------------------------------------------

 

 

 

"Revolving Credit Exposure" means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Revolver Loans and the aggregate
Outstanding Amount of such Lender's participation in Revolver L/C Obligations
and Alternative Currency Risk Participations relating to Revolver Loans at such
time.

"RIN" means any renewable identification number associated with the
government-mandated fuel standards.

"ROFR Statute" means any statute, law or similar regulation imposed by any
Governmental Authority pursuant to which any seller of real property which is a
franchisor or similar Person is required by such statute, law or regulation to
offer to an existing franchisee which operates such real property under a lease,
sublease or other grant of authority the right of first refusal or a bona fide
offer to purchase such real property, including, without limitation, Conn. Gen.
Stat. Section 42-133mm.

"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

"Sale/Leaseback Transaction" means a transaction pursuant to which a Loan Party
sells or transfers any property owned by it in order then or thereafter to lease
such property that such Loan Party intends to use for any Global Line of
Business.

"Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in the Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the Alternative Currency.

"Sanctions"  means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury ("HMT") or other relevant
sanctions authority (the "Sanctions Authorities").

"Sanctions Authorities" has the meaning specified in the definition of
"Sanctions".

"Sanctions List" means the "Specially Designated Nationals and Blocked Persons"
list maintained by OFAC, the Consolidated List of Financial Sanctions Targets
and the Investment Ban List maintained by HMT, or any similar list maintained
by, or public announcement of Sanctions designations made by, any of the
Sanctions Authorities.

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

"Secured Cash Management Agreement" means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.





50

--------------------------------------------------------------------------------

 

 

 

"Secured Hedge Agreement" means any Swap Contract permitted under Article VI or
VII, other than a Swap Contract relating to the purchase of physical supply
product, that is entered into by and between any Loan Party and any Hedge Bank,
provided, however, to the extent the Hedge Bank which is the counterparty on
such Swap Contract is a commodities broker entitled to have obligations owing to
it secured pursuant to Section 7.01(l) hereof, then any such agreement or
arrangement relating thereto shall not be considered a Secured Hedge Agreement
for purposes hereof.

"Secured Parties" means, collectively, the Administrative Agent, the Lenders
(including the Swing Line Lender and each Alternative Currency Funding Lender),
the L/C Issuers, the Alternative Currency Fronting Lender, the Hedge Banks, the
Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Security Documents.

"Security Agreements" means, collectively (a) that certain Second Amended and
Restated Security Agreement dated as of the Closing Date among the Loan Parties
other than Global Canada and the Administrative Agent for the benefit of the
Administrative Agent and the Secured Parties and in form and substance
satisfactory to the Lenders and the Administrative Agent, (b) that certain
Amended and Restated Security Agreement dated as of the Closing Date between
Global Canada and the Administrative Agent for the benefit of the Administrative
Agent and the Secured Parties and in form and substance satisfactory to the
Lenders and the Administrative Agent, and (c) any other Security Agreement
entered into after the Closing Date (including, without limitation, pursuant to
Section 6.13 hereof) by any Loan Party and the Administrative Agent for the
benefit of the Administrative Agent and the Secured Parties and in form and
substance satisfactory to the Lenders and the Administrative Agent.

"Security Documents" means, collectively, the Security Agreements, the
Mortgages, the Guaranties and all other instruments and documents, including
without limitation Uniform Commercial Code financing statements, required to be
executed or delivered pursuant to any Security Document.

"Senior Unsecured Notes" means, collectively, (a) the Existing Notes; and (b)
the Additional Senior Unsecured Notes.

"SFHA Property" means any fee interest of any Loan Party in any Real Estate
which is located in a Special Flood Hazard Area (as such term is defined in The
Flood Disaster Protection Act of 1973, as amended).

"Specified Loan Party" means any Loan Party that is not an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19(h)).

"Spot Rate" for a currency means the rate determined by the Administrative Agent
or a L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or a L/C Issuer may obtain such spot rate from another financial
institution





51

--------------------------------------------------------------------------------

 

 

 

designated by the Administrative Agent or the applicable L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the applicable
L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
the Alternative Currency.

"Subject AR Receivables" means any Accounts Receivable a Loan Party sold to an
AR Buyer in an AR Sales Transaction.

"Subject Leasehold Interest" has the meaning set forth in Section 6.13(b)
hereof.

"Subordinated Debt" means any Indebtedness for borrowed money for which any Loan
Party is obligated so long as (a) the maturity date of such Indebtedness is not
less than six (6) months after the Maturity Date; (b) the terms, conditions,
covenants and defaults applicable to such Indebtedness (including the terms,
conditions, covenants and defaults in any document, agreement or instrument
relating thereto) are no more restrictive to the Loan Parties in the aggregate
than the terms, conditions, covenants and defaults contained herein; (c) such
Indebtedness is not guaranteed by any Person other than a Loan Party; (d) such
Indebtedness is unsecured; (e) such Indebtedness is subordinate, pursuant to the
market standard subordination terms for similar issuances, to the payment and
collection of the Credit Agreement Obligations; (f) all of the Credit Agreement
Obligations plus an amount equal to not less than fifteen percent (15%) of such
Credit Agreement Obligations constitute Indebtedness permitted to be incurred
under such notes and indenture without meeting any test or other criteria
(including, without limitation, an incurrence test) and constitutes "Senior
Debt" (or the analogous term used therein) under such notes and indenture and
are entitled to seniority in the right of payment to the obligations under such
notes and indenture; and (g) the documents and agreements executed in connection
with such notes (including, without limitation, any indenture) shall contain
terms and conditions that are customary for similar transactions.

"Subsequent Unitary Lease" means a unitary lease entered into after April 27,
2015 which is in form and substance substantially similar to the Unitary Lease,
the Project Oak Unitary Lease or the Project Monument Unitary Lease.

"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
a Loan Party.  Notwithstanding the foregoing, no Non-Wholly Owned JV shall be
considered a Subsidiary of any Loan Party for purposes of this Agreement and the
other Loan Documents.

"Supermajority Lenders" means, at any time, Lenders having Total Credit
Exposures representing more than 66 2/3% of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Supermajority Lenders at any time; provided that, (a)
the amount of any participation in any Swing Line Loan and





52

--------------------------------------------------------------------------------

 

 

 

Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination and (b) the Alternative Currency Risk Participation
of any Defaulting Lender at such time shall be deemed to be held by the
Alternative Currency Fronting Lender in making such determination.

"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.  For the
avoidance of doubt, take-or-pay contracts shall not constitute Swap Contracts.

"Swap Obligations" means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

"Swap Termination Value Amount" means, as of any relevant date of determination,
the Swap Termination Value of all Swap Contracts which constitute Loan
Documents, provided, to the extent a Loan Party has no obligation under any Swap
Contract as of such date, or is otherwise owed money from the counterparty
thereunder (i.e. is "in the money" thereunder), then the Swap Termination Value
Amount for such Swap Contract as of such date of determination shall be $0,
provided however, notwithstanding the foregoing, to the extent the Swap
Termination Value of a Swap Contract with a Lender is a positive number (i.e. a
Loan Party is "in the money") and the Swap Termination Value of another Swap
Contract with a different Lender is a negative number (i.e. a Loan Party is "out
of the money"), the Swap Termination Value Amount shall be the net results of
such Swap Termination Values.





53

--------------------------------------------------------------------------------

 

 

 

"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04A.

"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

"Swing Line Loan" has the meaning specified in  Section 2.04A(a).

"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04A(b), which shall be substantially in the form of Exhibit A-2 or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

"Swing Line Sublimit" means an amount equal to the lesser of (a) $75,000,000 and
(b) the Aggregate WC Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate WC Commitments.

"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

"Third Amendment Effective Date" means April 19, 2019.

"Threshold Amount" means $35,000,000.

"Title Insurance Company" means Fidelity National Title Insurance Company of New
York, or such other title insurance company acceptable to the Administrative
Agent.

"Title Policy" means, in relation to each Mortgaged Property, an ALTA standard
form title insurance policy issued by the Title Insurance Company (with such
reinsurance or co-insurance as the Administrative Agent may require, any such
reinsurance to be with direct access endorsements) in such amount as may be
determined by the Administrative Agent insuring the priority of the Mortgages
and the Mortgaged Property and that the applicable Loan Party holds marketable
fee simple title to the Mortgaged Property, subject only to the encumbrances
permitted by such Mortgages and which shall not contain exceptions for mechanics
liens, persons in occupancy or matters which would be shown by a survey (except
as may be permitted by each such Mortgage), shall not insure over any matter
except to the extent that any such affirmative insurance is acceptable to the
Administrative Agent in its sole discretion, and shall contain such endorsements
and affirmative insurance as the Administrative Agent in its discretion may
require, including but not limited to (a) comprehensive endorsement, (b)
variable rate of interest endorsement and (c) usury endorsement.





54

--------------------------------------------------------------------------------

 

 

 

"Total Credit Exposure" means, as to any Lender at any time, the sum of such
Lender's aggregate unused WC Commitments, unused Revolver Commitments, WC Credit
Exposure and Revolving Credit Exposure at such time.

"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

"Total Partners' Equity" means the amount which appears on the MLP's
consolidated balance sheet (prepared in accordance with, and using the same
methodology, as those financial statements delivered in connection with the
Audited Financial Statements) under the line item of "total partners' equity".

"Total Revolver Outstandings" means the aggregate Outstanding Amount of all
Revolver Loans and all Revolver L/C Obligations.

"Total WC Outstandings" means the aggregate Outstanding Amount of all WC Loans,
all Swing Line Loans and all WC L/C Obligations.

"Type" means, with respect to a Committed Loan, its character as a Base Rate
Loan, a Cost of Funds Rate Loan or a Eurocurrency Rate Loan.

"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce ("ICC")
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

"Unitary Lease"  means that certain Unitary Lease and Net Sublease Agreement
dated November 16, 2012 by and between the applicable Borrowers and the lessor
named therein, as amended from time to time (the "Unitary Lease Lessor") with
respect to multiple sites located in the northeast region of the United States,
and in form and substance satisfactory to the Administrative Agent.

"Unitary Lease Lessor"  as defined in the definition of Unitary Lease.

"United States" and "U.S." mean the United States of America.

"Unrealized Losses on Forward Contract Positions" means, as of any date of
determination, the aggregate amount by which (a) the aggregate fair market value
determined on a Marked-To-Market Basis (net of storage and transportation costs)
on such date of Petroleum Product exceeds (b) the amount which the Borrowers'
customers have contractually agreed to pay to such Borrower in consideration of
future deliveries of such Petroleum Product.

"Unrealized Profits on Forward Contract Positions" means, as of any date of
determination, the aggregate amount by which (a) the amount which the Borrowers'
customers have contractually agreed to pay to such Borrower in consideration of
future deliveries of Petroleum Product pursuant to transactions which are
scheduled to be consummated by not later than the period ending nine (9) months
after such date of determination, exceeds (b) the aggregate fair market value
determined on a Marked-to-Market Basis (net of storage and transportation costs)
on such date of such Petroleum Product.





55

--------------------------------------------------------------------------------

 

 

 

"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).

"Unrestricted Subsidiary" shall mean (i) any Subsidiary of any Loan Party
designed by the Borrowers as an Unrestricted Subsidiary pursuant to Section 6.18
hereof subsequent to the Third Amendment Effective Date and (ii) any Subsidiary
of any Unrestricted Subsidiary so long as, in the case of clause (ii), such
Person was not a Restricted Subsidiary immediately prior to becoming a
Subsidiary of an Unrestricted Subsidiary.  As of the Third Amendment Effective
Date, there are no Unrestricted Subsidiaries.

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

"U.S. Tax Compliance Certificate" has the meaning specified in
Section 3.01(e)(ii)(B)(III).

"Utilization Amount" means, during each applicable Determination Period, the
average daily amount of the Total WC Outstandings divided by the Aggregate WC
Commitment during such period.

"Value" means, with respect to any Eligible RIN on any date, the price at which
such Eligible RIN could be purchased or sold for delivery on that date or during
the applicable period adjusted to reflect the specifications thereof and the
location and transportation differential, determined by using prices (a) on the
New York Mercantile Exchange, the COMEX, the London Metal Exchange, the New York
Board of Trade, the International Petroleum Exchange, the Intercontinental
Commodities Exchange, the Chicago Board of Trade, the Chicago Mercantile
Exchange or, if a price for any such Eligible RIN (or delivery period or
location) is not available on such exchanges, such other markets or exchanges
recognized as such in the commodities trading industry, including
over-the-counter markets and private quotations, or as published in an
independent industry recognized source, in each case reasonably selected by the
Borrowers, (b) if such a price for any such Eligible RIN is not available in any
market or exchange described in clause (a) above, any other exchange or market
reasonably selected by the Borrowers and reasonably satisfactory to the
Administrative Agent on such date or (c) if such a price for any Eligible RIN is
not available in any market or exchange described in clause (a) or (b) above,
such other value determined pursuant to methodology reasonably selected by the
Borrowers and reasonably satisfactory to the Administrative Agent.

"Warex" means Warex Terminals Corporation, a New York corporation.

"Warren" has the meaning set forth in the preamble hereto.

"WC Commitment" means, as to each Lender, its obligation (a) to make WC Loans to
the Borrowers pursuant to Section 2.01(a), (b) to purchase participations in WC
L/C Obligations, (c) to purchase participations in Swing Line Loans, and (d) if
such Lender is an Alternative Currency Participating Lender, purchase
Alternative Currency Risk Participations in WC Loans denominated in the
Alternative Currency, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender's name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.





56

--------------------------------------------------------------------------------

 

 

 

"WC Credit Exposure" means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its WC Loans and the aggregate Outstanding
Amount of such Lender's participation in WC L/C Obligations, Alternative
Currency Risk Participations relating to WC Loans and Swing Line Loans at such
time at such time.

"WC Letter of Credit" means any letter of credit issued hereunder and so
designated as a "WC Letter of Credit" and shall include the Existing Letters of
Credit and the Product Under Contract LCs.  A WC Letter of Credit may be a
commercial sight letter of credit or a standby letter of credit. WC Letters of
Credit may be issued in Dollars or in the Alternative Currency.

"WC Letter of Credit Issuer Sublimit" means, with respect to each L/C Issuer, an
amount not to exceed the respective two thirds or one third, as the case may be,
of the aggregate amount available for WC Letters of Credit and, without
duplication, with respect to (a) any WC Letter of Credit issued to secure
bonding and performance obligations, (i) $67,000,000 in the case of Bank of
America and (ii) $33,000,000 in the case of JPMorgan Chase Bank, N.A. and (b)
any Product Under Contract LC, (i) $57,000,000 in the case of Bank of America
and (ii) $28,000,000 in the case of JPMorgan Chase Bank, N.A.

"WC L/C Obligations" means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding WC Letters of Credit plus the
aggregate of all Unreimbursed Amounts with respect to WC Letters of Credit,
including all L/C Borrowings with respect to WC Letters of Credit.  For purposes
of computing the amount available to be drawn under any WC Letter of Credit, the
amount of such WC Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a WC Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such WC Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.

"WC Loans" has the meaning set forth in Section 2.01(a) hereof.  A WC Loan is a
Committed Loan.

"Wholly-Owned" means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director's qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02      Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)         The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words "include," "includes" and "including" shall be deemed to be
followed by the phrase "without





57

--------------------------------------------------------------------------------

 

 

 

limitation."  The word "will" shall be construed to have the same meaning and
effect as the word "shall."  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "hereto," "herein,"
"hereof" and "hereunder," and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)         In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."

(c)         Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03      Accounting Terms.     (a)         Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrowers and their Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.  In addition,  notwithstanding anything to the contrary contained
in this Section 1.03 or the definitions of GAAP or of Capitalized Leases, in no
event will any lease that would have been categorized as an operating lease as
determined in accordance with GAAP prior to giving effect to the Financial
Accounting Standards Board Accounting Standard Update 2016-02, Leases (Topic
842), issued in February 2016, or any changes in GAAP subsequent to the Closing
Date be considered a Capitalized Lease or capital lease for purposes of this
Agreement or any Loan Document.





58

--------------------------------------------------------------------------------

 

 

 

(b)         Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (A) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(B) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

1.04      Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05     Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06      Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided,  however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

1.07  Exchange Rates; Currency Equivalents.

(a)       The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated the Alternative Currency.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
L/C Issuer, as applicable.

(b)         Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is





59

--------------------------------------------------------------------------------

 

 

 

expressed in Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in the Alternative Currency, such amount shall be the
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of the Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be.

(c )      The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of "Eurocurrency Rate" or with respect to any comparable or successor
rate thereto.

(d)       For purposes of calculating the amount of any Eligible Receivable
included in the Borrowing Base which is denominated in Canadian Dollars, the
Borrowers shall, in the applicable Borrowing Base Report, include the amount of
such Eligible Receivable expressed in Canadian Dollars as well as the Dollar
Equivalent of such amount, with the Dollar Equivalent being calculated by using
the Spot Rate as determined by the Administrative Agent on the date of such
Borrowing Base Report, and, in addition, the Administrative Agent shall have the
right (but not the obligation), so long as such Eligible Receivable is included
in the Borrowing Base, to adjust the Dollar Equivalent of such Eligible
Receivable for Borrowing Base purposes based on the most recent Spot Rate
available to the Administrative Agent.

1.08      Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction's laws):  (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01      Commitment For Loans.  (a)   Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a "WC
Loan") to the Borrowers in Dollars or (subject to the provisions of Section
2.02(f)) in the Alternative Currency from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender's WC Commitment; provided,  however, that
after giving effect to any Committed Borrowing of a WC Loan, (i) the Total WC
Outstandings shall not exceed the Aggregate WC Commitments as in effect on such
date, (ii) the Total WC Outstandings other than the maximum drawing amount of
any issued and outstanding Product Under Contract LC shall not exceed the
Borrowing Base at such time, (iii) the WC Credit Exposure of any Lender (less,
with respect only to the Alternative Currency Fronting Lender, the aggregate
Alternative Currency Risk Participations in all WC Loans denominated in the
Alternative Currency), shall not exceed such Lender's WC Commitment, and
(iv) the aggregate Outstanding Amount of all Loans denominated in the
Alternative Currency shall not exceed the Alternative Currency Sublimit.  Within
the limits of each Lender's WC Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(a), prepay
under Section 2.04, and reborrow under this Section 2.01(a).  WC Loans may be
Base Rate





60

--------------------------------------------------------------------------------

 

 

 

Loans, Cost of Funds Rate Loans or Eurocurrency Rate Loans, as further provided
herein.  The proceeds of any WC Loan shall be used to finance the working
capital needs of the Borrowers (including posting margin) and financing of
Capital Expenditures other than Acquisition Capital Expenditures.

(b)         Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a "Revolver Loan") to the
Borrowers in Dollars or (subject to the provisions of Section 2.02(f)) in the
Alternative Currency from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender's Revolver Commitment; provided,  however,
that after giving effect to any Committed Borrowing of a Revolver Loan, (i) the
Total Revolver Outstandings shall not exceed the Aggregate Revolver Commitments
as in effect on such date, (ii) the Revolver Credit Exposure of any Lender
(less, with respect only to the Alternative Currency Fronting Lender, the
aggregate Alternative Currency Risk Participations in all Revolver Loans
denominated in the Alternative Currency) shall not exceed such Lender's Revolver
Commitment, and (iii) the aggregate Outstanding Amount of all Loans denominated
in the Alternative Currency shall not exceed the Alternative Currency
Sublimit.  Within the limits of each Lender's Revolver Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(b), prepay under Section 2.04, and reborrow under this
Section 2.01(b).  Revolver Loans may be Base Rate Loans, Cost of Funds Rate
Loans or Eurocurrency Rate Loans, as further provided herein.  The proceeds of
the Revolver Loans shall be used for general corporate purposes (which, for the
avoidance of doubt, can include working capital needs and the payment of
Permitted Distributions and posting margin).

2.02      Borrowings, Conversions and Continuations of Committed Loans.

(a)         Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans and Cost
of Funds Rate Loans shall be made upon the Borrowers' irrevocable notice to the
Administrative Agent, which may be given by (A) telephone or (B) a Loan Notice;
provided, that any telephonic notice must be confirmed immediately by delivery
to the Administrative Agent of a Loan Notice.  Each such Loan Notice must be
received by the Administrative Agent not later than 12:00 noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) three Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in the
Alternative Currency, and (iii) on the requested date of any Committed Borrowing
or continuation of a Base Rate Committed Loan and Cost of Funds Rate Loans or
conversion of Base Rate Committed Loans or Eurocurrency Rate Loans denominated
in Dollars to Cost of Funds Rate Loans.  Each Committed Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be, for Eurocurrency Rate
Loans denominated in Dollars, in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof and, for Eurocurrency Rate Loans
denominated in an Alternative Currency, in a principal amount of 500,000
Canadian Dollars or a whole multiple of 100,000 Canadian Dollars in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04A(c), each Committed
Borrowing of or conversion to Cost of Funds Rate Loans or Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Each Loan Notice shall specify (i) whether the Borrowers are
requesting a





61

--------------------------------------------------------------------------------

 

 

 

Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans or Cost of Funds Rate Loans,
(ii) if the Borrowers are requesting a Borrowing, whether such Borrower is of a
WC Loan or a Revolver Loan and, in the case of a Revolver Loan, whether any of
the proceeds are going to be used to finance general corporate purposes, (iii)
the requested date of the Committed Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iv) the principal amount of
Committed Loans to be borrowed, converted or continued, (v) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, (vi) if applicable, the duration of the Interest Period with respect
thereto, and (vii) the currency of the Committed Loans to be borrowed.  If the
Borrowers fail to specify a currency in a Loan Notice requesting a Borrowing,
then the Committed Loans so requested shall be made in Dollars.  If the
Borrowers fails to specify a Type of Committed Loan in a Loan Notice or if the
Borrowers fail to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to, Base Rate
Committed Loans; provided,  however, that in the case of a failure to timely
request a continuation of Committed Loans denominated in the Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Committed Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans or Cost of Funds Rate Loans, as the case may be.  If the Borrowers
request a Committed Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Loan Notice, but fail to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.  No Committed
Loan may be converted into or continued as a Committed Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Committed Loan and reborrowed in the other currency.

(b)         Following receipt of a Loan Notice requesting a Committed Borrowing
denominated in Dollars or the Alternative Currency with respect to which the
Administrative Agent has not received notice that any Lender is an Alternative
Currency Participating Lender, the Administrative Agent shall promptly notify
each Lender of the amount (and currency) of its Applicable Percentage of the
applicable Committed Loans.  Following receipt of a Loan Notice requesting a
Committed Borrowing denominated in the Alternative Currency with respect to
which the Administrative Agent and the Borrowers have received notice that one
or more Lenders is an Alternative Currency Participating Lender, the
Administrative Agent shall on the next following Business Day notify (i) each
Alternative Currency Funding Lender of both the Dollar Equivalent and the
Alternative Currency Equivalent of its Alternative Currency Funding Applicable
Percentage, (ii) the Alternative Currency Fronting Lender of both the Dollar
Equivalent and the Alternative Currency Equivalent of the aggregate Alternative
Currency Risk Participations in such Committed Borrowing, (iii) each Alternative
Currency Participating Lender of both the Dollar Equivalent and the Alternative
Currency Equivalent of its Alternative Currency Risk Participation in such
Committed Borrowing, and (iv) all Lenders and the Borrowers of the aggregate
Alternative Currency Equivalent and the Dollar Equivalent of such Commitment
Borrowing and the applicable Spot Rate used by the Administrative Agent to
determine such Dollar Equivalent and Alternative Currency Equivalent.  If no
timely notice of a conversion or continuation is provided by the Borrowers, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Committed Loans or continuation of Committed Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection.





62

--------------------------------------------------------------------------------

 

 

 

In the case of a Committed Borrowing in Dollars or in an Alternative Currency
with respect to which the Administrative Agent has not received notice that any
Lender is an Alternative Currency Participating Lender, each Lender shall make
the amount of its Committed Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent's Office for the applicable currency not
later than 1:00 p.m., in the case of any Committed Loan denominated in Dollars,
and not later than the Applicable Time specified by the Administrative Agent in
the case of any Committed Loan in the Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice.  In the case of a
Committed Borrowing in an Alternative Currency with respect to which the
Administrative Agent has received notice that a Lender is an Alternative
Currency Participating Lender, each Alternative Currency Funding Lender shall
make the amount of its Alternative Currency Funding Applicable Percentage of
such Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent's Office not later than the Applicable Time, on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by Borrowers; provided,
 however, that if, on the date the Loan Notice with respect to such Committed
Borrowing of a WC Loan denominated in Dollars is given by the Borrowers, there
are L/C Borrowings outstanding with respect to a WC Letter of Credit, then the
proceeds of such Committed Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and, second, shall be made available to the
Borrowers as provided above and; provided,  further, that if, on the date the
Loan Notice with respect to such Committed Borrowing of a Revolver Loan
denominated in Dollars is given by the Borrowers, there are L/C Borrowings
outstanding with respect to a Revolver Letter of Credit , then the proceeds of
such Committed Borrowing, first, shall be applied to the payment in full of any
such L/C Borrowings, and, second, shall be made available to the Borrowers as
provided above.

(c)         Except as otherwise provided herein, a Eurocurrency Rate Loan or a
Cost of Funds Rate Loan, as the case may be, may be continued or converted only
on the last day of an Interest Period for such Eurocurrency Rate Loan or Cost of
Funds Rate Loan.  During the existence of a Default, no Loans may be requested
as, converted to or continued as Eurocurrency Rate Loans (whether in Dollars or
the Alternative Currency) or Cost of Funds Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in the Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d)         The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans and Cost of Funds Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrowers and the Lenders of any change in Bank of
America's prime rate used in determining the Base Rate promptly following the
public announcement of such change.





63

--------------------------------------------------------------------------------

 

 

 

(e)         After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10)  Interest Periods
in effect with respect to Committed Loans.

(f)         (i) Subject to all of the terms and conditions set forth in this
Agreement, including the provisions of Section 2.01, and without limitation of
the provisions of Section 2.02, with respect to any Loan denominated in an
Alternative Currency with respect to which one or more Lenders has given notice
to the Administrative Agent that it is an Alternative Currency Participating
Lender, (A) each Lender agrees from time to time on any Business Day during the
Availability Period to fund its Applicable Percentage of Loans denominated in
the Alternative currency with respect to which it is an Alternative Currency
Funding Lender; and (B) each Lender severally agrees to acquire an Alternative
Currency Risk Participation in Loans denominated in the Alternative Currency
with respect to which it is an Alternative Currency Participating Lender.

(ii)         Each Loan denominated in the Alternative Currency shall be funded
upon the request by the Borrowers in accordance with Section
2.02(b).  Immediately upon the funding by the Alternative Currency Fronting
Lender of its Alternative Currency Funding Applicable Percentage of any Loan
denominated in the Alternative Currency with respect to which one or more
Lenders is an Alternative Currency Participating Lender, each Alternative
Currency Participating Lender shall be deemed to have absolutely, irrevocably
and unconditionally purchased (and the Administrative Agent may apply any Cash
Collateral that is available with respect to such purchase by any Alternative
Currency Participating Lender) from such Alternative Currency Fronting Lender an
Alternative Currency Risk Participation in such Loan in an amount such that,
after such purchase, each Lender (including the Alternative Currency Funding
Lenders, the Alternative Currency Fronting Lender and the Alternative Currency
Participating Lenders) will have an Alternative Currency Loan Credit Exposure
with respect to such Loan equal in amount to its Applicable Percentage of such
Loan.

(iii) Upon the occurrence and during the continuation of an Event of Default,
the Alternative Currency Fronting Lender may, by written notice to the
Administrative Agent, delivered not later than 11:00 a.m. on the second Business
Day preceding the proposed date of funding an payment by the Alternative
Currency Participating lenders of their Alternative Currency Risk Participations
purchased in such Loans as shall be specified in such notice (the "Alternative
Currency Participation Payment Date"), request each Alternative Currency
Participating Lender to fund the Dollar Equivalent of its Alternative Currency
Risk Participation purchased with respect to such Loan to the Administrative
Agent on the Alternative Currency Participation Payment Date in
Dollars.  Following receipt of such notice, the Administrative Agent shall
promptly notify each Alternative Currency Participating Lender of the Dollar
Equivalent of its Alternative Currency Risk Participation purchased with respect
to each such Loan (determined at the Spot Rate on the date of advance of such
Loan) and the applicable Alternative Currency Participation Payment Date.  Any
notice given by the Alternative Currency Fronting Lender or the Administrative
Agent pursuant to this subsection may be given by telephone if immediately
confirmed in writing; provided, that the absence of such immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(iv)        On the applicable Alternative Currency Participation Payment Date,
each Alternative Currency Participating Lender in the Loans specified for
funding pursuant to this





64

--------------------------------------------------------------------------------

 

 

 

Section 2.02(f) shall deliver the amount of such Alternative Currency
Participating Lender's Alternative Currency Risk Participation with respect to
such specified Loans in Dollars and in Same Day Funds to the Administrative
Agent, provided, however, that no Alternative Currency Participating Lender
shall be (1) responsible for any default by any other Alternative Currency
Participating Lender's obligation to pay such amount and/or (ii) required to
fund an amount under this Section 2.02(f) that would exceed the amount of such
Lender's Revolving Commitment or WC Commitment, as applicable.  Upon receipt of
any such amounts from the Alternative Currency Participating lenders, the
Administrative Agent shall distribute such Dollar amounts in Same Day Funds to
the Alternative Currency Fronting Lender.

(v)         In the event that any Alternative Currency Participating Lender
fails to make available to the Administrative Agent the amount of its
Alternative Currency Risk Participation as provided herein, the Administrative
Agent shall be entitled to recover such amount on behalf of the Alternative
Currency Fronting Lender on demand from such Alternative Currency Participating
Lender together with interest at the Overnight Rate for three (3) Business Days
and thereafter at a rate per annum equal to the Default Rate.  A certificate of
the Administrative Agent submitted to any Alternative Currency Participating
Lender with respect to amounts owing hereunder shall be conclusive in the
absence of demonstrable error.

(vi)        In the event that the Alternative Currency Fronting Lender receives
a payment in respect of any Loan, whether directly from the Borrowers or
otherwise, in which Alternative Currency Participating Lenders have fully funded
in Dollars their purchase of Alternative Currency Risk Participations, the
Alternative Currency Fronting lender shall promptly distribute to the
Administrative Agent, for its distribution to each such Alternative Currency
Participating Lender, the Dollar Equivalent of such Alternative Currency
Participating Lender's Alternative Currency Participant's Share of such payment
in Dollars in Same Day Funds. If any payment received by the Alternative
Currency Fronting Lender with respect to any Loan in the Alternative Currency
made by it shall be required to be returned by the Alternative Currency Fronting
Lender after such time as the Alternative Currency Fronting Lender has
distributed such payment to the Administrative Agent pursuant to the immediately
preceding sentence, each Alternative Currency Participating Lender that has
received a portion of such payment shall pay to the Alternative Currency
Fronting Lender an amount equal to its Alternative Currency Participant's Share
in Dollars of the amount to be returned; provided, however, that no Alternative
Currency Participating Lender shall be responsible for any default by any other
Alternative Currency Participating Lender in that other Alternative Currency
Participating Lender's obligation to pay such amount.

(vii)       Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender's obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the Alternative Currency Fronting Lender, the
Administrative Agent, any Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuation of a Default or Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
any Loan Party or any of its respective Subsidiaries; (iv) any breach of this
Agreement or any





65

--------------------------------------------------------------------------------

 

 

 

other Loan Document by any Loan Party or any other Lender; or (v) any other
circumstances, happening or event whatsoever, whether or not similar to any of
the foregoing.

(viii)     In no event shall (i) the Alternative Currency Risk Participation of
any Alternative Currency Participating Lender in any Loan denominated in the
Alternative Currency pursuant to this Section 2.02(f) be construed as a loan or
other extension of credit by such Alternative Currency Participating Lender to
the Borrowers, any Lender or the Administrative Agent or (ii) this Agreement be
construed to require any Lender that is an Alternative Currency Participating
Lender with respect to the Alternative Currency to make any Loans in the
Alternative Currency under this Agreement or under the other Loan Documents,
subject to the obligation of each Alternative Currency Participating Lender to
give notice to the Administrative Agent and the Borrowers at any time such
Lender acquires the ability to make Loans in the Alternative Currency.

(ix)        The Administrative Agent shall change a Lender's designation from
Alternative Currency Participating Lender to Alternative Currency Funding Lender
upon receipt of a written notice to the Administrative Agent and the Borrowers
from such Alternative Currency Participating Lender requesting that its
designation be so changed.  Each Alternative Currency Participating Lender
agrees to give such notice to the Administrative Agent and the Borrowers
promptly upon its acquiring the ability to make Loans in the Alternative
Currency.  Rockland Trust Company is the only Alternative Currency Participating
Lender as of the Third Amendment Effective Date.

(g)         The Borrowing Base shall be determined as required pursuant to
Section 6.02(f) by the Administrative Agent by reference to the Borrowing Base
Report.

2.03      Letters of Credit.

(a)         The Letter of Credit Commitment.

(i)          Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date (or, to the extent
Section 2.03(a)(ii)(G) has been complied with, the date which is nine (9)
Business Days prior to the Maturity Date), to issue Letters of Credit
denominated in Dollars or the Alternative Currency for the account of the
Borrowers, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrowers and any drawings thereunder;
 provided that after giving effect to any L/C Credit Extension with respect to
any WC Letter of Credit, (w) the Total WC Outstandings shall not exceed the
Aggregate WC Commitments, (x) the WC Credit Exposure of any Lender (less, with
respect only to the Alternative Currency Fronting Lender, the aggregate
Alternative Currency Risk Participations in all WC Loans denominated in the
Alternative Currency) shall not exceed such Lender's WC Commitment, (y) the
Outstanding Amount of the L/C Obligations for Product Under Contract LCs shall
not exceed $85,000,000, and (z) the Outstanding Amount of all L/C Obligations
with respect to WC Letters of Credit (after giving effect to the WC Letter of





66

--------------------------------------------------------------------------------

 

 

 

Credit being requested) issued by any L/C Issuer does not exceed the WC Letter
of Credit Issuer Sublimit for such L/C Issuer, and, provided further that after
giving effect to any L/C Credit Extension with respect to any Revolver Letter of
Credit, (w) the Total Revolver Outstandings shall not exceed the Aggregate
Revolver Commitments, (x) the Revolver Credit Exposure of any Lender (less, with
respect only to the Alternative Currency Fronting Lender, the aggregate
Alternative Currency Risk Participations in all Revolver Loans denominated in
the Alternative Currency) shall not exceed such Lender's Revolver
Commitment,  (y) the Outstanding Amount of the L/C Obligations with respect to
Revolver Letters of Credit shall not exceed the Revolver Letter of Credit
Sublimit, and (z) the Outstanding Amount of all L/C Obligations with respect to
Revolver Letters of Credit (after giving effect to the Revolver Letter of Credit
being requested) issued by any L/C Issuer does not exceed the Revolver Letter of
Credit Issuer Sublimit for such L/C Issuer.  In addition, the aggregate face
amount of all standby Letters of Credit issued to secure bonding and performance
obligations of the Borrowers shall not exceed at any time outstanding
$100,000,000.  Each request by the Borrowers for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers' ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii)         No L/C Issuer shall issue any Letter of Credit, if:

(A)        the request for such issuance, extension or renewal of any Letter of
Credit is later than nine (9) Business Days prior to the Maturity Date;

(B)        any Borrower requests a WC Letter of Credit be issued for any other
purpose other than to support purchases of Petroleum Products or to secure
bonding and performance obligations, or requests a Revolver Letter of Credit be
issued for any purpose other than what the proceeds of a Revolver Loan may be
used for;

(C)        any Borrower requests a standby Letter of Credit which is to be used
to support inventory purchases with an expiry date longer than 180 days from the
date of issuance;

(D)        any Borrower requests a standby Letter of Credit which is used to
secure bonding and performance obligations with an expiry date longer than 364
days;

(E)        any Borrower requests a documentary Letter of Credit be issued with
an expiry date which is later than the Maturity Date or which has a term longer
than ninety (90) days;





67

--------------------------------------------------------------------------------

 

 

 

(F)         subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

(G)        the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date or unless the Borrowers have provided to the L/C Issuer cash
collateral for the maximum drawing amount of such Letter of Credit prior to the
Maturity Date.

(iii)       No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable L/C
Issuer from issuing the Letter of Credit, or any Law applicable to such L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or the Letter of Credit in particular or shall impose upon
such L/C Issuer with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;

(B)        the issuance of the Letter of Credit would violate one or more
policies of the applicable L/C Issuer applicable to letters of credit generally;

(C)        except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, the Letter of Credit is in an initial stated amount less
than $100,000;

(D)        except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or the Alternative Currency;

(E)        such L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency;

(F)         any Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate such L/C Issuer's actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or





68

--------------------------------------------------------------------------------

 

 

 

(G)        the issuance of such Letter of Credit would cause such L/C Issuer to
exceed its Revolver Letter of Credit Issuer Sublimit or WC Letter of Credit
Issuer Sublimit, as the case may be.

(iv)        No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)         No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi)        Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
such L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term "Administrative Agent" as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

(b)         Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrowers delivered to a L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrowers.  Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the applicable L/C Issuer, by personal delivery or by any
other means acceptable to such L/C Issuer.  Such Letter of Credit Application
must be received by the applicable L/C Issuer and the Administrative Agent not
later than 12:00 noon at least two Business Days (or such later date and time as
the Administrative Agent and such L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit and
whether such Letter of Credit is a Revolver Letter of Credit or a WC Letter of
Credit; and (H) such other matters as such L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to such L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of





69

--------------------------------------------------------------------------------

 

 

 

the proposed amendment; and (D) such other matters as such L/C Issuer may
require.  Additionally, the Borrowers shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.  In
addition, if any Letter of Credit to be issued is also a Product Under Contract
LC, the Borrowers shall have satisfied the conditions set forth in the
definition of Product Under Contract LC.

(ii)         Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrowers and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless such L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrowers or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer's usual and customary business practices.  The parties acknowledge
and agree that Letters of Credit may, to the extent consented to by such L/C
Issuer, be issued on same day notice and as such to the extent any Lender
determines that one or more applicable conditions contained in Article IV is not
satisfied on any date and as a result would object to the L/C Issuer issuing a
Letter of Credit hereunder, such Lender shall provide such notice to such L/C
Issuer of such fact immediately upon becoming aware thereof.  Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from such L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender's Applicable Percentage times the amount of such Letter of
Credit.

(iii)       If the Borrowers so request in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
"Auto-Extension Letter of Credit"); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the "Non-Extension Notice Date") in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the applicable L/C Issuer, the Borrowers shall not be required to
make a specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided,  however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has





70

--------------------------------------------------------------------------------

 

 

 

received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrowers that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrowers and the Administrative Agent a true and complete copy of such Letter
of Credit or amendment.

(c)         Drawings and Reimbursements; Funding of Participations.

(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrowers and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in the Alternative Currency, the Borrowers shall
reimburse the applicable L/C Issuer in the Alternative Currency, unless (A) such
L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrowers shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrowers will
reimburse such L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in the Alternative
Currency, the applicable L/C Issuer shall notify the Borrowers of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 12:00 noon on the date of any payment by the applicable
L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by such L/C Issuer under a Letter of
Credit to be reimbursed in the Alternative Currency (each such date, an "Honor
Date"), the Borrowers shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency.  In the event that (A) a drawing denominated in the Alternative
Currency is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the Borrowers, whether on
or after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Borrowers agree, as a separate
and independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing.  If the Borrowers fails to timely reimburse
the applicable L/C Issuer on the Honor Date, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in the Alternative Currency) (the
"Unreimbursed Amount"), and the amount of such Lender's Applicable Percentage
thereof.  In such event, (a) in the case of an Unreimbursed Amount relating to a
WC Letter of Credit, the Borrowers shall be deemed to have requested a Committed
Borrowing of a WC Loan which is a Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed





71

--------------------------------------------------------------------------------

 

 

 

Amount, without regard to the minimum and multiples specified in Section 2.02(a)
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate WC Commitments and the conditions set forth
in Section 4.02 (other than the delivery of a Loan Notice) and (b) in the case
of an Unreimbursed Amount relating to a Revolver Letter of Credit, the Borrowers
shall be deemed to have requested a Committed Borrowing of a Revolver Loan which
is a Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02(b) for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolver Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice).  Any notice given by the applicable L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii)         Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer, in
Dollars, at the Administrative Agent's Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrowers in such amount.  The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

(iii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Lender's payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)        Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender's
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

(v)         Each Lender's obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the





72

--------------------------------------------------------------------------------

 

 

 

Borrowers or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided,  however, that each
Lender's obligation to make Committed Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrowers of a Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the joint and several obligation of the Borrowers to reimburse
the applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi)        If any Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender's Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d)         Repayment of Participations.

(i)          At any time after the applicable L/C Issuer has made a payment
under any Letter of Credit and has received from any Lender such Lender's L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.

(ii)         If any payment received by the Administrative Agent for the account
of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.





73

--------------------------------------------------------------------------------

 

 

 

(e)         Obligations Absolute.  The joint and several obligation of the
Borrowers to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)        waiver by such L/C Issuer of any requirement that exists for such
L/C Issuer's protection and not the protection of the Borrowers or any waiver by
such L/C Issuer which does not in fact materially prejudice the Borrowers;

(v)         honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)        any payment made by the applicable L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

(vii)       any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(viii)     any adverse change in the relevant exchange rates or in the
availability of the Alternative Currency to the Borrowers or in the relevant
currency markets generally; or

(ix)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
any Subsidiary.





74

--------------------------------------------------------------------------------

 

 

 

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers' instructions or other irregularity, the
Borrowers will immediately notify the applicable L/C Issuer.  The Borrowers
shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f)         Role of L/C Issuer.  Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of such L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  Each Borrower hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided,  however, that this assumption is not intended
to, and shall not, preclude the Borrowers' pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement.  None of the applicable L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of such L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e);  provided,  however,
that anything in such clauses to the contrary notwithstanding, the Borrowers may
have a claim against such L/C Issuer, and such L/C Issuer may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the
Borrowers prove were caused by such L/C Issuer's willful misconduct or gross
negligence or such L/C Issuer's willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The applicable L/C Issuer may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication ("SWIFT") message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)         Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the applicable L/C Issuer and the Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
sight Letter of Credit.  Notwithstanding the foregoing, the applicable L/C
Issuer shall





75

--------------------------------------------------------------------------------

 

 

 

not be responsible to the Borrowers for, and such L/C Issuer's rights and
remedies against the Borrowers shall not be impaired by, any action or inaction
of such L/C Issuer required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where such L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h)         Letter of Credit Fees.  The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance, subject to
adjustment as provided in Section 2.15, with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the "Letter of Credit Fee") for (i) each
Revolver Letter of Credit equal to the Applicable Revolver Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
and (ii) for each WC Letter of Credit equal to the Applicable WC Rate times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each calendar month,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a monthly basis in arrears.  If there is any change in the
Applicable WC Rate or the Applicable Revolver Rate, as applicable, during any
calendar month, the daily amount available to be drawn under each applicable
Letter of Credit shall be computed and multiplied by the Applicable WC Rate or
the Applicable Revolver Rate, as applicable, separately for each period during
such month that such Applicable WC Rate or Applicable Revolver Rate, as the case
may be, was in effect.  Notwithstanding anything to the contrary contained
herein, upon the request of the Required Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrowers shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, a fronting fee (i) with respect to each commercial
sight Letter of Credit, at the rate specified in the applicable Fee Letter,
computed on the Dollar Equivalent of the amount of such Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial sight Letter of Credit increasing the amount of such Letter of
Credit, at a rate separately agreed between the Borrowers and the applicable L/C
Issuer, computed on the Dollar Equivalent of the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit, at the rate per annum specified in the applicable Fee
Letter, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a monthly basis in arrears.  Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
calendar month in respect of the most recently-ended monthly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrowers shall pay directly to the applicable L/C Issuer for its
own





76

--------------------------------------------------------------------------------

 

 

 

account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j)          Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

(k)         Special Provisions for Product Under Contract LCs.  The maximum
drawing amount of all issued and outstanding Product Under Contract LCs shall
not exceed $85,000,000 at any time.  Notwithstanding anything to the contrary
contained herein, the maximum drawing amount of any Product Under Contract LC
shall not be governed by the Borrowing Base until the date which is the earlier
to occur of (i) two (2) Business Days after the issuance of such Product Under
Contract LC and (ii) delivery to the Administrative Agent by the Borrowers after
the date of issuance of such Product Under Contract LC of an updated Borrowing
Base Report which includes in the Borrowing Base the Eligible Product Under
Contract that such Product Under Contract LC was issued to cover.  In addition,
the Borrowers shall deliver to the Administrative Agent, within two (2) Business
Days after the issuance of any Product Under Contract LC, a Borrowing Base
Report evidencing that the aggregate amount of all outstanding WC Loans plus the
issued and outstanding amount of all Letters of Credit (including all Product
Under Contract LCs) does not exceed the Borrowing Base (or, in the case of any
excess, the Borrowers shall be required to immediately repay any such
excess).  The Borrowers shall not be permitted to request the issuance of any
Product Under Contract LCs if at such time any other Product Under Contract LCs
previously issued (other than a Product Under Contract LC issued on that same
Business Day) remain outstanding and an updated Borrowing Base Report has not
yet been delivered with respect thereto.

(l)          Letter of Credit Reports  Each L/C Issuer shall furnish (i) to the
Administrative Agent (with a copy to the Borrowers) on the first Business Day
after the issuance, expiration, drawing or change of any Letter of Credit, a
report in such form as is reasonably acceptable to the Administrative Agent and
(ii) to the Administrative Agent (with a copy to the Borrowers) on the first
Business Day of each month a written report summarizing the issuance and
expiration dates of Letters of Credit issued by such L/C Issuer during the
preceding month and drawings during such month under all Letters of Credit
issued by it.

2.04A   Swing Line Loans.

(a)         The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04A, shall make loans in Dollars (each such
loan, a "Swing Line Loan") to the Borrowers from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Committed WC Loans and WC L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender's WC
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total WC Outstandings shall not exceed the Aggregate WC
Commitments, and (ii) the WC Credit Exposure of any Lender (less, with respect
only to the Alternative Currency Fronting Lender, the aggregate Alternative
Currency Risk





77

--------------------------------------------------------------------------------

 

 

 

Participations in WC Loans denominated in the Alternative Currency) shall not
exceed such Lender's WC Commitment, (y) the Borrowers shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.04A, prepay
under Section 2.05, and reborrow under this Section 2.04A.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Lender with a WC Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender's Applicable Percentage times the amount of such Swing Line Loan.

(b)         Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Borrowers' irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Notice; provided, that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 3:30 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent of the contents thereof.  Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 4:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04A(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 4:30 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrowers at their office by crediting the account of the Borrowers on the books
of the Swing Line Lender in Same Day Funds.

(c)         Refinancing of Swing Line Loans.

(i)          The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender's Applicable Percentage of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Borrowers with a copy of the applicable Loan Notice promptly





78

--------------------------------------------------------------------------------

 

 

 

after delivering such notice to the Administrative Agent.  Each Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in Same Day Funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent's Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04A(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrowers in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Committed Borrowing in accordance with Section 2.04A(c)(i), the request for
Base Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender's payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04A(c)(i) shall be deemed payment in respect of
such participation.

(iii)       If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04A(c) by the time
specified in Section 2.04A(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv)        Each Lender's obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04A(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided,  however, that each
Lender's obligation to make Committed Loans pursuant to this Section 2.04A(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.





79

--------------------------------------------------------------------------------

 

 

 

(d)         Repayment of Participations.

(i)          At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)         Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender's
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f)         Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.04      Prepayments.(a)          The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be in a form acceptable to the Administrative Agent and be
received by the Administrative Agent not later than 12:00 noon (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days prior to any date of prepayment
of Eurocurrency Rate Loans denominated in the Alternative Currency, and (C) on
the date of prepayment of Base Rate Committed Loans and Cost of Funds Rate
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
the Alternative Currency shall be in a minimum principal amount of 500,000
Canadian Dollars or a whole multiple of 100,000 Canadian Dollars in excess
thereof; and (iv) any prepayment of Base Rate Committed Loans or Cost of Funds
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment, whether such prepayment is a prepayment of the WC
Loans, the Revolver Loans or some combination thereof and the Type(s) of
Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid,
the Interest Period(s) of such Committed Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender's Applicable Percentage of such prepayment (including, in
the event such prepayment is a Loan denominated in the Alternative Currency,
such Alternative Currency





80

--------------------------------------------------------------------------------

 

 

 

Funding Lender's Alternative Currency Funding Applicable Percentage of such
payment).  If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.15, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

(b)         If for any reason (i) (x) the Total WC Outstandings at any time
exceed the Aggregate WC Commitments then in effect or (y) the Total WC
Outstandings other than the maximum drawing amount of all issued and outstanding
Products under Contract LCs exceed the Borrowing Base at such time, the
Borrowers shall immediately prepay WC Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided,  however,
that the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.04 unless after the prepayment in full of
the WC Loans and Swing Line Loans the Aggregate WC Outstandings exceed the
Aggregate WC Commitments then in effect; and (ii) the Total Revolver
Outstandings at any time exceed the Aggregate Revolver Commitments then in
effect the Borrowers shall immediately prepay Revolver Loans in an aggregate
amount equal to such excess.

(c)         The Borrowers may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(d)         If the Administrative Agent notifies the Borrowers at any time that
the Outstanding Amount of all Loans denominated in the Alternative Currency at
such time exceeds an amount equal to 105% of the Alternative Currency Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

2.05      Termination or Reduction of Commitments.  (a)   The Borrowers may,
upon notice to the Administrative Agent, terminate the Aggregate Revolver
Commitments or the Aggregate WC Commitments, as the case may be, or from time to
time permanently reduce the Aggregate Revolver Commitments or the Aggregate WC
Commitments, as the case may be; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrowers shall not terminate or
reduce the Aggregate Revolver Commitments if,  after giving effect thereto and
to any concurrent prepayments hereunder, the Total Revolver Outstandings (other
than Revolver L/C Obligations which are Cash Collateralized pursuant to Section
2.14 hereof) would exceed the Aggregate Revolver





81

--------------------------------------------------------------------------------

 

 

 

Commitments, (iv) the Borrowers shall not terminate or reduce the Aggregate WC
Commitments if,  after giving effect thereto and to any concurrent prepayments
hereunder, the Total WC Outstandings (other than WC L/C Obligations which are
Cash Collateralized pursuant to Section 2.14 hereof) would exceed the Aggregate
WC Commitments and (v) if, after giving effect to any reduction of the Aggregate
Revolver Commitments or the Aggregate WC Commitments, as applicable, the
Alternative Currency Sublimit, the Revolver Letter of Credit Sublimit, or the
Swing Line Sublimit exceeds the amount of the Aggregate Revolver Commitments or
the Aggregate WC Commitments, as applicable, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolver Commitments or Aggregate WC Commitments, as the case
may be.  The amount of any such Aggregate Revolver Commitment or Aggregate WC
Commitment, as the case may be, reduction shall not be applied to the
Alternative Currency Sublimit or the Revolver Letter of Credit Sublimit unless
otherwise specified by the Borrowers.   Any reduction of the Aggregate Revolver
Commitments or the Aggregate WC Commitments, as applicable, shall be applied to
the WC Commitment or Revolver Commitment of each Lender, as applicable,
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Revolver Commitments or Aggregate WC
Commitments, as the case may be, shall be paid on the effective date of such
termination.

2.06      Repayment of Loans. (a)       Each Borrower shall repay to the Lenders
on the Maturity Date the aggregate principal amount of Committed Loans made to
such Borrower outstanding on such date.

(b)         The Borrowers shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.

(c)         To the extent required under Section 7.05(d), the Borrowers shall
repay the Committed Loans as therein provided.

2.07      Interest. (a)    Subject to the provisions of subsection (c) below,
(i) each WC Loan which is a Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable WC Rate; (ii) each WC Loan which is a Base Rate Committed Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable WC
Rate; (iii) each WC Loan which is a Cost of Funds Rate Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Cost of Funds Rate for such Interest Period plus the
Applicable WC Rate; and (iv) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable WC Rate.

 (b)       Subject to the provisions of subsection (c) below, (i) each Revolver
Loan which is a Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Revolver
Rate; (ii) each Revolver Loan which is a Base Rate Committed Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Revolver Rate; and (iii) each Revolver





82

--------------------------------------------------------------------------------

 

 

 

Loan which is a Cost of Funds Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Cost of Funds Rate for such Interest Period plus the Applicable Revolver
Rate.

(c)         (i)         If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii)         If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)       Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (c)(i) and (c)(ii) above), the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

(c)         Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(d)         For the purposes of the Interest Act (Canada), (i) whenever a rate
of interest or fee rate hereunder is calculated on the basis of a year (the
"deemed year") that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

(e)         Interest on any Loan in the Alternative Currency advanced by the
Alternative Currency Fronting Lender shall be for the benefit of the Alternative
Currency Fronting Lender, and not any Alternative Currency Participating Lender,
until the applicable Alternative Currency Participating Lender has funded its
participation therein to the Alternative Currency Fronting Lender.





83

--------------------------------------------------------------------------------

 

 

 

2.08      Fees.  In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

(a)         Commitment Fee.  The Borrowers jointly and severally shall pay to
the Administrative Agent (i) in connection with the WC Loans, for the account of
each Lender in accordance with its Applicable Percentage of the Aggregate WC
Commitment, a commitment fee equal to the Applicable WC Rate times the actual
daily amount during each calendar month or portion thereof from the Closing Date
to the Maturity Date by which the Aggregate WC Commitment as in effect on such
date minus the Outstanding Amount of L/C Obligations exceeds the Total WC
Outstandings for WC Loans during such calendar month (and, for the avoidance of
doubt, the Outstanding Amount of Swing Line Loans shall not be counted towards
or considered usage of the Aggregate WC Commitments for purposes of determining
the commitment fee under this Section 2.08(a)(i)); and (ii) in connection with
the Revolver Loans, for the account of each Lender in accordance with its
Application Percentage of the Aggregate Revolver Commitment, a commitment fee
equal the Applicable Revolver Rate times the actual daily amount during each
calendar month or portion thereof from the Closing Date to the Maturity Date by
which the Aggregate Revolver Commitment as in effect on such date exceeds the
Total Revolver Outstandings during such calendar month.  The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable monthly in arrears on the last Business Day of each calendar
month, commencing with the first such date to occur after the Closing Date, and
on the Maturity Date.

(b)         Other Fees.   (i) The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the applicable Fee Letter.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(ii)         The Borrowers shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.09      Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.  (a)  All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurocurrency Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Committed Loans
denominated in the Alternative Currency as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.11(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)         If, as a result of any restatement of or other adjustment to the
financial statements of the Borrowers or for any other reason, the Borrowers or
the Lenders determine that (i) the Combined Senior Secured Leverage Ratio as
calculated by the Borrowers as of any applicable





84

--------------------------------------------------------------------------------

 

 

 

date was inaccurate and (ii) a proper calculation of the Combined Senior Secured
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrowers under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuers), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuers, as the case may be,
under Section 2.03(c)(iii),  2.03(h) or 2.07(b) or under Article VIII.  The
Borrowers' obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.10      Evidence of Debt. (a)               The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the joint and several obligations of the Borrowers hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender to the Borrowers made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender's
Loans to the Borrowers in addition to such accounts or records.  Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b)         In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.11      Payments Generally; Administrative Agent's
Clawback.(a)    General.  All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in the
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent's Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified
herein.  Except as otherwise expressly provided herein, all





85

--------------------------------------------------------------------------------

 

 

 

payments by the Borrowers hereunder with respect to principal and interest on
Loans denominated in the Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent's Office in the
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States.  If,
for any reason, any Borrowers are prohibited by any Law from making any required
payment hereunder in the Alternative Currency, the Borrowers shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein, including
without limitation the Alternative Currency Fronting Lender's Alternative
Currency Funding Applicable Percentage of any payment made with respect to any
Loan as to which any Alternative Currency Participating Lender has not funded
its Alternative Currency Risk Participation) of such payment in like funds as
received by wire transfer to such Lender's Lending Office.  All payments
received by the Administrative Agent (i) after 2:00 p.m., in the case of
payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in the Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b)         (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing of Eurocurrency Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Loans or a Cost of
Funds Rate Loan, prior to 12:00 noon on the date of such Committed Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Committed Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans or
Cost of Funds Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender's
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrowers shall





86

--------------------------------------------------------------------------------

 

 

 

be without prejudice to any claim the Borrowers may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii)         Payments by Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable L/C Issuer hereunder that
the Borrowers will not make such payment, the Administrative Agent may assume
that the Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
applicable L/C Issuer, as the case may be, the amount due.  In such event, if
the Borrowers have not in fact made such payment, then each of the Lenders or
the applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the applicable L/C Issuer, in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)         Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Borrowers as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrowers by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d)         Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans (including Loans denominated in the
Alternative Currency in the event they are Alternative Currency Funding
Lenders), to fund participations in Letters of Credit and Swing Line Loans,  to
make payments pursuant to Section 10.04(c) and to fund Alternative Currency Risk
Participations (if they are Alternative Currency Participating Lenders) are
several and not joint.  The failure of any Lender to make any Committed Loan
(including Loans denominated in the Alternative Currency in the event it is an
Alternative Currency Funding Lender), to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan (including Loans denominated in the Alternative Currency
in the event they are Alternative Currency Funding Lenders), to purchase its
participation or to make its payment under Section 10.04(c).

(e)         Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.12      Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on





87

--------------------------------------------------------------------------------

 

 

 

any of the Committed Loans made by it, the participations in L/C Obligations or
in Swing Line Loans or the Alternative Currency Risk Participations held by it
(but not including any amounts applied by the Alternative Currency Fronting
Lender to Loans in respect of the Alternative Currency Risk Participations that
have not yet been funded in accordance with the terms of this Agreement)
resulting in such Lender's receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations, Swing Line Loans and
Alternative Currency Risk Participations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Committed Loans
and other amounts owing them, provided that:

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)         the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to any Loan Party
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13      Increase in Commitments.

(a)         Request for Increase.  Provided there exists no Default, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Borrowers may from time to time, request an increase in the Aggregate WC
Commitments or the Aggregate Revolver Commitments, or both, by an amount (for
all such requests) not exceeding an aggregate amount equal to $300,000,000;
provided, that (i) any such request shall specify whether such request is for an
increase in the Aggregate WC Commitment, the Aggregate Revolver Commitment or
both (and, if both, the allocation between the two); and (ii) any such request
for an increase shall be in a minimum amount of $25,000,000.  At the time of
sending such notice, the Borrowers (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than five Business Days from the date
of delivery of such notice to the Lenders).





88

--------------------------------------------------------------------------------

 

 

 

(b)         Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolver Commitment or WC Commitment, as the case may be (and in
the case of a request for an increase in both Commitments, such Lender shall
specify whether it is agreeing to increase both its Revolver Commitment and WC
Commitment, or just one) and, if so, the amount of such increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

(c)         Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders'
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
applicable L/C Issuer and the Swing Line Lender, the Borrowers may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.

(d)         Effective Date and Allocations.  If the Aggregate Revolver
Commitments and Aggregate WC Commitments, as applicable, are increased in
accordance with this Section, the Administrative Agent and the Borrowers shall
determine the effective date (the "Increase Effective Date") and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrowers and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e)         Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.  The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Revolver
Commitments and/or WC Commitments, as applicable, under this Section.

(f)         Conflicting Provisions.  This Section shall supersede any provisions
in Section 2.12 or 10.01 to the contrary.

2.14      Cash Collateral.

(a)         Certain Credit Support Events.  If (i) the applicable L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, (ii) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason





89

--------------------------------------------------------------------------------

 

 

 

remains outstanding, (iii) the Borrowers shall be required to provide Cash
Collateral pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting
Lender, the Borrowers shall immediately (in the case of clause (iii) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Alternative
Currency Fronting Lender, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).  Additionally, if the Administrative Agent notifies the Borrowers at
any time that the Outstanding Amount of all Revolver L/C Obligations at such
time exceeds 105% of the Revolver Letter of Credit Sublimit then in effect,
then, within two Business Days after receipt of such notice, the Borrowers shall
provide Cash Collateral for the Outstanding Amount of the Revolver L/C
Obligations in an amount not less than the amount by which the Outstanding
Amount of all Revolver L/C Obligations exceeds the Revolver Letter of Credit
Sublimit.

(b)         Grant of Security Interest.  The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lender and the Alternative Currency Fronting Lender), and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the applicable L/C Issuer as herein provided, or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the Borrowers will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency. All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
a blocked, non-interest bearing deposit account at Bank of America.  The
Borrowers shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

(c)         Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.02, 2.03,  2.05,  2.15 or 8.02 in respect of Letters of Credit, Swing
Line Loans or Alternative Currency Risk Participations shall be held and applied
to the satisfaction of the specific L/C Obligations, obligations to fund
participations Swing Line Loans or obligations to fund Alternative Currency Risk
Participations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may otherwise be provided for herein.

(d)         Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by (x) the cure or
waiver of the relevant Event of Default is respect of Cash Collateral provided
pursuant to Section 8.02 and (y)  the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee following compliance
with Section 10.06(b)(vi))),  or





90

--------------------------------------------------------------------------------

 

 

 

(ii) the determination by the Administrative Agent and the applicable L/C Issuer
that there exists excess Cash Collateral; provided,  however, (x) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (y) the Person providing Cash Collateral and the applicable L/C Issuer, the
Swing Line Lender or Alternative Currency Fronting Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.15   Defaulting Lenders.

(a)         Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)          Waivers and Amendments.  Such Defaulting Lender's right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of "Required Lenders" and
"Supermajority Lenders" and Section 10.01.

(ii)         Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the applicable L/C Issuer, the Swing Line Lender or
the Alternative Currency Fronting Lender hereunder; third, to Cash Collateralize
the applicable L/C Issuer's, the Swing Line Lender's and the Alternative
Currency Fronting Lender's Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.14;  fourth, as the Borrowers may request
(so long as no Default exists), to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender's potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the applicable L/C Issuer's future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.14;  sixth,
to the payment of any amounts owing to the Lenders, the applicable L/C Issuer,
the Swing Line Lender or the Alternative Currency Fronting Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
applicable L/C Issuer, the Swing Line Lender or the Alternative Currency
Fronting Lender against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained





91

--------------------------------------------------------------------------------

 

 

 

by the Borrowers against such Defaulting Lender as a result of such Defaulting
Lender's breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.15(a)(iv).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)       Certain Fees.

(A)        No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.08(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B)        Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees  for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C)        With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender's participation in L/C
Obligations, Swing Line Loans and Alternative Currency Risk Participations that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the applicable L/C Issuer, the Swing Line Lender and the
Alternative Currency Fronting Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer's , the Swing Line Lender's or the Alternative Currency Fronting Lender's
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv)        Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender's participation in L/C
Obligations, Swing Line Loans and Alternative Currency Risk Participations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender's Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted





92

--------------------------------------------------------------------------------

 

 

 

that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate WC Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender's WC Commitment or the aggregate Revolver
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender's Revolver Commitment, as applicable.  Subject to Section 10.22, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender's increased exposure following such
reallocation.

(v)         Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders' Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers' Fronting Exposure and the Alternative Currency
Fronting Lender's Fronting Exposure in accordance with the procedures set forth
in Section 2.14.

(b)         Defaulting Lender Cure.  If the Borrowers, the Administrative Agent,
Swing Line Lender, the L/C Issuers and the Alternative Currency Fronting Lender
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders (and compensate such other Lenders for
any break funding or other costs as a result of such purchase) or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Committed Loans and funded and unfunded participations in Letters of Credit,
Swing Line Loans and Alternative Currency Risk Participations to be held on a
pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided,  further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01   Taxes.

(a)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Laws.  If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental





93

--------------------------------------------------------------------------------

 

 

 

Authority in accordance with applicable Law and, if such Tax is an Indemnified
Tax, then the sum payable by the applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

(b)        Payment of Other Taxes by the Loan Parties.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(c)         Tax Indemnifications.  (i)  Each of the Loan Parties shall, and does
hereby, jointly and severally agree to indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(ii)         Each Lender and the applicable L/C Issuer shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (1) any
Indemnified Taxes attributable to such Lender or the applicable L/C Issuer (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of Loan Parties to do so), (2) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (3) any Excluded Taxes
attributable to such Lender or such L/C Issuer, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender or L/C Issuer by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or L/C Issuer, as the case may be, under any Loan
Document or otherwise payable by the Administrative Agent to the Lender or such
L/C Issuer, as applicable, from any other source against any amount due to the
Administrative Agent under this clause (c)(ii).

(d)        Evidence of Payments.  Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrowers shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other





94

--------------------------------------------------------------------------------

 

 

 

evidence of such payment reasonably satisfactory to the Borrowers or the
Administrative Agent, as the case may be.

(e)         Status of Lenders; Tax Documentation.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A),  (ii)(B) and (ii)(D) below or
(B) required by applicable law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)         Without limiting the generality of the foregoing, in the event that
a Borrower is a U.S. Person,

(A)        any Lender that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

(I)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "interest" article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or





95

--------------------------------------------------------------------------------

 

 

 

reduction of, U.S. federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;

(II)        executed copies of IRS Form W-8ECI;

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, a "10 percent shareholder" of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a "controlled foreign corporation" described in
Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and
(y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(IV)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)        if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrowers and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), "FATCA" shall include any
amendments made to





96

--------------------------------------------------------------------------------

 

 

 

FATCA after the date of this Agreement.  For purposes of determining withholding
Taxes imposed under FATCA, from and after the Third Amendment Effective Date,
the Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans and the Agreement as not
qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

(iii)       Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(f)         Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the applicable L/C Issuer, or have any
obligation to pay to any Lender or the applicable L/C Issuer, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender or the
applicable L/C Issuer, as the case may be.  If any Recipient determines, that it
has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall promptly pay to such Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by a Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g)         Survival.  Each party's obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the applicable L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(h)         Terms.  For purposes of this Section 3.01, the term “Lender”
includes any L/C Issuer and any Alternative Currency Fronting Lender and the
term "applicable law" includes FATCA.

3.02      Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable





97

--------------------------------------------------------------------------------

 

 

 

Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurocurrency Rate (whether denominated in Dollars or the
Alternative Currency), or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or the Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans or
Cost of Funds Rate Loans to Eurocurrency Rate Loans, shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate) or Cost of Funds
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.

3.03      Inability to Determine Rates.  If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof,  (a) (i) the
Administrative Agent determines that deposits (whether in Dollars or the
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or the Alternative Currency) or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a) above,
"Impacted Loans"), or (b) the Administrative Agent determines that for any
reason  the Eurocurrency Rate for any requested Interest Period with respect to
a proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurocurrency Rate Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender.  Thereafter,
(x) the obligation of the Lenders to make or maintain Eurocurrency Rate Loans in
the affected currency or currencies shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event





98

--------------------------------------------------------------------------------

 

 

 

of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrowers and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans,   in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrowers that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i)          adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)         the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

(iii)       syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and





99

--------------------------------------------------------------------------------

 

 

 

the Borrowers may amend this Agreement to replace LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein), giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes (as defined below) and any such amendment shall become effective at 5:00
p.m. on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrowers unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans denominated in Dollars shall be suspended, (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) the
Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate.  Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

For purposes hereof, "LIBOR Successor Rate Conforming Changes"  means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrowers, to reflect the adoption of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

3.04     Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)         Increased Costs Generally.  If any Change in Law shall:

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with





100

--------------------------------------------------------------------------------

 

 

 

or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e),  other than as
set forth below) or the applicable L/C Issuer;

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)      impose on any Lender or the applicable L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the applicable L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the applicable L/C Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the
applicable L/C Issuer, the Borrowers will pay to such Lender or the applicable
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the applicable L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b)         Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender's or such L/C Issuer's holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or such L/C Issuer's capital or on
the capital of such Lender's or such L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender's or such L/C Issuer's
holding company could have achieved but for such Change in Law (taking into
consideration such Lender's or such L/C Issuer's policies and the policies of
such Lender's or such L/C Issuer's holding company with respect to capital
adequacy or liquidity), then from time to time the Borrowers will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender's or such L/C
Issuer's holding company for any such reduction suffered.

(c)         Certificates for Reimbursement.  A certificate of a Lender or the
applicable L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or the applicable L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrowers shall be conclusive absent manifest error.  The





101

--------------------------------------------------------------------------------

 

 

 

Borrowers shall pay such Lender or the applicable L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)         Delay in Requests.  Failure or delay on the part of any Lender or
the applicable L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section 3.04 shall not constitute a waiver of such Lender's
or the applicable L/C Issuer's right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the applicable L/C
Issuer pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or the applicable L/C Issuer, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of such Lender's or the applicable L/C Issuer's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)         Additional Reserve Requirements.  The Borrowers shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as "Eurocurrency liabilities"), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrowers shall have received at least 10 days' prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender.  If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.

3.05      Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)         any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)         any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers;

(c)         any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in the
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or





102

--------------------------------------------------------------------------------

 

 

 

(d)         any assignment of a Eurocurrency Rate Loan or a Cost of Funds Rate
Loan on a day other than the last day of the Interest Period therefor as a
result of a request by the Borrowers pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

 

3.06      Mitigation Obligations; Replacement of Lenders.

(a)         Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires any Loan Party to pay any
Indemnified Taxes or additional amounts to any Lender, the applicable L/C
Issuer, or any Governmental Authority for the account of any Lender or the
applicable L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrowers such Lender or
the applicable L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the applicable L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the applicable L/C Issuer,
as the case may be, to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or the applicable L/C Issuer, as the case may
be.  The Borrowers hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the applicable L/C Issuer in connection with any such
designation or assignment.

(b)         Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Loan Party is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.





103

--------------------------------------------------------------------------------

 

 

 

3.07      Survival.  All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01      Conditions of Initial Credit Extension.  The obligation of any L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a)         The Administrative Agent's receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

(i)          executed counterparts of this Agreement, the Security Agreements,
and the Guaranties, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrowers;

(ii)         Notes executed by the Borrowers in favor of each Lender requesting
Notes;

(iii)       such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v)         a favorable opinion of Edward J. Faneuil, Esq. and Vinson & Elkins
LLP, counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit H and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request, a favorable opinion of Schwabe, counsel to Cascade,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit H that relate to Cascade and such other matters concerning
Cascade as the Required Lenders may reasonably request, a favorable opinion of
Day Pitney, counsel to Puritan Oil, addressed to the Administrative Agent and
each Lender, as to the matters set forth in Exhibit H that relate to Puritan Oil
and such other matters concerning Puritan Oil as the Required Lenders may
reasonably request and a favorable opinion of Bennett Jones LLP, counsel to
Global Canada, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit H that relate





104

--------------------------------------------------------------------------------

 

 

 

to Global Canada and such other matters concerning Global Canada as the Required
Lenders may reasonably request;

(vi)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii)       a certificate signed by a Responsible Officer of the Borrowers
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(viii)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(ix)        a fully executed Perfection Certificate from each Loan Party and the
results of Uniform Commercial Code searches with respect to the Collateral,
indicating no Liens other than Permitted Liens and otherwise in form and
substance satisfactory to the Administrative Agent;

(x)         such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuers, the Swing Line Lender or the
Required Lenders reasonably may require.

(b)         Any fees required to be paid on or before the Closing Date shall
have been paid.

(c)         Unless waived by the Administrative Agent, the Borrowers shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

(d)         The Security Documents shall be effective to create in favor of the
Administrative Agent a legal, valid and enforceable first priority (except for
Permitted Liens entitled to priority under applicable law) security interest in
and lien upon the Collateral.  All filings, recordings, deliveries of
instruments and other actions necessary or desirable in the opinion of the
Administrative Agent to protect and preserve such security interests shall have
been duly effected.  The Administrative Agent shall have received evidence
thereof in form and substance satisfactory to the Administrative Agent.

(e)         The Administrative Agent and each of the Lenders shall have received
from the Borrowers the Borrowing Base Report as of March 31, 2017.





105

--------------------------------------------------------------------------------

 

 

 

(f)         The Administrative Agent and each of the Lenders shall have received
the Audited Financial Statements, as well as the operating projections through
the Maturity Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02     Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans or Cost of Funds Rate Loans, as the case
may be,) is subject to the following conditions precedent:

(a)         The representations and warranties of the Loan Parties contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality, in all respects) on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, in the case of
any such representation or warranty already qualified by materiality, in all
respects) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01.

(b)         No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)         The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(d)         In the case of a Credit Extension to be denominated in the
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in the
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in the Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the Alternative
Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans or Cost of Funds Rate Loans) submitted by the Borrowers
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.





106

--------------------------------------------------------------------------------

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

5.01      Existence, Qualification and Power.  Each Loan Party and each
Restricted Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02      Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or by which it or any of its properties is bound, (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law.

5.03      Governmental Authorization; Other Consents.  Other than the filings
which may be necessary to perfect the Administrative Agent's Lien under the
Security Documents, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with (a) the execution, delivery
or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document; (b) the grant by any Loan Party of the Liens granted by
it pursuant to any of the Security Documents; (c) the perfection or maintenance
of the Liens created under any of the Security Documents (including the first
priority nature thereof) or (d) the exercise by the Administrative Lender or any
Lender of its right under the Loan Documents.

5.04      Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors' rights and remedies generally or by general principles of
equity.

5.05      Financial Statements; No Material Adverse Effect.

(a)        The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted





107

--------------------------------------------------------------------------------

 

 

 

therein; (ii) fairly present the financial condition of the Borrowers and their
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrowers and their Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b)        Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(b)         The Loan Parties, on a consolidated and consolidating basis, both
before and after giving effect to the transactions contemplated by this
Agreement and the other Loan Documents are Solvent.  For purposes hereof, as to
any Person on any date of determination, Solvent shall mean that on such date
(i) the fair value of the property of such Person exceeds its total liabilities
(including contingent liabilities but without duplication of any underlying
liability related thereto); (ii) the present fair saleable value on a going
concern basis of the assets of such Person is not less than the amount required
to pay the probable liability of such Person on its debts as they become
absolute and matured; (iii) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person's ability to pay
such debts and liabilities as they mature; (iv) such Person is not engaged, and
is not about to engage, in business or a transaction for which its property
would constitute unreasonably small capital; and (v) such Person is able to pay
its debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.

5.06      Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any of its Restricted
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06,  either individually or in the aggregate, if determined adversely
upon reasonable review of the underlying claim, could reasonably be expected to
have a Material Adverse Effect.

5.07      No Default.  Neither any Loan Party nor any Restricted Subsidiary
thereof is in default under or with respect to any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08      Ownership of Property; Liens.  Each Loan Party and each Restricted
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title or adversarial claims
with respect to defects in leasehold interests, as the case may be, as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of each Loan Party and its Restricted Subsidiaries
is subject to no Liens, other than Permitted Liens.





108

--------------------------------------------------------------------------------

 

 

 

5.09      Environmental Compliance.  Each Loan Party and its Restricted
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrowers
have reasonably concluded that, except as specifically disclosed in Schedule
5.09, such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10      Insurance.  The properties of each Loan Party and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies (which insurance companies may be captive insurance companies so long
as the terms of such insurance are reasonably acceptable to the Required
Lenders), in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where each Loan Party or the applicable
Restricted Subsidiary operates.

5.11      Taxes.  Each Loan Party and its Restricted Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against any Loan Party or any Restricted Subsidiary that
would, if made, have a Material Adverse Effect.  Neither any Loan Party nor any
Restricted Subsidiary thereof is party to any tax sharing agreement.

5.12      ERISA Compliance.

(a)         Except as set forth on Schedule 5.12(a), each Plan is in compliance
in all material respects with the applicable provisions of ERISA, the Code and
other Federal or state laws.  Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter or is entitled to rely on an advisory letter from the IRS
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the IRS to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the IRS.  To the
best knowledge of the Loan Parties, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

(b)         There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that  could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c)         (i) No ERISA Event has occurred, and neither any Loan Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan, in either case which, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur could
reasonably be expected to have a Material Adverse Effect; (ii) each Loan Party
and





109

--------------------------------------------------------------------------------

 

 

 

each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither any Loan Party nor any ERISA Affiliate knows
of any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither any Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d)         Neither any Loan Party or any ERISA Affiliate maintains or
contributes to, or has any material unsatisfied obligation to contribute to, or
material liability under, any active or terminated Pension Plan other than
(A) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

5.13      Subsidiaries; Equity Interests.  As of the Closing Date, no Loan Party
has any Subsidiaries other than those specifically disclosed on Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable (as applicable) and
are owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13
free and clear of all Liens other than Liens granted to the Administrative Agent
for the benefit of the Administrative Agent and the Secured Parties under the
Security Documents.  The Loan Parties have no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.   All of the outstanding Equity Interests in each Loan Party have
been validly issued, are fully paid and nonassessable and, as to each Loan Party
other than MLP are owned by the Persons and in the amounts specified on Part (c)
of Schedule 5.13 free and clear of all Liens other than Liens granted to the
Administrative Agent for the benefit of the Administrative Agent and the Secured
Parties under the Security Documents.  To the extent any Loan Party enters into
any transaction permitted hereunder which requires such Loan Party to modify any
information contained on Schedule 5.13, then from and after such date, the Loan
Parties shall make this representation as of the date of making such
representation with reference to such schedule as updated in accordance with the
terms hereof.  The sole general partner of MLP is GP.

5.14      Margin Regulations; Investment Company Act.

(a)         No Loan Party is engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

(b)         No Loan Party, any Person Controlling a Loan Party, or any
Restricted Subsidiary is or is required to be registered as an "investment
company" under the Investment Company Act of 1940.





110

--------------------------------------------------------------------------------

 

 

 

5.15      Disclosure.  Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.16      Compliance with Laws.  Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17      Taxpayer Identification Number; Other Identifying Information.  Each
Loan Party's true and correct U.S. taxpayer identification number is set forth
in the Perfection Certificate of such Loan Party delivered to the Administrative
Agent on the Third Amendment Effective Date.

5.18      Intellectual Property; Licenses, Etc.  Each Loan Party and its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, "IP Rights") that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person unless any such conflict
could not reasonably be expected to have a Material Adverse Effect.  To the best
knowledge of each Loan Party, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Restricted Subsidiary
infringes upon any rights held by any other Person in any manner which could
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of any Loan Party, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

5.19  Absence of Financing Statements.  Except with respect to Permitted Liens,
there is no financing statement, security agreement, chattel mortgage, real
estate mortgage or other document filed or recorded with any filing records,
registry or other public office that purports to cover, affect or give notice of
any present or possible future Lien on, or security interest in, any assets or
property of any of the Loan Parties or any rights relating thereto.





111

--------------------------------------------------------------------------------

 

 

 

5.20  Perfection of Security Interests.  All filings, assignments, pledges and
deposits of documents or instruments have been made and all other actions have
been taken that are necessary or advisable, under applicable law, to establish
and perfect the Administrative Agent's security interest in the
Collateral.   Except for ordinary course rights of setoff and withholdings on
certain items of Collateral contemplated in the Borrowing Base, the Collateral
and the Administrative Agent's rights with respect to the Collateral are not
subject to any setoff, claims, withholdings or other defenses.  The Loan Parties
are the owners of the Collateral free from any Lien and any other claim or
demand, except for Permitted Liens.

5.21  Certain Transactions.  None of the officers, directors or employees of any
Loan Party is presently a party to any transaction with such Loan Party or any
other Loan Party (other than for services as employees, officers and directors
and redemption agreements, and loans to owners, officers and employees to the
extent permitted by Section 7.14, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of any
Loan Party, any corporation, partnership, trust or other entity (other than for
services as employees, officers and directors and redemption agreements and
loans to owners, officers and employees, in each case in the ordinary course of
business consistent with past practices) in which any officer, director or any
such employee has a substantial interest or is an officer, director, trustee or
partner.

5.22  Reserved.

5.23      Representations as to Foreign Obligors.  Each of the Borrowers and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a)         Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the  "Applicable
Foreign Obligor Documents"), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental
acts.  Neither such Foreign Obligor nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the jurisdiction in which such Foreign
Obligor is organized and existing in respect of its obligations under the
Applicable Foreign Obligor Documents.

(b)         The Applicable Foreign Obligor Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Obligor is organized
and existing for the enforcement thereof against such Foreign Obligor under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required





112

--------------------------------------------------------------------------------

 

 

 

to be made until the Applicable Foreign Obligor Document or any other document
is sought to be enforced and (ii) any charge or tax as has been timely paid.

(c)         There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents and which effects any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents or (ii) on any payment to be made by such Foreign Obligor
pursuant to the Applicable Foreign Obligor Documents, except as has been
disclosed to the Administrative Agent.

(d)         The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.24   Anti-Terrorism Laws; Economic Sanctions. (a) No Loan Party is in
violation of any laws relating to terrorism or money laundering (the
"Anti-Terrorism Laws"), including, without limitation, Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the "Executive Order"),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L.
107-56 (signed into law October 26, 2001), as amended (the "Patriot Act").

(b)         Neither any Loan Party nor any of its Subsidiaries or joint
ventures, nor any of their respective directors, officers or employees nor, to
the best of each Loan Party's knowledge, any person acting on or for their
behalf:

(i)          is a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;

(ii)         is a Person or entity owned or controlled by, or acting for or on
behalf of, any Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

(iii)       is a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law or
Sanctions;

(iv)        is a Person or entity that commits, threatens or conspires to commit
or supports "terrorism" as defined in the Executive Order;

(v)         is a Restricted Party; or

(vi)        has received notice of or is aware of any claim, action, suit,
proceeding or investigation against it with respect to Sanctions by any
Sanctions Authority.





113

--------------------------------------------------------------------------------

 

 

 

(c)         No Loan Party knowingly (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in clause (b)(ii) above, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to avoid, any of the prohibitions set forth
in any Anti-Terrorism Law or Sanctions.

(d)         Neither any Loan Party, nor any of its Subsidiaries, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC's List
of Specifically Designated nationals, HMT's Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.  The Loan Parties and their respective
Subsidiaries have conducted their businesses in compliance in all material
respects with all applicable Sanctions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
Sanctions.

(e)         The Loan Parties and their Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation and
applicable anti-corruption laws in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

5.25   EEA Financial Institution. No Loan Party is an EEA Financial Institution.

5.26   Beneficial Ownership Certificate. As of the Third Amendment Effective
Date, the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding and is not fully Cash Collateralized in accordance with
Section 2.14 hereof, the Loan Parties shall, and shall (except in the case of
the covenants set forth in Sections 6.01,  6.02, and 6.03) cause each Restricted
Subsidiary to:

6.01      Financial Statements.   Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)         as soon as available, but in any event 90 days after the end of each
fiscal year of MLP (or, if earlier, fifteen (15) days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)), a copy of the MLP's Form 10-K, which report shall





114

--------------------------------------------------------------------------------

 

 

 

include the MLP's complete combined financial statements together with all notes
thereto, all in reasonable detail and prepared in accordance with GAAP, audited
and accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit.  These financial
statements shall contain a combined balance sheet of MLP and its Subsidiaries as
at the end of such fiscal year, and the related combined statements of income or
operations, shareholders' or members' equity and cash flows for such fiscal
year, setting forth, in the case of the income statement and cash flows, in
comparative form the figures for the previous fiscal year and, in the case of
the balance sheet, in comparative form for the most recent year end;

(b)         as soon as available, but in any event (i) 45 days after the end of
each of the first three fiscal quarters of each fiscal year of MLP (or, if
earlier, five (5) days after the date (if required) to be filed with the SEC
(without giving effect to any extension permitted by the SEC)), a copy of the
MLP's Form 10-Q, which report shall include MLP's unaudited combined balance
sheet of MLP and its Subsidiaries as at the end of such fiscal quarter, and the
related combined statements of income or operations, shareholders' equity and
cash flows for such fiscal quarter and for the portion of MLP's fiscal year then
ended, and (ii) 45 days after the end of the fourth fiscal quarter of each
fiscal year of MLP, a combined balance sheet of MLP and its Subsidiaries as at
the end of such fiscal quarter, and the related combined statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of MLP's fiscal year then ended, each such report referred to in (i)
and (ii) above to be calculated on a FIFO basis and setting forth, in the case
of the income statement, in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year, in the case of the cash flow
statement, the year-to-date figures in comparative form for the figures for the
same period of the prior fiscal year, and, in the case of the balance sheet, in
comparative form for the most recent year end, all in reasonable detail,
certified by a Responsible Officer of the Loan Parties as fairly presenting the
financial condition, results of operations, shareholders' equity and cash flows
of MLP and each of its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and

(c)         concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and 6.01(b), (i) a management prepared copy of such
financial statements which excludes therefrom each Unrestricted Subsidiary and
each Non-Wholly Owned JV as a Person to be combined with the other Loan Parties
and setting forth a reconciliation of such statements to the financial
statements delivered pursuant to Sections 6.01(a) and 6.01(b); and (ii) a
management prepared reconciliation of the income statements delivered pursuant
to Sections 6.01(a) and 6.01(b)  showing the difference in the financial
statements prepared in accordance with GAAP to the treatment of the Project Oak
Unitary Lease, the Project Monument Unitary Lease and any Future Failed
Accounting Lease under this Agreement as operating leases.

As to any information contained in materials furnished pursuant to Section
6.02(d), the Loan Parties shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Loan Parties to furnish the information and
materials described in clauses (a) and (b) above at the times specified
therein.  In





115

--------------------------------------------------------------------------------

 

 

 

addition, notwithstanding anything to the contrary contained in this Section
6.01 or Section 6.02(a) or 6.02(f), if the date for delivery of any statement
required by Section 6.01 or Section 6.02(a) or 6.02(f) shall be due on a day
other than a Business Day, delivery of such statements shall be made on the next
following Business Day.

6.02      Certificates; Other Information.  Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

(a)         concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Loan Parties (which Compliance
Certificate shall include a report of gross margins and volumes by product for
the fiscal quarter to which it relates, together with any changes in such
amounts from the previous fiscal quarter);

(b)         promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Loan Parties by independent accountants in
connection with the accounts or books of each Loan Party or any Subsidiary, or
any audit of any of them;

(c)         promptly after the same are available, copies of each annual report,
proxy or financial statement or other material report or communication sent to
the equity holders of MLP or GP, and copies of all annual, regular, periodic and
special reports and registration statements which MLP or GP may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d)         promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

(e)         promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Restricted Subsidiary thereof;

(f)         no later than seven (7) Business Days after the last Business Day of
each month (or at such earlier time as the Administrative Agent may reasonably
request), a complete and accurate Borrowing Base Report as of the close of
business on the last Business Day of such month (or other date so requested by
the Administrative Agent), in each case including a marked-to-market inventory
report and a summary report setting forth in appropriate detail the Borrowers'
computations of its Open Position as of the date of each Borrowing Base Report
by both product and market; provided, however, (i) at any time that the lesser
of (1) the WC Commitment minus the sum of the outstanding WC Loans and WC L/C
Obligations and (2) Excess Availability is equal to or less than $75,000,000,
then, in addition to the monthly Borrowing Base Reports





116

--------------------------------------------------------------------------------

 

 

 

referred to above, no later than seven (7) Business Days after the 15th day of
each calendar month (or if such day is not a Business Day, the next subsequent
Business Day), or such earlier time as the Administrative Agent may request, a
complete and accurate Borrowing Base Report setting forth the Borrowing Base as
at the close of business on the 15th day of such month (or other date so
requested by the Administrative Agent), and (ii) for purposes of determining the
available amount of WC Loans the Borrowers are permitted to borrow and Letters
of Credit which are subject to the Borrowing Base the Borrowers are permitted to
request pursuant to the Agreement, the Borrowers shall be permitted at any time
to deliver to the Administrative Agent and the Lenders a more recent Borrowing
Base Report than is required to be delivered as described above, such Borrowing
Base Report setting forth the Borrowing Base as at the close of business of the
Business Day such Borrowing Base Report is dated, which Borrowing Base Report
shall include a marked-to-market inventory report and a summary report setting
forth in appropriate detail the Borrowers' computations of its Open Position as
of the date of each Borrowing Base Report by both product and market;

(g)         as soon as practicable, but in any event within thirty (30) days
after the first day of each fiscal year of the Loan Parties (other than the GP),
the annual budget and operating projections for such fiscal year, including
without limitation gross margins and volumes by product;

(h)         as soon as practicable after adoption and/or implementation thereof,
any updates to the Loan Parties' risk policy;

(i)          promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party  or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents (including, without
limitation, additional information with respect to the components included in
the Borrowing Base as evidenced by a Borrowing Base Report), as the
Administrative Agent or any Lender may from time to time reasonably request;

(j)          immediately upon selling any Accounts Receivable to an AR Buyer
under any Receivables Sales Agreement, written notice to the Administrative
Agent setting forth (a) a listing of the Accounts Receivable (such listing to be
in reasonable detail) sold, together with detail as to the amount of cash
proceeds to be received by the selling Loan Party for each Account Receivable
sold and the discount rate (if any) applicable to such sale; (b) the identity of
the Loan Party and the AR Buyer; (c) as of the date of such sale, the Open
Receivables Amount (which shall include the Accounts Receivable that is the
subject of such notice); (d) any change to the Borrowing Base (and Borrowing
Base Report) as a result of such sale from the Borrowing Base Report most
recently delivered; and (e) a certification that such sale is a Permitted
Receivable Sale made pursuant to Section 7.05(h) hereof;

(k)         immediately upon a Loan Party having to repurchase any Accounts
Receivable sold in connection with any Receivables Sales Agreement or otherwise
having to refund all or any portion of the proceeds received by such Loan Party
in connection with any Receivables Sales Agreement, written notice to the
Administrative Agent setting forth (a) a listing of the Accounts Receivable to
be repurchased and/or the amount of the portion of the proceeds received in
connection with a Receivables Sales Agreement to be refunded to the AR Buyer;
(b) the reason for such repurchase and/or refund; and (c) any change to the
Borrowing Base (and Borrowing





117

--------------------------------------------------------------------------------

 

 

 

Base Report) as a result of such repurchase and/or refund from the Borrowing
Base Report most recently delivered;

(l)          immediately upon terminating any Receivables Sales Agreement,
written notice to the Administrative Agent that such Receivables Sales Agreement
has been terminated together with information as to whether any Open Receivables
Amounts remain under such Receivables Sales Agreement; and

(m)        promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable "know your customer" and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the applicable Loan
Party posts such documents, or provides a link thereto on such Loan Party's
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the applicable Loan Party's behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Loan
Parties shall deliver paper copies of such documents to the Administrative Agent
or any Lender upon its request to the Loan Parties to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Loan Parties shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Loan Parties with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on
DebtDomin, IntraLinks, Syndtrak or another similar electronic system (the
"Platform") and (b) certain of the Lenders (each, a "Public Lender") may have
personnel who do not wish to receive material non-public information with
respect to each Loan Party or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons' securities.  Each Loan
Party hereby agrees that so long as such Loan Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked "PUBLIC" which, at a minimum, shall mean that
the word "PUBLIC" shall appear prominently on the first page thereof; (x) by
marking Borrower Materials "PUBLIC", each Loan Party shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuers and the
Lenders to treat such Borrower





118

--------------------------------------------------------------------------------

 

 

 

Materials as not containing any material non-public information with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws (provided,  however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked "PUBLIC" are permitted to be made
available through a portion of the Platform designated "Public Side
Information;" and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked "PUBLIC" as being
suitable only for posting on a portion of the Platform not designated "Public
Side Information."  Notwithstanding the foregoing, no Loan Party shall be under
an obligation to mark any Borrower Materials "PUBLIC

6.03      Notices.  Promptly notify the Administrative Agent and each Lender:

(a)         of the occurrence of any Default;

(b)         of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Restricted Subsidiary; (ii) any dispute, litigation, investigation, proceeding
or suspension between any Loan Party or any Restricted Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

(c)         of the occurrence of any ERISA Event;

(d)         (i) of any material change in accounting policies or financial
reporting practices by any Loan Party or any Restricted Subsidiary, including
any determination by any Loan Party referred to in Section 2.09(b); and (ii) of
a Loan Party's election to treat a lease as a Future Failed Accounting Lease for
purposes of this Agreement;

(e)         of (i) any material violation of any Environmental Law that such
Loan Party reports in writing or is reportable by such Loan Party in writing (or
for which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency and (ii) upon becoming aware
thereof, of any material inquiry, proceeding, investigation or any other action
pertaining to any Environmental Law, including a notice from any agency of
potential environmental liability, or any federal, state or local environmental
agency or board, that has the potential to have a Material Adverse Effect;

(f)         of any material setoff, claims (including, with respect to the Real
Estate or Previously Owned Real Estate, environmental claims), withholdings or
other defenses to which any of the Collateral, or the Administrative Agent's
rights with respect to the Collateral, are subject; and

(g)         prior to the commencement of building or otherwise erecting any
building or other structure on any owned real property of any Loan Party which
is the subject of a Limited Mortgage, notice of such Loan Party's intention to
build or otherwise erect such building together with details as to what is being
proposed with respect thereto.





119

--------------------------------------------------------------------------------

 

 

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action the Loan Parties
have  taken and propose to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04      Payment of Obligations.  Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, pay, discharge or
otherwise satisfy as the same shall become due and payable, all its obligations
and liabilities, including all Tax liabilities, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by any Loan Party
or such Restricted Subsidiary or the nonpayment of which would not give rise to
a Lien on any property or assets of any Loan Party or any Restricted Subsidiary
thereof.

6.05      Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06      Maintenance of Properties.  (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07      Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies (which insurance companies may be captive
insurance companies so long as the terms of such insurance are reasonably
acceptable to the Required Lenders), insurance with respect to its properties
and business (including, without limitation, any business interruption insurance
existing on the Closing Date) against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days' prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance.

6.08      Compliance with Laws; Governing Documents.  Comply (a) with the
provisions of its Organizational Documents; (b) in all material respects with
all agreements and instruments to which it or any of its properties may be bound
and (c) in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently





120

--------------------------------------------------------------------------------

 

 

 

conducted; or (ii), in case of clauses (b) and (c) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09      Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Loan Parties and each Restricted Subsidiary, as the
case may be, and at all times engage Ernst & Young or other independent
certified public accountants reasonably satisfactory to the Administrative Agent
as the independent certified public accountants of the Loan Parties and not
permit more than thirty (30) days to elapse between the cessation of such firm's
(or any successor firm's) engagement as the independent certified public
accountants of the Loan Parties and the appointment in such capacity of a
successor firm as shall be satisfactory to the Administrative Agent; (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over each Loan Party or such Restricted Subsidiary, as the case may
be; and (c) maintain copies of inventory valuation reports used in determining
any Marked-to-Market Basis calculations.

6.10      Inspection Rights.  Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Loan Parties and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided,  however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice.  In addition, the Loan Parties shall permit
(a) the Administrative Agent or any of its employees or agents to conduct
commercial finance examinations once per year (or more frequently if a Default
or Event of Default has occurred and is continuing); and (b) at the request of
the Administrative Agent, the Administrative Agent or any of its employees or
agents to conduct a risk examination, in each case all at the Loan Parties'
expense.

6.11      Use of Proceeds.  Use the proceeds of (a) WC Loans solely for working
capital purposes (including posting margin and the financing of Capital
Expenditures other than Acquisition Capital Expenditures) and not in
contravention of any Law or of any Loan Document, provided that the proceeds of
WC Loans shall not be used to finance any Permitted Equity Purchase or to repay
any Indebtedness permitted to be repaid pursuant to Section 7.15 hereof; and (b)
the Revolver Loans for general corporate purposes (which, for the avoidance of
doubt, can include working capital needs and the payment of Permitted
Distributions and posting margin) and not in contravention of any Law or of any
Loan Document.  The Borrowers will request WC Letters of Credit solely to
support Petroleum Product purchases and to secure bonding and performance
obligations and will request Revolver Letters of Credit solely for purposes
described in clause (b) above with respect to Revolver Loans.

6.12     Bank Accounts.  Continue to maintain their lock box accounts with the
Administrative Agent or another Lender (the "Lock Box Accounts") as well as an
Operating Account with the Administrative Agent, and shall direct the
Administrative Agent or any other





121

--------------------------------------------------------------------------------

 

 

 

Lender which has a Lock Box Account, pursuant to an agreement in form and
substance satisfactory to the Administrative Agent, to cause all funds held by
the Administrative Agent or such Lender, as the case may be, in the Lock Box
Accounts to be transferred automatically and on a daily basis to the Operating
Account.  In addition, each Loan Party's deposit accounts and securities
accounts shall be subject to the Administrative Agent's first priority perfected
security interest therein, other than (a) the Excluded Accounts; and (b) a
deposit account established by a Loan Party after the date hereof in connection
with a Receivables Sales Agreement entered into in compliance with Section
7.05(h) hereof for the sole purposes of collecting proceeds from Accounts
Receivable sold to an AR Buyer under such Receivables Sales Agreement, provided
if any such proceeds being deposited into such account remain subject to a Lien
in favor of the Administrative Agent, the rights of the Loan Parties and the
Administrative Agent to the portion of such proceeds subject to the
Administrative Agent's Lien shall be subject to the Receivables Intercreditor
Agreement.

6.13      Additional Borrowers or Subsidiary Guarantors.  (a)  Notify the
Administrative Agent at the time that any Person becomes a Subsidiary, and,
promptly thereafter (and in any event within thirty (30) days), unless such
Person is (i) designated as an Unrestricted Subsidiary pursuant to Section 6.18,
or (ii) a CFC, FSHCO or a Subsidiary that is held directly or indirectly by a
CFC or FSHCO, cause (1) such Person to become a Borrower or Guarantor (provided,
to the extent such Subsidiary is a Foreign Subsidiary and would otherwise be
required to be a Guarantor hereunder, such Foreign Subsidiary shall not become a
Guarantor hereunder without the Administrative Agent's consent and to the extent
the Administrative Agent does not provide such consent, such Foreign Subsidiary
shall not be required to be a Guarantor hereunder and shall be a Restricted
Subsidiary unless designated as an Unrestricted Subsidiary pursuant to Section
6.18) hereunder by executing and delivering to the Administrative Agent a
joinder to this Agreement and the other Loan Documents (including, without
limitation, the Security Documents) or such other document as the Administrative
Agent shall deem appropriate for such purpose (including, without limitation,
any document necessary to grant to the Administrative Agent, for the benefit of
the Secured Parties, a first priority perfected security interest in such
Domestic Subsidiary's assets), (2) such Person to deliver to the Administrative
Agent documents of the types referred to in clauses (iii) and (iv) of Section
4.01(a) and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent; (3) Schedule 5.13 hereto to
be updated to give effect to any changes resulting from the formation or
acquisition of such new Subsidiary.

(b)         Except as expressly provided for otherwise herein, each Loan Party
has granted to the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, a lien on substantially all of such Loan
Party's assets (other than the Excluded Assets)  as set forth in the Security
Documents.  In furtherance of the foregoing, in connection with property that
becomes property owned by a Loan Party after the Closing Date for which a Lien
is required by the terms of the Security Documents, or if any Loan Party
acquires any fee or leasehold interest in any Real Estate after the Closing
Date, other than (i) a SFHA Property for which the Administrative Agent has
elected not to require a Mortgage with respect to such property, (ii) any
leasehold interests in any property acquired in any Permitted Acquisition or
otherwise permitted pursuant to Section 7.06 hereof for which the Loan Parties
have used commercially





122

--------------------------------------------------------------------------------

 

 

 

reasonable efforts to obtain but for which the owner of such property will not
consent to such leasehold mortgage (in which case such leasehold mortgage will
not be required) and (iii) the leasehold interests of those sites located in New
York, Maryland or another jurisdiction subject to a mortgage recording tax and,
in all cases with respect to this clause (iii) acquired pursuant to, and which
are the subject of, the Unitary Lease, the Project Monument Unitary Lease and
the Project Oak Unitary Lease, the applicable Loan Party shall deliver (A) such
documentation as the Administrative Agent may reasonably deem necessary or
desirable in order to create and perfect and obtain the full benefits of such
Lien, including mortgages, deeds of trust, security agreements, UCC-1 financing
statements, surveys, real estate title insurance policies, certified resolutions
and other organizational and authorizing documents of the grantor of liens,
favorable opinions of the general counsel of the applicable Loan Party (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Administrative Agent’s Liens thereunder) and other items of the types required
to be delivered pursuant to Section 4.01, all in form, content and scope
reasonably satisfactory to the Administrative Agent (and with respect to any
SFHA Property for which the Administrative Agent is requiring a Limited
Mortgage, the description of the property contained therein which is subject to
such Limited Mortgage shall be satisfactory to the Administrative Agent in its
sole and absolute discretion), and (B) such other documentation as the Required
Lenders may reasonably deem necessary or desirable in order to create and
perfect and obtain the full benefits of such Lien.  Notwithstanding anything to
the contrary contained herein, (1) to the extent the Administrative Agent at any
time requests the applicable Loan Party provide a Mortgage with respect to any
SFHA Property for which a Mortgage does not exist or an amendment to a Limited
Mortgage which adds some or all of the assets originally excluded from such
Limited Mortgage, such Loan Party shall take all such action as is necessary so
that the Administrative Agent and the Lenders are in compliance with the Flood
Disaster Protection Act and/or the rules and regulations promulgated in
connection therewith (including any Flood Insurance Law) (the "Flood Laws") and
shall immediately after all flood due diligence and compliance documentation
required by the Administrative Agent in order to comply with Flood Laws has been
delivered to the Administrative Agent, execute and deliver to the Administrative
Agent a Mortgage on such property or an amendment to such Limited Mortgage, as
the case may be, and (2) to the extent any Loan Party acquires a leasehold
interest in any Real Estate that a Loan Party would otherwise be required to
provide a leasehold mortgage with respect thereto pursuant to the provisions of
this Section 6.13 (each, a "Subject Leasehold Interest"), the applicable Loan
Party shall not be required to provide such a leasehold mortgage and related
documentation with respect to such Subject Leasehold Interest so long as (a) at
the time of acquiring such Subject Leasehold Interest (or, for any such Subject
Leasehold Interest acquired prior to December 18, 2015, on December 18, 2015)
the Loan Parties have provided to the Administrative Agent written notice of
their intention to not provide such a leasehold mortgage and related
documentation on the Subject Leasehold Interest, together with the Loan Parties'
determination of the Leasehold Interest EBITDA with respect to such Subject
Leasehold Interest (and which Leasehold Interest EBITDA determination shall be
acceptable to the Administrative Agent in its reasonable judgment); and (b) the
aggregate Leasehold Interest EBITDA on all Subject Leasehold Interests which are
not subject to a leasehold mortgage does not exceed, in the aggregate,
$25,000,000 at any time.  The Loan Parties shall at any time be permitted to
provide the Administrative Agent with a leasehold mortgage and the other
documents required in connection therewith on any Subject Leasehold Interest so
as to maintain its compliance with clause (b) of the immediately preceding
sentence.





123

--------------------------------------------------------------------------------

 

 

 

6.14  Senior Debt Status.  The Obligations of the Loan Parties under this
Agreement and each of the other Loan Documents ranks and shall continue to rank
at least (a) senior in priority of payment to all Subordinated Debt of such Loan
Party and (b) pari passu in right of payment to the Senior Unsecured Notes of
such Loan Party and, in the case of the Subordinated Debt is designated as
"Senior Debt" (or the analogous term used in any document evidencing any such
Subordinated Debt ) under all instruments and documents, now or in the future,
relating to all Subordinated Debt.

6.15  Reserved.

6.16      Approvals and Authorizations.  Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in order for the Foreign
Obligor and any Loan Party to comply with its obligations under the Loan
Documents.

6.17   Anti-Terrorism Compliance.  Each Loan Party will, and will cause its
Subsidiaries to (a) at all times comply with the representations and warranties
contained in Section 5.24 and at all times comply with all Anti-Terrorism Laws;
(b) conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
applicable anti-corruption legislation in other jurisdictions and with all
applicable Sanctions and maintain in effect and enforce policies and procedures
designed to ensure compliance by such Loan Party, any Person that is an
Affiliate of such Loan Party, including its Subsidiaries, and, to the extent
commercially reasonable, its agents, with Anti-Terrorism Laws and applicable
Sanctions and (c) ensure at all times the truth and accuracy in all material
respects of the representations and warranties, and adherence to, the covenants
set forth in Sections 5.24 and 6.17 of this Agreement.

6.18   Unrestricted Subsidiaries. (a)  The Borrowers may at any time from and
after the Third Amendment Effective Date designate, by a certificate executed by
a Responsible Officer of the Borrowers, (i) any Subsidiary as an Unrestricted
Subsidiary and (ii) any Unrestricted Subsidiary as a Restricted Subsidiary,
provided, that (w) immediately before and after such designation, no Event of
Default shall have occurred and be continuing; (x) the Loan Parties are in
compliance with all of the covenants contained in Section 7.18 hereof both
before and immediately after giving effect to such designation, and (y) to the
extent a Subsidiary is being designated as an Unrestricted Subsidiary, such
Subsidiary does not own any Equity Interests in any Borrower or Guarantor.  The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the applicable Loan Party therein at the date of designation in an
amount equal to the aggregate fair market value of all of such Person's
outstanding investment therein, and such designation will only be permitted if
such Investment is permitted under Section 7.02 hereof.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall be deemed to be an
incurrence of any then outstanding Indebtedness, Liens and Investments of such
former Unrestricted Subsidiary designated as a Restricted Subsidiary by such
Restricted Subsidiary at the date of designation, and such designation shall
only be permitted if such Indebtedness is permitted under Section 7.03 hereof,
such Liens are permitted under Section 7.01 hereof and such Investments are
permitted under Section 7.02 hereof.





124

--------------------------------------------------------------------------------

 

 

 

(b)         Any designation of a Subsidiary as an Unrestricted Subsidiary will
be evidenced to the Administrative Agent by delivering to the Administrative
Agent a certificate executed by a Responsible Officer of the Borrowers
certifying that such designation complied with the applicable conditions set
forth in this Section 6.18.

(c)         If, at any time, any Unrestricted Subsidiary should fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness, Liens and Investments of such Subsidiary shall be deemed to be an
incurrence of Indebtedness, Liens and Investments by a Restricted Subsidiary as
of such date and, if such Indebtedness, Liens and Investments are not permitted
to be incurred as of such date under Sections 7.01, 7.02 or 7.03, as applicable,
the Loan Parties shall be in default of such covenants.

(d)         The income, assets and liabilities of any Unrestricted Subsidiary
shall not be included for purposes of calculating any financial or other
covenants contained herein and shall not be included in the Borrowing Base.

6.19   Puritan Oil. If at any time from and after the Third Amendment Effective
Date, Puritan acquires any additional assets from those which exist on the Third
Amendment Effective Date (including by way of contribution from any other Loan
Party or Restricted Subsidiary), Puritan shall immediately deliver to the
Administrative Agent a favorable opinion of New Jersey counsel reasonably
acceptable to the Administrative Agent as to the matters concerning Puritan as
the Administrative Agent may reasonably request.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding and is not fully Cash Collateralized in accordance with
Section 2.14 hereof, the Loan Parties shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

7.01      Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)         Liens pursuant to any Loan Document (for the avoidance of doubt, the
parties hereto hereby acknowledge that no Loan Party shall be permitted to grant
any Lien directly to a Hedge Bank to secure any obligations under any Secured
Hedge Agreement or to any Cash Management Bank to secure any obligations under
any Secured Cash Management Agreement);

(b)         Liens existing on the date hereof and listed on Schedule 7.01 and
the Permitted Lis Pendens Liens, in each case securing the obligations which
such Liens secure on the Closing Date (with respect to those listed on Schedule
7.01) or the day of incurrence thereof (with respect to any Permitted Lis
Pendens Liens), as applicable, and any renewals or extensions thereof, provided
that, in each case, (i) the property covered thereby is not changed, (ii) the
amount secured or benefited thereby is not increased except as contemplated by
Section 7.03, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03;





125

--------------------------------------------------------------------------------

 

 

 

(c)         Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)         carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(e)         pledges or deposits in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)         deposits to secure the performance of bids, trade contracts and
leases (other than leases constituting Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(g)         easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h)         Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

(i)          Liens securing Indebtedness permitted under Section 7.03(f);
 provided that (i) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;

(j)          Liens (x) on the Mortgaged Property as and to the extent permitted
by the Mortgages applicable thereto; and (y) in favor of the Unitary Lease
Lessor, Getty or the lessor on any Subsequent Unitary Leases, in each case on
the underground storage tanks on the sites leased by the applicable Borrowers
under the Unitary Lease, the Project Oak Unitary Lease, the Project Monument
Unitary Lease or any Subsequent Unitary Lease, as the case may be, to secure
such Borrower's obligations under the Unitary Lease, the Project Oak Unitary
Lease, the Project Monument Unitary Lease or any Subsequent Unitary Lease, as
the case may be;

(k)         Liens granted to an AR Buyer on the Subject AR Receivables (and no
other assets of a Loan Party) solely in connection with an AR Sales Transaction;

(l)          Liens incurred in the ordinary course of business in favor of
commodities brokers on sums on deposit with such broker (but only those amounts
actually on deposit with such broker) to cover for trading losses/debit
balances, broker fees and ordinary course expenses owed to such broker by the
applicable Loan Party;





126

--------------------------------------------------------------------------------

 

 

 

(m)        Liens securing Indebtedness of any Loan Party permitted by Section
7.03(g),  provided, that (i) such Liens do not at any time encumber any property
other than the inventory, forward contracts and receivables related to the Cash
and Carry Transactions financed by such Indebtedness, and (ii) any asset
securing such Indebtedness is not in any way commingled or otherwise stored
together with any other asset of any Loan Party;

(n)         Liens securing Indebtedness permitted under Section 7.03(p);
 provided that (i) such Liens do not at any time encumber (x) any property which
is or which could at any time be included in the Borrowing Base, (y) any
property subject to a Mortgage or Limited Mortgage and, with respect to any
property subject to a Limited Mortgage, any buildings or other structures
located thereon which are not otherwise subject to such Limited Mortgage; and
(z) any proceeds of any of the foregoing, and (ii) any asset securing such
Indebtedness is not in any way commingled or otherwise combined with any other
asset of any Loan Party (for example, Petroleum Product stored in a tank);

(o)         Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of a Loan Party to secure Indebtedness of such Restricted Subsidiary to
the applicable Loan Party permitted by Section 7.03(d)(ii);

(p)         Liens solely on cash earnest money deposits made in connection with
any letter of intent or purchase agreement in connection with an Investment
permitted pursuant to Section 7.02;

(q)         Liens constituting customary rights of first refusal and tag, drag
and similar rights in joint venture agreements and agreements which respect to
non-Wholly-Owned Subsidiaries;

(r)         Liens on the Equity Interests of joint ventures securing obligations
of such joint venture;

(s)         Liens on cash and Cash Equivalents which have been deposited with an
escrow agent or similar fiduciary pursuant to customary escrow arrangements
pending the release thereof to be used to satisfy and discharge Indebtedness
permitted to be repaid pursuant to the terms of this Agreement; and

(t)          Liens not otherwise provided for herein; provided that (i) such
Liens do not at any time encumber (x) any property which is included in the
Borrowing Base, (y) any property subject to a Mortgage or Limited Mortgage and,
with respect to any property subject to a Limited Mortgage, any buildings or
other structures located thereon which are not otherwise subject to such Limited
Mortgage, or (z) any proceeds of any of the foregoing, (ii) to the extent such
asset is an asset that would by of the type that could be included in the
Borrowing Base, the Borrowers have provided the Administrative Agent with notice
of such Lien, (iii) any asset securing such Indebtedness is not in any way
commingled or otherwise combined with any other asset of any Loan Party (for
example, Petroleum Product stored in a tank), and (iv) the aggregate principal
amount of the Indebtedness or other obligation secured by such Liens does not
exceed $10,000,000 at any time.

7.02      Investments.  Make any Investments, except:





127

--------------------------------------------------------------------------------

 

 

 

(a)         Investments held by a Loan Party or such Restricted Subsidiary in
the form of marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by such Loan
Party or Restricted Subsidiary;

(b)         Investments held by a Loan Party or such Restricted Subsidiary in
the form of demand deposits, certificates of deposit, bankers acceptances and
time deposits of any Lender or any other United States bank having total assets
in excess of $1,000,000,000 Dollars;

(c)         Investments held by a Loan Party or such Restricted Subsidiary in
the form of securities commonly known as "commercial paper" issued by (i) any
Lender or any corporation controlling any Lender; (ii) any other corporation
which is organized and existing under the laws of the United States of America
or any state thereof, if at the time of purchase, such commercial paper has been
rated and the ratings therefore are not less than "P-2" if rated by Moody's and
not less than "A-2" if rated by S&P;

(d)         Investments held by a Loan Party or such Restricted Subsidiary in
the form of repurchase agreements secured by any one or more of the foregoing;

(e)         advances to officers, directors and employees of a Loan Party to the
extent permitted by Section 7.14 hereof;

(f)         (i) Investments of one Loan Party into another Loan Party, so long
as each such Person remains a Loan Party hereunder, and (ii) Investments of any
Restricted Subsidiary which is not a Loan Party into another Restricted
Subsidiary which is not a Loan Party, so long as each such Person remains a
Restricted Subsidiary which is not a Loan Party hereunder;

(g)         Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(h)         Investments existing on the date hereof and set forth on Schedule
7.02 hereto, and Guarantees permitted by Section 7.03(d);

(i)          Investments of a Loan Party in the form of short-term Investments
in tax-exempt money market funds reasonably acceptable to the Administrative
Agent;

(j)          Investments consisting of a Permitted Acquisition, which, for the
avoidance of doubt, includes Investments consisting of a Guarantee by a Loan
Party of the obligations of another Loan Party to a seller of assets or stock of
another Person under any purchase agreement or similar agreement entered into in
connection with, or in contemplation of, a Permitted Acquisition, so long as the
Loan Party which is the primary obligor thereunder is permitted to enter into
such agreement;

(k)         Investments consisting of (i) Investments by a Loan Party or any
Restricted Subsidiary in a joint venture entity (including a Non-Wholly Owned
JV); (ii) Investments by a Loan Party in any Restricted Subsidiary which is not
a Loan Party; and (iii) Investments made after the Third Amendment Effective
Date by any Loan Party or any Restricted Subsidiary in





128

--------------------------------------------------------------------------------

 

 

 

Unrestricted Subsidiaries provided that the aggregate amount of all such
Investments under this clause (k) made after the Third Amendment Effective Date
does not exceed an amount equal to the sum of (x) $100,000,000 plus (y) the
aggregate amount of any cash return received by a Loan Party on any Investment
in a joint venture entity (including any Non-Wholly Owned JVs), any Restricted
Subsidiary that is not a Loan Party and any Unrestricted Subsidiary, plus (z)
the lesser of (1) the fair market value of any property received by a Loan Party
on any Investment in a joint venture entity (including any Non-Wholly Owned JV),
any Restricted Subsidiary that is not a Loan Party and any Unrestricted
Subsidiary and (2) $15,000,000;

(l)          Investments by a Loan Party in (i) sites leased or subleased, as
the case may be, by a Loan Party under the Unitary Lease, the proceeds of which
will be used to make improvements on such sites; (ii) Persons who operate
service stations and/or convenience stores on sites which are neither owned nor
leased by a Loan Party, the proceeds of which are expected to be used by such
Persons to make improvements at such locations and in connection with supply
contracts entered into or to be entered into between a Loan Party and such
Person; and (iii) Persons with which distributor and/or subdistributor
arrangements are in place or expect to be in place, so long as the aggregate
amount of all such Investments made under this Section 7.02(l)(iii) does not
exceed $75,000,000.  Notwithstanding anything to the contrary contained in this
Section 7.02(l)(ii), any Investment made by a Loan Party in connection with the
settlement of the litigation involving the Permitted Lis Pendens Liens shall not
be included in determining the aggregate amount of Investments a Loan Party may
make in Persons who operate service stations on sites which are neither owned
nor leased by a Loan Party;

(m)        Investments by a Loan Party consisting of an obligation owing to a
Loan Party by a purchaser of assets from such Loan Party in a Disposition
permitted hereunder, provided the aggregate amount of all such Investments does
not exceed $50,000,000;

(n)         to the extent permitted by Section 7.14, Investments consisting of
payroll, travel and other loans or advances to, or Guarantees issued to support
the obligations of, current or former officers, directors, and employees of the
GP, the MLP or any Restricted Subsidiary, in each case in the ordinary course of
business in an aggregate principal amount not to exceed $5,000,000 at any one
time outstanding;

(o)         Investments not otherwise expressly permitted hereunder in an
aggregate amount not to exceed $25,000,000;

(p)         without duplication of any Permitted Equity Purchase contemplated by
Section 7.07, Investments consisting of a Permitted Equity Purchase;

(q)         (i) Investments made solely with the proceeds of a sale by the MLP
of Equity Interests in the MLP to an unaffiliated Person so long as such Equity
Interests are not Disqualified Equity Interests; and (ii) with respect to the
purchase of incentive distribution rights, Investments made with the proceeds of
a sale by the MLP of Equity Interests in the MLP so long as such Equity
Interests are not Disqualified Equity Interests;

(r)         Investments to the extent the consideration paid therefor by any
Loan Party or Restricted Subsidiary consists solely of Equity Interests in the
MLP which are not Disqualified Equity Interests and (i) which have been issued
by the MLP contemporaneously with the





129

--------------------------------------------------------------------------------

 

 

 

payment of such consideration and for the purpose of permitting such Loan Party
or Restricted Subsidiary to make such payment; and (ii) for which no Loan Party
or Restricted Subsidiary paid the MLP or any other Person for such Equity
Interests;

(s)         Investments (including debt obligations and Equity Interests)
received by a Loan Party or any Restricted Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers or
upon the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment; and

(t)          Investments consisting of Indebtedness, Liens, fundamental changes,
Dispositions, Sale/Leaseback Transactions, prepayments and repurchases of
Indebtedness, affiliated transactions, and Restricted Payments permitted under
Sections 7.01, 7.03, 7.04, 7.05, 7.07, 7.09 and 7.15, respectively.

7.03      Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)         Indebtedness under the Loan Documents;

(b)         Indebtedness of a Loan Party in respect of (1) the Senior Unsecured
Notes or the Subordinated Debt, and any guarantee obligations of a Loan Party in
respect thereof, provided, with respect to the Senior Unsecured Notes, other
than the Existing Notes, and the Subordinated Debt, (i) all of the conditions
set forth in the definition of "Additional Senior Unsecured Notes" or
"Subordinated Debt", as applicable, have been satisfied at the time of issuance;
and (ii) no Default or Event of Default has occurred and is continuing at the
time of issuance of such Additional Senior Unsecured Notes or Subordinated Debt,
as the case may be, or would exist immediately after and as a result of such
issuance, including, without limitation, with the financial covenants contained
herein after giving effect on a pro forma basis to the incurrence of such
Indebtedness (provided, that so long as the applicable Borrower intends to
irrevocably deposit an amount sufficient to retire outstanding Senior Unsecured
Notes with a trustee or transfer agent, as applicable, to effect the repurchase
or redemption, as the case may be, of such Senior Unsecured Notes, such
calculation of the financial covenants shall be made assuming the Additional
Senior Unsecured Notes have been issued and such Senior Unsecured Notes being
retired have been refinanced and as such are no longer outstanding as of the
date of the issuance of the Additional Senior Unsecured Notes) and (2) any
Indebtedness incurred to refinance, renew, extend or replace such Senior
Unsecured Notes or Subordinated Debt, as the case may be, in whole or in part,
provided that, (i) the weighted average life to maturity of any such
Indebtedness shall not be less than the weighted average life to maturity of
then outstanding Credit Agreement Obligations if any, or the Senior Unsecured
Notes or Subordinated Debt being refinanced, renewed, extended or replaced, as
the case may be, as in effect on the date of issuance thereof; (ii) the maturity
of such Indebtedness shall be no less than one hundred twenty days (120) after
the Maturity Date; (iii) the aggregate principal amount of such Indebtedness
shall not exceed the aggregate principal amount of Indebtedness being so
refinanced, renewed, extended or replaced (plus all accrued and unpaid interest
thereon and all applicable fees, expenses and prepayment premiums directly
related thereto) (provided, any Indebtedness in excess thereof may be issued or
incurred, as the case may be, if such excess amount would otherwise be permitted
to be incurred under the terms of this Agreement, including, without limitation,
as Additional Senior Unsecured Notes); (iv)





130

--------------------------------------------------------------------------------

 

 

 

such Indebtedness remains unsecured; and (v) such Indebtedness meets all of the
other criteria set forth in the definition of Senior Unsecured Notes or
Subordinated Debt, as applicable;

(c)         Indebtedness outstanding on the date hereof and listed on Schedule
7.03;

(d)         Indebtedness of (i) one Loan Party owing to another Loan Party, so
long as both Persons are Loan Parties hereunder, and, in addition, Guarantees of
a Loan Party in respect of Indebtedness otherwise permitted hereunder of another
Loan Party; (ii) any Restricted Subsidiary which is not a Loan Party owing to
another Restricted Subsidiary which is not a Loan Party so long as both Persons
are Restricted Subsidiaries which are not Loan Parties hereunder, and, in
addition, Guarantees of such Restricted Subsidiary which is not a Loan Party in
respect of Indebtedness otherwise permitted hereunder of another Restricted
Subsidiary which is not a Loan Party so long as both Person are Restricted
Subsidiaries which are not Loan Parties hereunder; and (iii) any Restricted
Subsidiary which is not a Loan Party owing to a Loan Party, provided, the Loan
Party making such extension of credit (including the amount thereof) to such
Restricted Subsidiary is permitted to do so pursuant to  Section 7.02(k);

(e)         obligations (contingent or otherwise) of the Borrowers or any
Restricted Subsidiary existing or arising under any Swap Contract, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a "market view;" and (ii)
such Swap Contract does not contain any provision permanently exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(f)         Indebtedness in respect of capital leases (which, for the avoidance
of doubt, do not include any Sale/Leaseback Transactions otherwise permitted
pursuant to Section 7.05(h) hereof), Synthetic Lease Obligations and purchase
money obligations for fixed or capital assets within the limitations set forth
in Section 7.01(i); provided,  however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $150,000,000;

(g)         Indebtedness under one or more Contango Facilities in an amount
outstanding at any time not to exceed $75,000,000 in the aggregate;

(h)         Indebtedness owed to any Person providing workers' compensation,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other reimbursement-type obligations regarding
workers compensation claims;

(i)          Indebtedness arising from agreements providing for indemnification
and purchase price adjustment obligations or similar obligations, or from
guarantees or letters of credit, surety bonds or performance bonds securing the
performance of any Loan Party or its Restricted Subsidiaries pursuant to such
agreements, in connection with Dispositions or Investments otherwise permitted
hereunder;

(j)          Indebtedness consisting of obligations under deferred compensation
arrangements, non-competition agreements, adjustment of purchase price,
earn-outs or similar arrangements;





131

--------------------------------------------------------------------------------

 

 

 

(k)         unsecured Indebtedness consisting of the financing of insurance
premiums payable within one (1) year;

(l)          obligations under Cash Management Agreements;

(m)        customer deposits and advance payments received in the ordinary
course of business from customers for goods and services purchased or to be
provided in the ordinary course of business;

(n)         Indebtedness in respect of letters of credit, bankers' acceptances
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;

(o)         Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations not in
connection with money borrowed, in each case provided in the ordinary course of
business; and

(p)         Indebtedness (whether secured or unsecured) not otherwise provided
for herein in an aggregate principal amount not to exceed $25,000,000 at any
time.

Except with respect to the Senior Unsecured Notes and the Subordinated Debt (for
which the refinancing terms are included in clause (b) above), to the extent any
Indebtedness is permitted to exist hereunder (the "Refinanced Indebtedness")
such Refinanced Indebtedness shall also include any refinancings, refundings,
renewals or extensions thereof (the "Refinancing Indebtedness"); provided that
(i) the amount of such Refinancing Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such Refinancing
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Refinanced Indebtedness and the interest rate applicable to any such
Refinancing Indebtedness does not exceed the then applicable market interest
rate.

7.04      Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

(a)         any Restricted Subsidiary or any Borrower may merge with (i) a
Borrower, provided that such Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Restricted Subsidiaries, provided that
when any Guarantor is merging with another Restricted Subsidiary, the Guarantor
shall be the continuing or surviving Person; and

(b)         any (i) Restricted Subsidiary or any Borrower may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to a
Borrower; (ii) any Guarantor may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a





132

--------------------------------------------------------------------------------

 

 

 

Borrower or another Guarantor; and (iii) any Restricted Subsidiary which is not
a Borrower may also Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to another Restricted Subsidiary which is a
Guarantor;

(c)         any Restricted Subsidiary that is not a Loan Party may dispose of
all or substantially all of its assets (including any Disposition that is in the
nature of a liquidation) to (i) another Restricted Subsidiary that is not a Loan
Party or (ii) to a Loan Party;

(d)         a Loan Party or any Restricted Subsidiary may merge or consolidate
with any Person to effect (i) a Permitted Acquisition so long as the applicable
Loan Party or Restricted Subsidiary, as the case may be, is the surviving
entity; and (ii) a Disposition permitted under (and in accordance with the terms
of) Section 7.05; and

(e)         any Restricted Subsidiary may dissolve, liquidate or wind-up its
affairs if it owns no material assets, engages in no material business and
otherwise has no material activities other than activities related to the
maintenance of its existence and good standing.

7.05      Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

(a)         Dispositions of obsolete or worn out assets, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)         Ordinary course of business Dispositions of (i) inventory; (ii) cash
and cash equivalents; (iii) overdue accounts receivable in connection with the
compromise or collection thereof (and not in connection with any financing
transaction); (iv) contractual rights or litigation claims in connection with
the settlement, compromise or collection thereof; and (v) leases, subleases,
rights of way, easements, licenses and sublicenses that, individually and in the
aggregate, do not materially interfere with the ordinary conduct of the business
of any Loan Party or Restricted Subsidiary and do not materially detract from
the value or the use of the property which they affect;

(c)         Dispositions of equipment or real property (other than in connection
with any Sale/Leaseback Transaction permitted pursuant to Section 7.05(h)
hereof) to the extent that (i) such property is exchanged for credit against the
purchase price of replacement property used or to be used in any Global Line of
Business, or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of property used in any Global Line of Business;

(d)         Dispositions of any asset not otherwise provided for in this Section
7.05 to the extent that (i) such asset is sold for not less than fair market
value; (ii) not less than seventy five percent (75%) of the sales price for such
asset is paid to the selling Loan Party in cash unless the sales price is less
than $10,000,000 and a portion of such sales price is being paid in the form of
a seller note which is permitted pursuant to Section 7.02 hereof; (iii) both
before and after giving effect to any such Disposition, the Loan Parties are in
compliance on a pro forma basis with all of the financial covenants hereunder;
(iv) no Default or Event of Default has occurred and is continuing; (v) to the
extent the proceeds received in connection thereof are not, solely in the case
of an Eligible Borrowing Base Asset (as hereinafter defined), used to repay
outstanding WC Loans or, as to any asset, reinvested in a Loan Party's business
or committed to being reinvested in any





133

--------------------------------------------------------------------------------

 

 

 

Global Line of Business within 180 days after receipt thereof, then 181 days
after receipt of such proceeds the Borrowers shall repay any outstanding
Revolver Loans in the amount of such proceeds not so reinvested and, after the
repayment in full of the Revolver Loans, the WC Loans, and (vi) to the extent
any such asset sold is the type of assets which would be eligible to be included
in the Borrowing Base (an "Eligible Borrowing Base Asset"), immediately upon
giving effect to such sale, the Borrowers provide written notice to the
Administrative Agent setting forth (1) a listing of the Eligible Borrowing Base
Assets to be sold (such listing to be in reasonable detail), together with the
amount of cash proceeds to be received by the selling Loan Party for each such
asset sold; (2) any change to the Borrowing Base (and Borrowing Base Report) as
a result of such sale from the Borrowing Base Report most recently delivered;
and (3) a certification that such sale is a Disposition permitted pursuant to
this Section 7.05(d);

(e)         Dispositions of property by any Restricted Subsidiary, any Guarantor
or a Borrower to a Borrower or Guarantor or Dispositions of property by any
Restricted Subsidiary which is not a Borrower to another Restricted Subsidiary
which is a Guarantor;

(f)         Dispositions permitted by Section 7.04;

(g)         to the extent the contribution of cash or any other asset made by a
Loan Party or any Restricted Subsidiary in a joint venture entity (including a
Non-Wholly Owned JV) permitted by Section 7.02(k)(i) constitutes the Disposition
of such cash or other asset, such Disposition of such cash or other asset;

(h)         Dispositions consisting of arrangements whereby a Loan Party sells
or transfers any property owned by it in order then or thereafter to lease such
property or lease other property that a Loan Party intends to use for any Global
Line of Business, provided the aggregate value of all such property disposed of
in such manner shall not exceed $100,000,000 from and after the Third Amendment
Effective Date;

(i)          Dispositions of Accounts Receivable to an AR Buyer to the extent
that (i) no Default or Event of Default has occurred and is continuing or would
exist after giving effect to any such Disposition; (ii) such Accounts Receivable
are sold for cash; (iii) the cash purchase price to be paid to the selling Loan
Party for each Account Receivable shall not be less than the amount of credit
such Loan Party would have been able to get for such Account Receivable had such
Account Receivable been included in the Borrowing Base (or, to the extent such
Account Receivable is not otherwise eligible to be included in the Borrowing
Base, then the cash purchase price to be paid shall not be less than 85% of the
face amount of such Account Receivable); (iv) such Account Receivable shall be
sold pursuant to a Receivables Sales Agreement, a copy of which has been
provided to the Administrative Agent and, to the extent required by the
Administrative Agent, the AR Sales Transaction shall be subject to an
Receivables Intercreditor Agreement (which, if required by the Administrative
Agent, shall be entered into prior to any sale being made); (v) the Loan Parties
have complied with the notice requirement set forth in Section 6.02 hereof; (vi)
neither the AR Buyer nor the Administrative Agent has delivered any notice of a
termination event under the terms of the Receivables Intercreditor Agreement;
(vii) the aggregate amount of the Open Receivables Amount (after giving effect
to all sales) shall not exceed $75,000,000 at any time; and (viii) the cash
proceeds received from the applicable Loan Party in connection with such sale
shall be used to immediately repay any outstanding WC Loans





134

--------------------------------------------------------------------------------

 

 

 

(such Dispositions made in compliance with the terms hereof being hereinafter
referred to as a "Permitted Receivable Sale");

(j)          without duplication, to the extent considered a Disposition, any
Lien permitted by Section 7.01, any Investment permitted by Section 7.02 and any
Restricted Payment permitted by Section 7.07;

(j)          to the extent considered a Disposition, the termination of Swap
Contracts; and

(k)         the Disposition of any Unrestricted Subsidiary for fair market
value;

provided,  however, that any Disposition pursuant to clauses (a) through (h)
(other than sub-clauses (b)(iii) and (b)(iv)) shall be for not less than fair
market value and any Dispositions pursuant to sub-clauses (b)(iii) and (b)(iv)
shall be for fair value.

7.06  Acquisitions.  Become a party to any merger or consolidation or agree to
or effect any asset acquisition or stock acquisition, except:

(a)         acquisition of assets in the ordinary course of business, consistent
with past practices and to the extent considered an acquisition, Investments
permitted by Section 7.02 hereof;

(b)         mergers and consolidations permitted by Section 7.04;

(c)         acquisitions of the assets or stock of another Person  (a "Permitted
Acquisition"), so long as (i) no Default or Event of Default has occurred and is
continuing or would exist as a result thereof; (ii) the Person to be acquired
(or, in the case of an asset acquisition, the assets of such Person) are in the
same or a substantially similar line of business as a Loan Party; (iii) to the
extent such Permitted Acquisition is a Material Acquisition, the Loan Parties
have provided the Administrative Agent with prior written notice of such
acquisition, which notice shall include a reasonably detailed description of
such Permitted Acquisition; (iv) the board of directors and (if required by
applicable law) the shareholders, or the equivalent thereof of each of the
applicable Loan Party or Restricted Subsidiary making such acquisition and of
the Person to be acquired has approved such merger, consolidation or
acquisition; (v) in the event of a stock or other similar equity acquisition the
Loan Parties shall comply with the terms and conditions set forth in Section
6.13; and (vi) the business to be acquired would not subject the Administrative
Agent or any Lender to any additional regulatory or third party approvals in
connection with the exercise of any of its rights and remedies under this
Agreement or any other Loan Document.

7.07      Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or, other than MLP, issue or sell any Equity Interests, except that, so long as
no Default shall have occurred and be continuing at the time of any action
described below or would immediately result therefrom (or, with respect to
clause (c) below, no Default shall have occurred and be continuing at the time
the Permitted Distribution was announced, and no Event of Default shall have
occurred and be continuing when such Permitted Distribution is made):





135

--------------------------------------------------------------------------------

 

 

 

(a)         Each Loan Party other than the MLP and each Restricted Subsidiary
may make Restricted Payments to the holders of such Person's equity, in each
case ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b)         a Loan Party or Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person (other than Disqualified Equity Interests);

(c)         the Borrowers shall be permitted to make Restricted Payments to the
MLP in an aggregate amount not to exceed Available Cash to enable the MLP to
make the Permitted Distribution, and the MLP shall be permitted to use the
proceeds thereof to make Restricted Payments to its Unitholders (as such term is
defined in the Partnership Agreement) and holders of the General Partner Units
(as such term is defined in the Partnership Agreement) and Incentive
Distribution Rights (as such term is defined in the Partnership Agreement) so
long as such Restricted Payments constitute Permitted Distributions;

(d)         to the extent any payments under the CFA would be considered a
Restricted Payment, payments by the MLP to the GP of amounts required to be paid
by the MLP to the GP pursuant to the terms of the CFA as then in effect,
provided the aggregate amount of payments (which shall include payments in cash
and Equity Interests) made by the MLP to the GP thereunder does not exceed
$20,000,000 in any fiscal year;

(e)         cash payments made by the MLP to any Original Investor (such payment
being the "Original Investor Payment") in consideration for the purchase by the
MLP of units in the MLP held by such Original Investor so long as (i) the MLP
has received, prior to the date of making such Restricted Payment, cash
consideration of an amount which is not less than the Original Investor Payment
from an unaffiliated Person from the sale by the MLP to such Person of units in
the MLP in the exact number of units as is being repurchased from such Original
Investor and (ii) the MLP has made such repurchase from such Original Investor,
and made such Original Investor Payment, promptly after the sale of its units to
such unaffiliated Person;

(f)         without duplication of any Permitted Equity Purchase contemplated by
Section 7.02(p), Restricted Payments consisting of a Permitted Equity Purchase;

(g)         a Loan Party may repurchase, redeem or otherwise acquire for value
any of its Equity Interests held by any current or former officers, directors or
employees of the MLP, a Loan Party or any of the Restricted Subsidiaries or any
of their respective Affiliates in connection with the exercise or vesting of any
equity compensation (including, without limitation, unit options, restricted
units and phantom units) in order to satisfy any tax withholding obligation with
respect to such exercise or vesting; and

(h)         to the extent considered a Restricted Payment, any Investments
permitted to be made pursuant to Sections 7.02(q)(i) and 7.02(r).

7.08      Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by any Loan Party
and its Subsidiaries on the Third Amendment Effective Date or any business
substantially related or





136

--------------------------------------------------------------------------------

 

 

 

incidental thereto (including the operation of an ethanol plant); provided, that
nothing in this Section 7.08 shall prevent any Loan Party from discontinuing the
operation of any of its properties if such discontinuance is, in the judgment of
such Loan Party, desirable in the conduct of its or their business and that do
not in the aggregate materially adversely affect the properties, assets,
financial condition or business of the Loan Parties on a combined basis.

7.09      Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of a Loan Party, whether or not in the ordinary course of
business, other than (a) in connection with the agreements set forth on Schedule
7.09 hereto; (b) transactions expressly permitted under Sections 7.02, 7.03,
7.07 and 7.14 hereof; (c) transactions of a Loan Party or a Restricted
Subsidiary with a Loan Party or Restricted Subsidiary; (d) on fair and
reasonable terms substantially as favorable to such Loan Party or such
Restricted Subsidiary as would be obtainable by such Loan Party or such
Restricted Subsidiary at the time in a comparable arm's length transaction with
a Person other than an Affiliate; or (e) which is otherwise approved by MLP's
conflicts committee and is accompanied by a third party fairness opinion
reasonably satisfactory to the Administrative Agent, provided, that,
notwithstanding anything to the contrary contained herein, the aggregate amount
of payments (which shall include payments in cash and Equity Interests)
permitted to be made by the MLP to the GP pursuant to the CFA shall not exceed
$20,000,000 in any fiscal year.

7.10      Burdensome Agreements.  Enter into any Contractual Obligation
(excluding the Agreement, the other Loan Documents and any document or agreement
relating to the Senior Unsecured Notes or the Subordinated Debt and any
refinancings thereof permitted under this Agreement (the "High Yield
Documents")) so long as such provisions in such High Yield Documents are similar
to those provisions found in similar transactions) that (a) limits the ability
(i) of any Loan Party or Restricted Subsidiary to make Restricted Payments to
any Loan Party or another Restricted Subsidiary or to otherwise make Investments
in or transfer property to any Loan Party or Restricted Subsidiary, (ii) of any
Restricted Subsidiary to Guarantee the Indebtedness of any Loan Party or
Restricted Subsidiary or (iii) of any Loan Party or any Restricted Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person in
favor of the Administrative Agent as required by the Loan Documents or to any
other Person in connection with any refinancing or renewal of the Loan
Documents; provided,  however, that this clause (iii) shall not prohibit (1) any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(c), (e), (f), (g) or (p) and Indebtedness incurred
in connection with any Sale/Leaseback Transaction solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness or (2) customary non-assignment provisions in purchase and sale or
exchange agreements or similar operational agreements or provisions in licenses,
easements or leases, in each case entered into in the ordinary course of
business and consistent with past practices, which restrict the transfer,
assignment or encumbrance thereof; or (b) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person.  Notwithstanding the foregoing, the Loan Parties and Restricted
Subsidiaries may be subject to Contractual Obligations specified in clause (a)
above to the extent such restrictions and conditions exist on the Third
Amendment Effective Date or constitute an extension, renewal or replacement of
any Contractual Obligation existing on the Third Amendment Effective Date.





137

--------------------------------------------------------------------------------

 

 

 

7.11      Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.12  Compliance with Environmental Laws.  Conduct any activity in any manner or
permit to exist any activity or condition that would result in any material
violation not covered by insurance by any Loan Party or for which any Loan Party
is liable, of any Environmental Law.

7.13  Prohibited Commodity Transactions.  Purchase or sell any commodities
futures contracts, provided, that (a) the Loan Parties may purchase and sell
commodities futures contracts on the IntercontinentalExchange or a national
commodities exchanges for the sale or purchase of Petroleum Product in
connection with hedging transactions entered into in the ordinary course of the
business of any Loan Party and not for speculative purposes and consistent with
the then current risk policy of the Loan Parties which has been delivered to the
Administrative Agent that are (i) economically appropriate and consistent with
such Loan Party's business; (ii) used to offset price risks incidental to such
Loan Party's cash or spot transactions in petroleum product; (iii) established
and liquidated in accordance with sound commercial practices; and (iv) such
purchases and sales are otherwise conducted in the manner disclosed in the MLP's
most recent annual report filed prior to the Closing Date, (b) the Loan Parties
may maintain an aggregate Open Position (calculated by adding the Open Positions
of the Loan Parties for each type of petroleum product and each market and any
separate Open Positions determined pursuant to the last sentence of paragraph
(y) of the definition of "Open Position") of not more than 600,000 barrels of
Petroleum Product at any one time, exclusive of any GDSO inventory located at
any gasoline stations, and (c) consistent with the risk policy delivered from
time to time to the Administrative Agent and the Lenders, the Loan Parties may
engage in commodity transactions described therein subject to the annual
financial loss limit set forth in such risk policy, provided any modifications
to increase such annual financial loss limit within said risk policy from the
annual loss limit in effect as of the Third Amendment Effective Date shall
require the approval of the Required Lenders.

7.14  Loans to Owners, Officers or Employees.  Except as may be prohibited by
law, make loans or advances to any of their respective owners, officers or
employees without the prior written consent of the Administrative Agent and the
Required Lenders, and in no event shall (a) the aggregate principal amount of
all such loans at any time outstanding exceed $5,000,000 (excluding loans
secured by the cash value of life insurance policies) or (b) any such loan have
a term longer than 1 ½ years; provided, that, subject to the restrictions
contained in clauses (a) and (b) above, the Loan Parties may make loans to their
respective directors and employees in amounts not to exceed $500,000 for any
individual loan without the prior written consent of the Administrative Agent
and the Required Lenders and, provided further that notwithstanding the
provisions of this Section 7.14, the Loan Parties shall be permitted to make
loans or advances to their respective directors and employees in addition to
those permitted by this Section 7.14 in an aggregate amount not to exceed
$250,000 and with an unlimited term, without the prior written consent of the
Administrative Agent and the Lenders.





138

--------------------------------------------------------------------------------

 

 

 

7.15  Payment of Indebtedness.  Make any prepayments in respect of any
Indebtedness described in clauses (a) or (g) of the definition of Indebtedness
and all Guarantees in respect of Indebtedness described in clauses (a) and (g)
thereof, other than (a) prepayments of the Obligations pursuant to the terms of
this Agreement, the other Loan Documents or any Secured Hedge Agreement; (b) to
the extent considered a repayment, any refinancing of Indebtedness permitted
under Section 7.03 (including, without limitation, pursuant to Section
7.03(b)(2)) to the extent such refinancing complies with the applicable
provisions contained in Section 7.03; (c) the prepayment of any Indebtedness
(including, without limitation, obligations owing under the Senior Unsecured
Notes or the Subordinated Notes) so long as (i) no Default or Event of Default
has occurred and is continuing hereunder both immediately prior to and after
giving effect to any such prepayment; and (ii) such obligations are either
converted into or exchanged for Equity Interests of MLP issued to such holder by
MLP (other than Disqualified Equity Interests) or prepaid solely with the Net
Cash Proceeds received from an issuance of the Equity Interests of MLP (other
than Disqualified Equity Interests) to any Person other than a Loan Party or a
Restricted Subsidiary; (d) the prepayment of that portion of the obligations
owing under the Senior Unsecured Notes or the Subordinated Debt, as the case may
be, in an aggregate principal amount of not more than $100,000,000 so long as
(i) no Default or Event of Default has occurred and is continuing hereunder both
immediately prior to and immediately after giving effect to any such prepayment;
(ii) the Loan Parties have demonstrated to the satisfaction of the
Administrative Agent pro forma compliance with all of their financial covenants
hereunder both immediately before and immediately after giving effect to any
such prepayment; and (iii) the Loan Parties have demonstrated to the
satisfaction of the Administrative Agent that the Borrowers have a Minimum
Availability of not less than $75,000,000 after giving effect to such
prepayment; (e) prepayments of secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such Disposition is permitted by the provisions of
Section 7.05; and (f) prepayment of Indebtedness of a Loan Party or a Restricted
Subsidiary owing to a Loan Party.

7.16  Bank Accounts.  Either (a) establish any bank account other than (i) those
set forth in the applicable Loan Party's Perfection Certificate without the
Administrative Agent's prior written consent (and, to the extent such consent is
obtained, only so long as the provisions of Section 6.12 have been satisfied),
(ii) any Excluded Account, and (iii) other deposit accounts established by a
Loan Party after the date hereof in connection with a Receivables Sales
Agreement entered into in compliance with Section 7.05(h) hereof for the sole
purposes of collecting proceeds from Accounts Receivable sold to an AR Buyer
under such Receivables Sales Agreement so long as the provisions of Section 6.12
are complied with (to the extent applicable); (b) violate directly or indirectly
any Lock Box Agreement or any control agreement in favor of the Administrative
Agent for the benefit of the Administrative Agent and the Lenders with respect
to such account; (c) deposit into any of the payroll accounts set forth in the
applicable Loan Party's Perfection Certificate or established after the Third
Amendment Effective Date any amounts in excess of amounts necessary to pay
current payroll obligations from such accounts; (d) at any time allow any amount
to remain in any deposit account (other than Excluded Accounts) which are not
with the Administrative Agent or subject to a control agreement in favor of the
Administrative Agent; or (e) allow any collected funds (other than nominal
amounts not in excess of $500 and after taking into account any checks which the
Loan Parties may have written and mailed or otherwise tendered to the payee
thereof) to remain in any account which is not with the Administrative Agent or
in an account subject to a control agreement in favor of





139

--------------------------------------------------------------------------------

 

 

 

the Administrative Agent (other than (x) Excluded Accounts and (y) those deposit
accounts which the Loan Parties are not required to maintain with the
Administrative Agent or have subject to a control agreement in favor of the
Administrative Agent pursuant to Section 6.12 hereof unless the Administrative
Agent or the Loan Parties have requested that the amounts in such accounts be
transferred to the Lock Box Account or the Operating Account on a weekly or more
frequent basis) at the close of business on the day of each week (or other, more
frequent period requested by the Administrative Agent or any Loan Party) on
which amounts in such accounts are to be transferred to the Lock Box Account.

7.17   Sanctions; Anti-Corruption.   Directly or indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions; or (b) directly or indirectly use
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar legislation in other jurisdictions.

7.18      Financial Covenants.  (i)           Combined Working Capital.  Permit
the Combined Working Capital to be less than $35,000,000 at any time.

(ii)         Combined Interest Coverage Ratio.  Permit the Combined Interest
Coverage Ratio as of the end of any fiscal quarter to be less than 2.00:1.00.

(iii)       Combined Senior Secured Leverage Ratio.  Permit the Combined Senior
Secured Leverage Ratio as of the end of any fiscal quarter to be greater than
3.50:1.00.

(iv)        Combined Total Leverage Ratio.  Permit the Combined Total Leverage
Ratio as at the end of any fiscal quarter of the Borrowers to be greater than
5.00:1.00, provided, however, notwithstanding the foregoing, for the fiscal
quarter in which a Material Acquisition occurred together with the first two
full fiscal quarters following the consummation of a Material Acquisition (each
such period, an "Acquisition Adjustment Period"), the Combined Total Leverage
Ratio for such period shall not be greater than 5:50:1.00.

Notwithstanding anything to the contrary contained in this Agreement, for
purposes of calculating the financial covenants contained in this Section 7.18,
so long as any Indebtedness being issued to refinance any other Indebtedness
pursuant to Section 7.03(b)(2) has been issued on or prior to the applicable
test date for such covenant and the Borrowers have (1) complied with clause (v)
of Section 7.03(b)(2) as of the date the Compliance Certificate in respect of
such test date is required to be delivered pursuant to Section 6.02 hereof, and
(2) as of the date the Compliance Certificate in respect of such test date is
required to be delivered pursuant to Section 6.02 hereof either (A) an amount
sufficient to retire such outstanding Indebtedness has been irrevocably
deposited with a trustee or transfer agent, as applicable, or (B) such
outstanding Indebtedness has been repaid in full, then the Combined Senior
Secured Leverage Ratio and the Combined Total Leverage Ratio shall be calculated
excluding such Indebtedness being refinanced





140

--------------------------------------------------------------------------------

 

 

 

and shall be calculated as if the refinancing Indebtedness replaced the
Indebtedness to be refinanced on the date such refinancing Indebtedness was
issued.  In addition, to the extent any other provision of this Agreement
requires that the Borrowers evidence compliance with the financial covenants
(other than on a test date set forth in Section 7.18), including on a pro forma
basis, at a time when (x) any Indebtedness has been issued to refinance any
other Indebtedness pursuant to Section 7.03(b)(2), and (y) all or a portion of
the Indebtedness being refinanced remains outstanding but will be retired with
the proceeds of the new Indebtedness issuance but the applicable Borrowers have
not yet irrevocably deposited with the trustee or transfer agent, as applicable,
the amounts necessary to effect the repayment or repurchase of such Indebtedness
because the Borrowers are not yet required by the terms of the refinancing to
make such a deposit, then, for purposes of calculating compliance with any such
financial covenant, the amount of the Indebtedness being refinanced which
remains outstanding shall be considered outstanding for purposes of calculating
such financial covenants until such Indebtedness is no longer outstanding or the
amount necessary to repay or redeem such Indebtedness has been irrevocably
deposited with the transfer agent.

7.19     Organizational Documents.  Amend, restate, supplement or otherwise
modify any of the terms of any Organizational Document in any manner that could
reasonably be expected to adversely and materially affect the rights of the
Lenders under this Agreement or any other Loan Document or their ability to
enforce any provisions of this Agreement or any other Loan Document, or that
could reasonably be expected to have a Material Adverse Effect.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01      Events of Default.  Any of the following shall constitute an Event of
Default:

(a)         Non-Payment.  The Borrowers or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b)         Specific Covenants.  Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of (a) Section 2.03(k),  6.02(c),
6.02(e), 6.02(f), 6.02(g), 6.02(h), 6.02(j), 6.02(k), 6.02(l) and 6.02(m), 6.03,
 6.05(a),  6.10,  6.11,  6.12, 6.13,  6.14, 6.16, 6.17 or 6.18 or Article VII
(other than in respect of Section 7.16 with respect to the limitations on
Excluded Accounts to the extent subject to Section 8.01(m) below) or any
Guarantor fails to perform or observe any term, covenant or agreement contained
in the Guaranty relating to making a payment thereunder, or (b) Section 6.01, or
Section 6.02(a), (b), (d), (i) and, solely with respect to Section 6.01 or
6.02(a), (b), (d), (i), as the case may be, such failure continues for 10 days;
or (c) any Loan Party fails to perform or observe any term, covenant or
agreement contained in any Mortgage and such failure continues for 20 days; or

(c)         Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or





141

--------------------------------------------------------------------------------

 

 

 

(d)         Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e)         Cross-Default.  (i) Any Loan Party or any Restricted Subsidiary (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) or any
Guarantee thereof having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount (such Indebtedness or Guarantee being hereinafter referred to as the
"Cross Default Indebtedness"), or (B) after giving effect to any applicable cure
or grace period, fails to observe or perform any other agreement or condition
relating to any such Cross Default Indebtedness or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Cross Default Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or the respective Guarantee to become payable or
cash collateral in respect thereof to be demanded; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrowers or any Restricted Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrowers or any Restricted Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Borrowers or such Restricted Subsidiary as a result thereof is greater than
the Threshold Amount; or

(f)         Insolvency Proceedings, Etc.  (i) Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or (ii) any Non-Wholly Owned JV institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Non-Wholly Owned JV and the appointment continues undischarged or
unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any





142

--------------------------------------------------------------------------------

 

 

 

Non-Wholly Owned JV or to all or any material part of its property is instituted
without the consent of any Non-Wholly Owned JV and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding, in each case under this clause (f)(ii) if such events could
reasonably be expected to have a Material Adverse Effect on any Loan Party or
could reasonably be expected to cause any similar action to occur with respect
to any other Loan Party; or

(g)         Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or (iii) any Non-Wholly Owned JV
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due and such events could reasonably be expected to have a
Material Adverse Effect on any Loan Party or could reasonably be expected to
cause any similar action to occur with respect to any other Loan Party; or (iv)
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any Non-Wholly Owned
JV and is not released, vacated or fully bonded within 30 days after its issue
or levy and such events could reasonably be expected to have a Material Adverse
Effect on any Loan Party or could reasonably be expected to cause any similar
action to occur with respect to any other Loan Party; or

(h)         Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary (i) one or more final judgments or orders for the payment
of money in an aggregate amount (as to all such judgments or orders) exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)          ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)          Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k)         Change of Control.  There occurs any Change of Control; or





143

--------------------------------------------------------------------------------

 

 

 

(l)          Perfection of Security Interest.  The Administrative Agent's
security interests, mortgages or liens in a substantial portion of the
Collateral shall cease to be perfected, or shall cease to have the priority
contemplated by the Security Documents, in each case otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Lenders; or

(m)        Excluded Accounts.  The value of cash and all other property in any
deposit account that would otherwise be considered an Excluded Account pursuant
to clause (b) of such definition and not subject to a first priority perfected
security interest in favor of the Administrative Agent exceeds at any time
$5,000,000, or the aggregate value of cash and all other property in all deposit
accounts that would otherwise be considered an Excluded Account pursuant to
clause (b) of such definition and not subject to a first priority perfected
security interest in favor of the Administrative Agent exceeds 2.5% of Total
Partners' Equity and, in each case, such event is not cured within two (2)
Business Days of the occurrence thereof.

8.02      Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)         declare the commitment of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(b)         declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c)         require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto).

(d)         exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03      Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the





144

--------------------------------------------------------------------------------

 

 

 

provisions of Sections 2.14 and 2.15, be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III) arising under the Loan Documents, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth,  to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment





145

--------------------------------------------------------------------------------

 

 

 

of the Administrative Agent pursuant to the terms of Article IX hereof for
itself and its Affiliates as if a "Lender" party hereto.

ARTICLE IX.ADMINISTRATIVE AGENT

9.01      Appointment and Authority.

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
"agent" herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

9.02      Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03      Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under





146

--------------------------------------------------------------------------------

 

 

 

any Debtor Relief Law or that may affect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(c)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by any Loan Party, a Lender or a L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04      Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the applicable L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.





147

--------------------------------------------------------------------------------

 

 

 

9.05      Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06      Resignation of Administrative Agent.  (a)       The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuers and the Borrowers.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the "Resignation Effective Date"), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)         If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the "Removal Effective Date"), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor's appointment





148

--------------------------------------------------------------------------------

 

 

 

as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) .  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring or removed Administrative Agent's resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d)         Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as a L/C Issuer, Swing
Line Lender and Alternative Currency Fronting Lender.  If Bank of America
resigns as a L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuers hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as a L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  If Bank of America resigns as the Alternative
Currency Fronting Lender, it shall retain all the rights, powers, privileges and
duties of the Alternative Currency Fronting Lender hereunder with respect to all
Alternative Currency Risk Participations outstanding as of the effective date of
its resignation as Alternative Currency Fronting Lender, including the right to
require the Alternative Currency Participating Lenders to fund risk
participations pursuant to Section 2.02(f).  Upon the appointment by the
Borrowers of a successor L/C Issuer, Swing Line Lender and Alternative Currency
Fronting Lender hereunder (which successor shall in all cases be a Lender other
than a Defaulting Lender) and the acceptance thereof by the respective successor
L/C Issuer, Swing Line Lender and Alternative Currency Fronting Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, Swing Line Lender, or
Alternative Currency Fronting Lender, as applicable, (b) the retiring L/C
Issuer, Swing Line Lender and Alternative Currency Fronting Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.  Whether or not an applicable successor has been
appointed, the resignation of Bank of America as L/C Issuer, Swing Line Lender
and Alternative Currency Fronting Lender shall become effective on the
Resignation Effective Date.





149

--------------------------------------------------------------------------------

 

 

 

9.07      Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08      No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Co-Syndication Agents or
Co-Documentation Agents listed on the cover page hereof  shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or a L/C Issuer hereunder.

9.09      Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i),  2.09 and 10.04) allowed in such judicial
proceeding; and

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuers to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.08 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
applicable L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or





150

--------------------------------------------------------------------------------

 

 

 

the rights of any Lender or the applicable L/C Issuer to authorize the
Administrative Agent to vote in respect of the claim of any Lender or the
applicable L/C Issuer in any such proceeding.

9.10      Collateral and Guaranty Matters.  Without limiting the provisions of
Section 9.09,  the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a)         to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made), (ii)
that is owned by a Restricted Subsidiary that is designated as an Unrestricted
Subsidiary, (iii) property constituting Excluded Assets, (iv) that is Disposed
of or to be Disposed of as part of or in connection with any Disposition
permitted hereunder or under any other Loan Document, or (v) subject to Section
10.01, if approved, authorized or ratified in writing by the Required Lenders
or, to the extent such release is of all or substantially all of the Collateral,
all the Lenders as required by Section 10.01(h);

(b)         to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c)         to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers' expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.





151

--------------------------------------------------------------------------------

 

 

 

9.11      Secured Cash Management Agreements and Secured Hedge Agreements. 
Except as otherwise expressly set forth herein or in any of the Security
Documents, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or any of the Security Documents shall have any right to notice of any action or
to consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

9.12   Certain ERISA Matters.  (a)     Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Loan Party, that at least one of the following is and will be true:

(i)          such Lender is not using "plan assets" (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or





152

--------------------------------------------------------------------------------

 

 

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)         In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
thereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrowers or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender's entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

ARTICLE X.

MISCELLANEOUS

10.01   Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided,  however, that no such amendment, waiver or
consent shall:

(a)         waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)         extend or increase the WC Commitment or the Revolver Commitment of
any Lender (or reinstate any WC Commitment or Revolver Commitment, as the case
may be, terminated pursuant to Section 8.02) without the written consent of such
Lender;

(c)         postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby, provided, that any Lender,
upon the request of the Borrowers, may extend the final expiration of its
Commitment and the extending Lender, the Borrower and the Administrative Agent
may amend this Agreement in accordance with the provisions of Section 10.23
without the consent of any other Lender to effect the provision of Section
10.23;

(d)         reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided,  however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of "Default Rate" or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such





153

--------------------------------------------------------------------------------

 

 

 

amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

(e)         change Section 2.12 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

(f)         amend the definition of "Alternative Currency" without the written
consent of each Lender;

(g)         change any provision of this Section or the definition of "Required
Lenders" or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or

(h)         release all or substantially all of the value of the Guaranty
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone);

(i)          release the Administrative Agent's Lien on all or substantially all
of the Collateral without the written consent of each Lender;

(j)          modify any advance rates or other criteria set forth in the
definition of Borrowing Base or any definition of the component parts of the
Borrowing Base without the written consent of the Supermajority Lenders, or
change the definition of "Supermajority Lenders" without the consent of the
Supermajority Lenders as such term is defined immediately prior to any such
amendment to such definition; or

(k)         amend, modify or waive any provisions of this Agreement or any other
Loan Document affecting the rights or duties of the Alternative Currency
Fronting Lender (including, without limitation, the Alternative Currency
Sublimit) without the written consent of the Alternative Currency Fronting
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and





154

--------------------------------------------------------------------------------

 

 

 

(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject to the limitations
in Section 2.13, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

10.02   Notices; Effectiveness; Electronic Communication.

(a)         Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)          if to any Loan Party, the Administrative Agent, the L/C Issuers,
the Swing Line Lender or the Alternative Currency Fronting Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)         Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication





155

--------------------------------------------------------------------------------

 

 

 

(including email, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, each L/C Issuer or any Loan Party may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor;  provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)         The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE."  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to any Loan
Party, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party's or the Administrative Agent's
transmission of Borrower Materials or notices through the platform, any other
electronic platform or electronic messaging service, or through the Internet.

(d)         Change of Address, Etc.  Each of the Loan Parties, the
Administrative Agent, the L/C Issuers, the Swing Line Lender and the Alternative
Currency Fronting Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrowers, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and





156

--------------------------------------------------------------------------------

 

 

 

(ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the "Private Side Information" or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender's
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the "Public Side Information" portion of the Platform and that
may contain material non-public information with respect to the Loan Parties or
its securities for purposes of United States Federal or state securities laws.

(e)         Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Each Loan Party shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of such Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03   No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided,  however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuers, the Swing Line Lender or the Alternative Currency Fronting Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer, Swing Line Lender or Alternative Currency Fronting
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided,  further, that





157

--------------------------------------------------------------------------------

 

 

 

if at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04   Expenses; Indemnity; Damage Waiver.

(a)         Costs and Expenses.  The Borrowers shall jointly and severally pay
(i) all reasonable out‑of‑pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the
applicable L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out‑of‑pocket expenses incurred by the Administrative Agent, any
Lender, the applicable L/C Issuer, the Swing Line Lender or the Alternative
Currency Fronting Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the applicable L/C Issuer),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)         Indemnification by the Loan Parties.  The Loan Parties shall jointly
and severally indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuers, and each Related Party of any of the foregoing
Persons (each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Loan Party) other than such Indemnitee
and its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the applicable L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or





158

--------------------------------------------------------------------------------

 

 

 

proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)         Reimbursement by Lenders.  To the extent that any Loan Party for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the applicable L/C Issuer, the Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the applicable L/C Issuer, the
Swing Line Lender or such Related Party, as the case may be, such Lender's pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender's share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender's Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided further that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
applicable L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the applicable L/C Issuer or the Swing Line
Lender in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).  Nothing
contained in this Section 10.04(c) shall relieve any Loan Party of any of its
obligations hereunder.

(d)         Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Loan Party shall assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.





159

--------------------------------------------------------------------------------

 

 

 

(e)         Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(f)         Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the applicable L/C Issuer,  the Swing Line Lender and the
Alternative Currency Fronting Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05   Payments Set Aside.  To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, the applicable L/C Issuer or
any Lender, or the Administrative Agent, the applicable L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the applicable L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the applicable L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders and the applicable L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.06   Successors and Assigns.

(a)         Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the applicable L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)         Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b),





160

--------------------------------------------------------------------------------

 

 

 

participations in L/C Obligations and in Swing Line Loans and Alternative
Currency Risk Participations) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i)          Minimum Amounts.

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender's Revolver Commitment or WC Commitment, as the case may be, and
the Revolver Loans or WC Loans, as the case may be, at the time owing to it
under such Revolver Commitment or WC Commitment, as the case may be,  or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the  Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000  unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consents (each such consent not to be unreasonably withheld
or delayed.

(ii)         Non-Pro Rata Assignments.  Notwithstanding anything to the contrary
contained herein, any Lender shall be permitted to make a non-pro rata
assignment of any portion of the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned hereunder
(i.e. there shall be permitted non-pro rata assignments of the WC Commitment and
the Revolver Commitment and the WC Loans and the Revolver Loans);

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)        the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and





161

--------------------------------------------------------------------------------

 

 

 

(C)        the consent of the L/C Issuers, the consent of the Swing Line Lender
and the consent of the Alternative Currency Fronting Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment of the
WC Commitment and the consent of the L/C Issuers and the Alternative Currency
Fronting Lender (such consent not to be unreasonably withheld or delayed) shall
also be required for any assignment of the Revolver Commitment.

(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided,  however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)         No Assignment to Certain Persons.  No such assignment shall be made
(A) to any Loan Party or any Loan Party's Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
and Alternative Currency Risk Participations in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights





162

--------------------------------------------------------------------------------

 

 

 

and obligations under this Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
 3.04,  3.05, and 10.04 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender.  Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c)         Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent's Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the "Register").  The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)         Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural Person, a Defaulting Lender or a Loan Party or
any Loan Party's Affiliates or Subsidiaries) (each, a "Participant") in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender's participations in L/C Obligations and/or Swing Line Loans and its
Alternative Currency Risk Participations) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01,  3.04 and 3.05
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its





163

--------------------------------------------------------------------------------

 

 

 

interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrowers'
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.12 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans or other
obligations under the Loan Documents (the "Participant Register"); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)         Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g)         Resignation as L/C Issuer, Swing Line Lender or Alternative Currency
Fronting Lender after Assignment.  Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitments
and Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
(30) days' notice to the Borrowers and the Lenders, resign as L/C Issuer and/or
(ii) upon thirty (30) days' notice to the Borrowers, resign as Swing Line
Lender; and or (iii) upon thirty (30) days' notice to the Borrowers, resign as
Alternative Currency Fronting Lender.  In the event of any such resignation as
L/C Issuer, Swing Line Lender or Alternative Currency Fronting Lender, the
Borrowers shall be entitled to appoint from among the Lenders (with the
applicable Lender's consent) a successor L/C Issuer, Swing Line Lender or
Alternative Currency Fronting Lender hereunder; provided,  however, that no
failure by the Borrowers  to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer, Alternative Currency Fronting
Lender or Swing Line Lender, as the case may be.  If Bank of America resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of the





164

--------------------------------------------------------------------------------

 

 

 

L/C Issuers hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  If the Alternative Currency Fronting Lender
resigns as Alternative Currency Fronting Lender, it shall retain all the rights
and obligations of the Alternative Currency Fronting Lender hereunder with
respect to all Alternative Currency Risk Participations outstanding as of the
effective date of its resignation as the Alternative Currency Fronting Lender
and all obligations of the Borrowers or any other Lender with respect thereto
(including the right to require Alternative Currency Participating lenders to
fund any Alternative Currency Risk Participations therein in the manner provided
in  Section 2.02(f)).Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender and/or Alternative Currency Fronting Lender, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swing Line Lender or Alternative
Currency Fronting Lender, as the case may be, and (b) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07   Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or Section 10.01 or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any of the
Borrowers and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating any Loan
Party or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h)  with the consent of
Borrowers or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Loan Parties.





165

--------------------------------------------------------------------------------

 

 

 

For purposes of this Section, "Information" means all information received from
any Loan Party or any Subsidiary relating to such Loan Party or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any  L/C Issuer on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary,
provided that, in the case of information received from any Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.   Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08   Right of Setoff.  (a)  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Loan Party against any and all of the obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such L/C Issuer or their respective Affiliates, irrespective
of whether or not such Lender, L/C Issuer or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the applicable L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided,  that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Borrowers and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

(b)         Each L/C Issuer and each Lender, in its capacity as a Lender and in
its capacity as a Hedge Bank, and each other Hedge Bank, by its acceptance of
the benefits of the Collateral Documents creating Liens to secure Obligations
arising under Secured Hedge Agreements,





166

--------------------------------------------------------------------------------

 

 

 

agrees that it will not, without the prior written consent of the Administrative
Agent, exercise any right to set off or apply any deposits of any kind, or any
other obligations owing by it to or for the order of any Loan Party, against any
Obligations arising under Secured Hedge Agreements or against any other amounts
owed by any Loan Party to such Lender or against other amounts secured by Liens
on Collateral; provided that nothing contained in this Section or elsewhere in
this Agreement shall impair the right of any Hedge Bank to declare an early
termination date in respect of any Secured Hedge Agreement or to undertake
payment or close-out netting or to otherwise setoff trades or transactions then
existing under such Secured Hedge Agreements.

10.09   Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the "Maximum Rate").  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

10.10   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement,  the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the applicable L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. "pdf" or "tif")
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11   Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.





167

--------------------------------------------------------------------------------

 

 

 

10.12   Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the applicable
L/C Issuer, the Swing Line Lender or the Alternative Currency Fronting Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13   Replacement of Lenders.  If any Loan Party is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives a Loan Party the right to replace a Lender as a party
hereto, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a)         the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);

(b)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c)         in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(d)         such assignment does not conflict with applicable Laws; and

(e)         in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.





168

--------------------------------------------------------------------------------

 

 

 

10.14   Governing Law; Jurisdiction; Etc.

(a)         GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)         SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)         WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)         SERVICE OF PROCESS.  OTHER THAN WITH RESPECT TO SERVICE OF PROCESS
BY FACSIMILE, EACH PARTY HERETO IRREVOCABLY CONSENTS TO





169

--------------------------------------------------------------------------------

 

 

 

SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15   Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16   No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees, and acknowledges its Affiliates'
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm's-length commercial transactions between each Loan Party and its respective
Affiliates, on the one hand, and the Administrative Agent and the Arrangers,  on
the other hand, (B) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each Arranger each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Loan Party or any of its Affiliates, or
any other Person and (B) neither the Administrative Agent nor any Arranger has
any obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of a Loan Party and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to any Loan Party or any of its
Affiliates.  To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against the Administrative Agent
and each Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

10.17   Electronic Execution of Assignments and Certain Other Documents.  The
words "execute," "execution," "signed," "signature," and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other





170

--------------------------------------------------------------------------------

 

 

 

modifications, Loan Notices, Swing Line Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

10.18   USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable "know your customer" and
anti-money laundering rules and regulations, including the Act.

10.19   Joint and Several Liability.

(a)         Each of the Loan Parties is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Administrative Agent and the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Loan Parties and in consideration of the undertakings of each other Loan Party
to accept joint and several liability for the Obligations.

(b)         Each of the Loan Parties, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Loan Parties, with respect to the
payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this Section 10.15), it being the
intention of the parties hereto that all the Obligations shall be the joint and
several Obligations of each of the Loan Parties without preferences or
distinction among them.

(c)         If and to the extent that any of the Loan Parties shall fail to make
any payment with respect to any of the Obligations as and when due or to perform
any of the Obligations in accordance with the terms thereof, then in each such
event the other Loan Parties will make such payment with respect to, or perform,
such Obligation.

(d)         The Obligations of each of the Loan Parties under the provisions of
this Section 10.19 constitute full recourse Obligations of each of the Loan
Parties enforceable against each such





171

--------------------------------------------------------------------------------

 

 

 

Loan Party to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement as against any
particular Loan Party.

(e)         Except as otherwise expressly provided in this Agreement, but only
to the extent permitted by applicable law, each of the Loan Parties hereby
waives notice of acceptance of its joint and several liability, notice of any
Loans made, or Letter of Credit issued, extended or renewed under this
Agreement, notice of the occurrence of any Event of Default or Default, or of
any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by the Administrative Agent or any Lender under or in
respect of any of the Obligations, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement and the other Loan Documents.  Each of the Loan Parties hereby assents
to, and waives notice of, any extension or postponement of the time for the
payment of any of the Obligations, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent or any Lender at any time or times in respect of any Event
of Default or Default by any of the Loan Parties in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement or
any of the other Loan Documents, any and all other indulgences whatsoever by the
Administrative Agent or any Lender in respect of any of the Obligations, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Obligations or the addition, substitution
or release, in whole or in part, of any of the Loan Parties.  Without limiting
the generality of the foregoing, but only to the extent permitted by applicable
law, each of the Loan Parties assents to any other action or delay in acting or
failure to act on the part of the Administrative Agent or any Lender with
respect to the failure by any of the Loan Parties to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws, regulations thereunder, which might, but for the provisions of
this Section 10.19, afford grounds for terminating, discharging or relieving any
of the Loan Parties, in whole or in part, from any of its Obligations under this
Section 10.19, it being the intention of each of the Loan Parties that, so long
as any of the Obligations hereunder remain unsatisfied, the Obligations of such
Loan Parties under this Section 10.19 shall not be discharged except by
performance and then only to the extent of such performance.  The Obligations of
each of the Loan Parties under this Section 10.19 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any of the
Loan Parties, the Administrative Agent or any Lender.  The joint and several
liability of the Loan Parties hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any of
the Loan Parties, the Administrative Agent or any Lender.

(f)         The provisions of this Section 10.19 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any of them from time to time against any or all
of the Loan Parties as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or any Lender first to
marshall any of its claims or to exercise any of its rights against any other
Loan Party or to exhaust any remedies available to it against any other Loan
Party or to resort to any other source or means of obtaining payment of any of
the Obligations hereunder or to elect any other remedy.  The provisions of this
Section 10.19 shall remain in effect until all of the Obligations shall have
been





172

--------------------------------------------------------------------------------

 

 

 

paid in full or otherwise fully satisfied.  If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Lender upon the insolvency, bankruptcy
or reorganization of any of the Loan Parties, or otherwise, the provisions of
this Section 10.20 will forthwith be reinstated in effect, as though such
payment had not been made.

(g)         (i) Each of the Loan Parties hereby irrevocably waives, and agrees
that it will not enforce, any of its rights of contribution or subrogation
against any other Loan Party with respect to any liability incurred by such Loan
Party hereunder or under any of the other Loan Documents, any payments made by
such Loan Party to the Administrative Agent for the accounts of the Lenders with
respect to any of the Obligations or any collateral security therefor.  Such
waiver and agreement is for the benefit of the other Loan Parties, the Lenders
and the Administrative Agent.  If such waiver and agreement shall be determined
to be unenforceable by a court of competent jurisdiction, any claim which such
Loan Party may have against such other Loan Party with respect to any payments
to the Administrative Agent for the account of the Lenders hereunder are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder, to the prior payment in
full of all amounts due and owing by such other Loan Party to the Administrative
Agent and the Lenders and, in the event of any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar proceeding under the
laws of any jurisdiction relating to such other Loan Party, its debts or its
assets, whether voluntary or involuntary, all Indebtedness of such other Loan
Party owing to the Lenders ("Senior Indebtedness") shall be paid in full before
any payment or distribution of any character, whether in cash, securities or
other property, shall be made to such Loan Party therefor.  Each Loan Party
hereby agrees that for so long as any Obligations are outstanding hereunder the
provisions of this Section 10.19(g) may be relied on directly by any holder of
Senior Indebtedness regardless of whether such holder is a party hereto.

(ii)         Notwithstanding the provisions of the preceding clause (i), each of
the Loan Parties shall have and be entitled to (1) all rights of subrogation
otherwise provided by law in respect of any payment such Loan Party may make or
be obligated to make under this Credit Agreement and (2) all claims (as defined
in the Bankruptcy Code) it would have against any of the other Loan Parties in
the absence of the preceding clause (i), and to assert and enforce the same, in
each case on and after, but at no time prior to , the date (the "Subrogation
Trigger Date") which is one (1) year and five (5) days after the date on which
all the Obligations have been indefeasibly repaid in full if and only if (A) no
Default or Event of Default of the type described in §§13.1(g) or (h) with
respect to the other Loan Parties has existed at any time on or after the
Closing Date to and including the Subrogation Trigger Date and (B) the existence
of the Loan Party's rights under this clause (ii) would not make the Loan Party
a creditor (as defined in the Bankruptcy Code) of the other Loan Parties in any
insolvency, bankruptcy, reorganization or similar proceeding commenced on or
prior to the Subrogation Trigger Date.

(h)         Each Loan Party that is a Qualified ECP Guarantor at the time the
joint and several obligations, any of the Guaranties or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations





173

--------------------------------------------------------------------------------

 

 

 

under this Agreement, any applicable Guaranty and the other Loan Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article 10.19
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this clause (h) shall remain in full force
and effect until the Obligations have been indefeasibly paid and performed in
full. Each Qualified ECP Guarantor intends this clause (h) to constitute, and
this clause (h) shall be deemed to constitute, a guarantee of the obligations
of, and a "keepwell, support, or other agreement" for the benefit of, each
Specified Loan Party for all purposes of the Commodity Exchange Act.

10.20   Judgment Currency  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the "Judgment Currency") other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.21   Transitional Arrangements  This Agreement shall, on the Closing Date,
supersede the Prior Credit Agreement in its entirety, except as expressly
provided in this Section 10.21.  The parties hereto agree that this Agreement is
not intended by the parties to be a novation and the security interests and
Liens granted by under the "Security Documents" (as such term is defined in the
Prior Credit Agreement) continue in full force and effect, including from and
after the Closing Date.  On the Closing Date, the rights and obligations of the
parties evidenced by the Prior Credit Agreement shall be evidenced by this
Agreement, the "WC Loans" as defined in the Prior Credit Agreement shall be
considered WC Loans as defined herein, the "Revolver Loans" as defined in the
Prior Credit Agreement shall be considered Revolver Loans as defined herein and
the Lenders party hereto shall, on the Closing Date, make such allocations among
the Lenders as is necessary so that any outstanding Loans are held by the
Lenders in accordance with each such Lender's Applicable
Percentage.  Notwithstanding anything to the contrary contained herein, it is
understood and agreed that the Borrowers, in coordination with the
Administrative Agent, shall elect, on or prior to the Closing Date, that any "WC
Loans" or





174

--------------------------------------------------------------------------------

 

 

 

"Revolver Loans" outstanding under the Prior Credit Agreement on the Closing
Date which are "Eurocurrency Rate Loans" (as defined under the Prior Credit
Agreement) (each, a "Converted Loan") be converted to WC Loans and Revolver
Loans, as applicable, hereunder bearing interest by reference to the
Eurocurrency Rate having an Interest Period that is the same as the Interest
Period relating to the Converted  Loans that are converted into the WC Loans and
Revolver Loans, as applicable, regardless of whether the Closing Date is the
last day of the Interest Period relating to such Converted Loans. As soon as
reasonably practicable after its receipt of any Note requested by a Lender
hereunder on the Closing Date, to the extent such Lender was a party to the
Prior Credit Agreement and had a promissory note issued to such Lender under the
terms of the Prior Credit Agreement, such Lender will promptly return to the
Borrowers, marked "Substituted" or "Cancelled", as the case may be, any
promissory notes of the Borrowers held by such Lender pursuant to the Prior
Credit Agreement.

10.22   Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)         the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)          a reduction in full or in part or cancellation of any such
liability;

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.23   Amend and Extend Transactions.  At any time after the Third Amendment
Effective Date, the Borrowers and any Lender may agree, by notice to the
Administrative Agent (each such notice, an "Extension Notice"), to extend the
Maturity Date of such Lender's Commitment to the extended maturity date
specified in such Extension Notice; provided, that (a) the Borrowers shall have
offered to all Lenders the opportunity to participate in such extension on a pro
rata basis and on the same terms and conditions to each such Lender; (b) no
Default or Event of Default shall have occurred and be continuing prior to or
after giving effect





175

--------------------------------------------------------------------------------

 

 

 

to any such extension; (c) except as to interest rates, fees and final maturity
date, the extended Commitments shall have the same terms as the Commitments as
of the date of such Extension Notice; (iv) after giving effect to any such
extension, there shall be no more than two separate Maturity Dates in effect for
all Commitments; and (v) all documentation in respect of such extension shall be
consistent with the foregoing and in form and substance satisfactory to the
Administrative Agent and the Borrowers.  In connection with any such extension,
the Borrowers and the Administrative Agent, with the approval of the extending
Lenders, may effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to establish new tranches or sub-tranches in respect of
the Commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent in connection
with the establishment of such new tranches or sub-tranches (including to
preserve the pro rata treatment of the extended and non-extended tranches), in
each case on terms consistent with this Section 10.23.  Any extension of the
Commitments shall require the consent of each L/C Issuer, the Swing Line Lender
and the Alternative Currency Fronting Lender to the extent that such extension
provides for the issuance of Letters of Credit, the borrowing of Swing Line
Loans or the extension of credit in an Alternative Currency at any time during
such extended period.

 

 



176

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GLOBAL OPERATING LLC
By:  Global Partners LP, its sole member
By:  Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

GLOBAL COMPANIES LLC
By:  Global Operating LLC, its sole member
By:  Global Partners LP, its sole member
By:  Global GP LLC, its general partner

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

CHELSEA SANDWICH LLC
By:  Global Operating LLC, its sole member
By:  Global Partners LP, its sole member
By:  Global GP LLC, its general partner

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

 

By:

 

 

 

Title:

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

GLP FINANCE CORP.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

GLOBAL ENERGY MARKETING LLC

By:  Global Operating LLC, its sole member
By:  Global Partners LP, its sole member
By:  Global GP LLC, its general partner

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ALLIANCE ENERGY LLC
By:  Global Operating LLC, its sole member
By:  Global Partners LP, its sole member
By:  Global GP LLC, its general partner

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

CASCADE KELLY HOLDINGS LLC
By:  Global Operating LLC, its sole member
By:  Global Partners LP, its sole member
By:  Global GP LLC, its general partner

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

GLOBAL CNG LLC
By:  Global Operating LLC, its sole member
By:  Global Partners LP, its sole member
By:  Global GP LLC, its general partner

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

WARREN EQUITIES, INC.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

GLOBAL PARTNERS LP
By:  Global GP LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

Exhibit B to Amendment

 

Schedule 2.01

 

 

 

 

 

 

 

 

 

Institution

Revolver
Commitment

%

WC
Commitment

%

Total

Percentage
Total

Bank of America, N.A.

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

Wells Fargo Bank, N.A.

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

Citizens Bank, N.A.

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

Societe Generale

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

BNP Paribas

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

MUFG Bank, Ltd.

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

BMO Harris Financing, Inc.

$25,269,230.77

5.62%

$47,730,769.23

5.62%

$73,000,000

5.62%

 

 

 

 

 

 

 

Credit Agricole Corporate and Investment Bank

$25,269,230.77

5.62%

$47,730,769.23

5.62%

$73,000,000

5.62%

 

 

 

 

 

 

 

Cooperatieve Rabobank U.A., New York Branch

$25,269,230.77

5.62%

$47,730,769.23

5.62%

$73,000,000

5.62%

 

 

 

 

 

 

 

Santander Bank, N.A.

$25,269,230.77

5.62%

$47,730,769.23

5.62%

$73,000,000

5.62%

 

 

 

 

 

 

 

TD Bank, N.A.

$25,269,230.77

5.62%

$47,730,769.23

5.62%

$73,000,000

5.62%

 

 

 

 

 

 

 

Capital One, N.A.

$17,307,692.31

3.85%

$32,692,307.69

3.85%

$50,000,000

3.85%

 

 

 

 

 

 

 

Regions Bank

$17,307,692.31

3.85%

$32,692,307.69

3.85%

$50,000,000

3.85%

 

 

 

 

 

 

 

Customers Bank

$13,846,153.85

3.08%

$26,153,846.15

3.08%

$40,000,000

3.08%

 

 

 

 

 

 

 

People's United Bank, National Association

$13,846,153.85

3.08%

$26,153,846.15

3.08%

$40,000,000

3.08%

 

 

 

 

 

 

 

Barclays Bank PLC

$12,115,384.62

2.69%

$22,884,615.38

2.69%

$35,000,000

2.69%

 

 

 

 

 

 

 

City National Bank

$12,115,384.62

2.69%

$22,884,615.38

2.69%

$35,000,000

2.69%

 

 

 

 

 

 

 

Fifth Third Bank

$12,115,384.62

2.69%

$22,884,615.38

2.69%

$35,000,000

2.69%

 

 

 

 

 

 

 

Raymond James Bank, N.A.

$12,115,384.62

2.69%

$22,884,615.38

2.69%

$35,000,000

2.69%

 

 

 

 

 

 

 

Webster Bank, N.A.

$10,384,615.38

2.31%

$19,615,384.62

2.31%

$30,000,000

2.31%

 

 

 

 

 

 

 

Rockland Trust Company

$8,653,846.14

1.92%

$16,346,153.86

1.92%

$25,000,000

1.92%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

$450,000,000

100%

$850,000,000

100%

$1,300,000,000

100%

 





 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.06

 

LITIGATION

 

See items identified in Schedule 5.09

See also note 22 of Notes to Consolidated Financial Statements included in the
MLP’s Annual Report on Form 10-K for the year ended December 31,2018.

Claim in respect of a trustee tax related to an administratively closed New York
state tax audit of our fuel and sales tax returns for the periods between
December 2008 through August 2013.  In August 2018, we filed claims for refund
of a portion of the tax and interest paid in January 2018.  We have filed a
petition with the New York Division of Tax Appears to pursue the refunds.

 





 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.09

 

ENVIRONMENTAL MATTERS

 

In connection with the July 2018 acquisitions of retail gasoline and convenience
store assets from Cheshire Oil Company, Inc. (“Cheshire”) and Champlain Oil
Company, Inc. (“Champlain”), we assumed certain environmental liabilities,
including certain ongoing environmental remediation efforts. As a result, we
initially recorded, on an undiscounted basis, a total environmental liability of
approximately $1.2 million and $10.7 million for Cheshire and Champlain,
respectively.

In connection with the October 2017 acquisition of retail gasoline and
convenience store assets from Honey Farms, Inc. (“Honey Farms”), we assumed
certain environmental liabilities, including certain ongoing environmental
remediation efforts. As a result, we initially recorded, on an undiscounted
basis, a total environmental liability of approximately $1.1 million.

In connection with the June 2015 acquisition of retail gasoline stations from
Capitol Petroleum Group (“Capitol”), we assumed certain environmental
liabilities, including future remediation activities required by applicable
federal, state or local law or regulation at certain of the retail gasoline
stations owned by Capitol. Certain environmental remediation obligations at most
of the acquired retail gasoline station assets from Capitol are being funded by
third parties who assumed certain liabilities in connection with Capitol’s
acquisition of these assets from ExxonMobil in 2009 and 2010 and, therefore,
cost estimates for such obligations at these stations are not included in this
estimate of liability to us.  As a result, we initially recorded, on an
undiscounted basis, a total environmental liability of approximately
$0.3 million for those locations not covered by third parties.

In connection with the January 2015 acquisition of the Revere terminal (the
“Revere Terminal”) located in Boston Harbor in Revere, Massachusetts from Global
Petroleum Corp. (“GPC”) and related entities, we assumed certain environmental
liabilities, including certain ongoing environmental remediation efforts. As a
result, we initially recorded, on an undiscounted basis, a total environmental
liability of approximately $3.1 million.

In connection with the January 2015 acquisition of Warren, we assumed certain
environmental liabilities, including certain ongoing environmental remediation
efforts at certain of the retail gasoline stations owned or leased by Warren and
future remediation activities required by applicable federal, state or local law
or regulation. As a result, we initially recorded, on an undiscounted basis, a
total environmental liability of approximately $36.5 million.





 

--------------------------------------------------------------------------------

 

 

 

In connection with the December 2012 acquisition of six New England retail
gasoline stations from Mutual Oil Company, we assumed certain environmental
liabilities, including certain ongoing remediation efforts. As a result, we
initially recorded, on an undiscounted basis, a total environmental liability of
approximately $0.6 million.

In connection with the March 2012 acquisition of Alliance Energy LLC
(“Alliance”), we assumed Alliance’s environmental liabilities, including ongoing
environmental remediation at certain of the retail gasoline stations owned by
Alliance and future remediation activities required by applicable federal, state
or local law or regulation. Remedial action plans are in place, as may be
applicable with the state agencies regulating such ongoing remediation. Based on
reports from environmental consultants, our estimated cost of the ongoing
environmental remediation for which Alliance was responsible and future
remediation activities required by applicable federal, state or local law or
regulation is estimated to be approximately $16.1 million to be expended over an
extended period of time. Certain environmental remediation obligations at the
retail stations acquired by Alliance from ExxonMobil in 2011 are being funded by
a third‑party who assumed the liability in connection with the
Alliance/ExxonMobil transaction in 2011 and, therefore, cost estimates for such
obligations at these stations are not included in this estimate. As a result, we
initially recorded, on an undiscounted basis, total environmental liabilities of
approximately $16.1 million.

In connection with the September 2010 acquisition of retail gasoline stations
from ExxonMobil, we assumed certain environmental liabilities, including ongoing
environmental remediation at and monitoring activities at certain of the
acquired sites and future remediation activities required by applicable federal,
state or local law or regulation. Remedial action plans are in place with the
applicable state regulatory agencies for the majority of these locations,
including plans for soil and groundwater treatment systems at certain sites.
Based on consultations with environmental consultants, our estimated cost of the
remediation is expected to be approximately $30.0 million to be expended over an
extended period of time. As a result, we initially recorded, on an undiscounted
basis, total environmental liabilities of approximately $30.0 million.

In connection with the June 2010 acquisition of three refined petroleum products
terminals in Newburgh, New York, we assumed certain environmental liabilities,
including certain ongoing remediation efforts. As a result, we initially
recorded, on an undiscounted basis, a total environmental liability of
approximately $1.5 million.

In addition to the above-mentioned environmental liabilities related to our
retail gasoline stations, we retain some of the environmental obligations
associated with certain gasoline stations that we have sold.

We determined that there was a failure to dispense additive detergent into
branded premium gasoline and unbranded premium gasoline at one of our terminals,
which was caused by an incorrect IT-related software confirmation.  The
incorrect IT-related software configuration was corrected between June 6, 2016
and June 7, 2016.  We self-reported the violations under the Clean Air Act (the
“CAA”).





 

--------------------------------------------------------------------------------

 

 

 

We self-reported a violation under the CAA to the EPA pursuant to the EPA’s
self-audit policy on October 18, 2017.  The violation resulted from our failure
to dispense additive detergent into gasoline lifted by three customers and was
caused by incorrect internal customer account setups.  We identified the issue
on September 28, 2017 and subsequently corrected it on the same day.

On August 2, 2016, we received a Notice of Violation (“NOV”) from the EPA,
alleging that permits for the petroleum product transloading facility in Albany,
New York (the “Albany Terminal”), issued by the New York State Department of
Environmental Conservation (“NYSDEC”) between August 9, 2011 and November 7,
2012, violated the CAA and the federally enforceable New York State
Implementation Plan (“SIP”).  We have asserted that the permits issued by NYSDEC
comply with the CAA and the applicable state air permitting requirements and
that no material violation of law has occurred.  We have signed numerous tolling
agreements with respect to this matter, the most recent of which was extended
through June 29, 2019.  To date, the EPA has taken no action on this matter. Our
Title V permit remains in effect and our operations continue without
interruption.

On September 16, 2016, the NYSDEC advised us in a letter that our renewal of our
existing Title V permit would be treated as a new application as provided for
under the applicable regulations.  A renewal permit application is contemplated
to be submitted in the third quarter of 2019.

By letter dated January 25, 2017, we received a notice of intent to sue (the
“2017 NOI”) from Earthjustice, an environmental advocacy organization on behalf
of the County of Albany, New York, a public housing development owned and
operated by the Albany Housing Authority and certain environmental
organizations, related to alleged violations of the CAA.  Earthjustice has not
commenced any action as of March 28, 2019.

We received letters from the EPA dated November 2, 2011 and March 29, 2012,
containing requirements and testing orders (collectively, the “Requests for
Information”) for information under the CAA. The Requests for Information were
part of an EPA investigation to determine whether we have violated sections of
the CAA at certain of our terminal locations in New England with respect to
residual oil and asphalt. On June 6, 2014, a NOV was received from the EPA,
alleging certain violations of its Air Emissions License issued by the Maine
Department of Environmental Protection, based upon the test results at the South
Portland, Maine terminal. We have entered into a consent decree (a “Consent
Decree”) with the EPA and the Department of Justice, which was filed in the U.S.
District Court for the District of Maine on March 25, 2019.  Final approval of
the Consent Decree by the Court is expected in May 2019.

For additional information regarding our environmental liabilities, see Note 12
of Notes to Consolidated Financial Statements included in the MLP’s Annual
Report on Form 10-K for the year ended December 31, 2018.

 





 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.13

 

SUBSIDIARIES AND

OTHER EQUITY INVESTMENTS

 

Part (a).           Subsidiaries.

1.         Global Partners LP

a)         Global Operating LLC (100%)

b)         GLP Finance Corp. (100%)

 

2.         Global Operating LLC

a)         Global Companies LLC (100%)

b)         Global CNG LLC (100%)

c)         Global Energy Marketing LLC (100%)

d)         Global Montello Group Corp. (100%)

e)         Alliance Energy LLC (100%)

f)          Chelsea Sandwich LLC (100%)

g)         Cascade Kelly Holdings LLC (100%)

h)         Basin Transload, LLC (60%)

i)          Global Partners Energy Canada ULC (100%)

 

3.         GLP Finance Corp.

N/A

 

4.         Global Companies LLC

a)         Glen Hes Corp. (100%)

 

5.         Glen Hes Corp.

N/A

 

6.         Global CNG LLC

N/A

 

7.         Global Energy Marketing LLC

N/A

 

8.         Global Partners Energy Canada ULC

N/A

 

9.         Global Montello Group Corp.

a)         Warren Equities, Inc. (100%)

 





 

--------------------------------------------------------------------------------

 

 

 

10.       Warren Equities, Inc.

a)         Drake Petroleum Company, Inc. (100%)

b)         Warex Terminals Corporation (100%)

c)         Puritan Oil Company, Inc. (100%)

d)         Maryland Oil Company, Inc. (100%)

 

11.       Alliance Energy LLC

a)         Bursaw Oil LLC (100%)

 

12.       Bursaw Oil LLC

N/A

 

13.       Chelsea Sandwich LLC

N/A

 

14.       Cascade Kelly Holdings LLC

N/A

 

15.       [Intentionally Omitted]

 

16.       Drake Petroleum Company, Inc.

 

17.       Warex Terminals Corporation

 

18.       Puritan Oil Company, Inc.

 

19.       Maryland Oil Company, Inc.

 

Part (b).           Equity Investments in any other Corporation or Entity

1.         Global Companies LLC

a)         Global Operating LLC (100%)

 

2.         Glen Hes Corp.

a)         Global Companies LLC (100%)

3.         Global CNG LLC

a)         Global Operating LLC (100%)

 

4.         Global Energy Marketing LLC

a)         Global Operating LLC (100%)

5.         Global Partners Energy Canada ULC

a)         Global Operating LLC (100%)

6.         Global Montello Group Corp.

a)         Global Operating LLC (100%)





 

--------------------------------------------------------------------------------

 

 

 

7.         Warren Equities, Inc.

a)         Global Montello Group Corp. (100%)

8.         Drake Petroleum Company, Inc.

a)         Warren Equities, Inc. (100%)

9.         Warex Terminals Corporation

a)         Warren Equities, Inc. (100%)

10.       Puritan Oil Company, Inc.

a)         Warren Equities, Inc. (100%)

11.       Maryland Oil Company, Inc.

a)         Warren Equities, Inc. (100%)

12.       Alliance Energy LLC

a)         Global Operating LLC (100%)

13.       Bursaw Oil LLC

a)         Alliance Energy LLC (100%)

14.       Chelsea Sandwich LLC

a)         Global Operating LLC (100%)

15.       Cascade Kelly Holdings LLC

a)         Global Operating LLC (100%)

16.       Basin Transload LLC

a)         Global Operating LLC (60%)

17.       Global Operating LLC

a)         Global Partners LP (100%)

 

18.       GLP Finance Corp.

a)         Global Partners LP (100%)

 





 

--------------------------------------------------------------------------------

 

 

 

Part (c).           Ownership of Each Loan Party (other than MLP)

 

 

 

Owner

Issuer

Global Partners LP

Global Partners LP owns:

(a)        100% of the capital stock of GLP Finance Corp.

(b)       100% of the membership interests in Global Operating LLC

Global Operating LLC

Global Operating LLC owns:

(a) 100% of the membership interests in:

1.  Alliance Energy LLC

2.  Cascade Kelly Holdings LLC

3.  Chelsea Sandwich LLC

4.  Global CNG LLC

5.  Global Companies LLC

6.  Global Energy Marketing LLC

 

(b)       100% of the capital stock of each of Global Montello Group Corp. and
Global Partners Energy Canada ULC

GLP Finance Corp.

None

Alliance Energy LLC

Alliance Energy LLC owns 100% of the membership interests of Bursaw Oil LLC

Bursaw Oil LLC

None

Cascade Kelly Holdings LLC

None

Chelsea Sandwich LLC

None

Global CNG LLC

None

Global Companies LLC

Global Companies LLC owns 100% of the capital stock of Glen Hes Corp.

Glen Hes Corp.

None

Global Energy Marketing LLC

None

 





 

--------------------------------------------------------------------------------

 

 

 

 

Global Montello Group Corp.

Global Montello Group Corp. owns 100% of the capital stock of Warren Equities,
Inc.

Warren Equities, Inc.

Warren Equities, Inc. owns 100% of the capital stock in each of:

1.  Drake Petroleum Company, Inc.

2.  Maryland Oil Company, Inc.

3.  Puritan Oil Company, Inc.

4.  Warex Terminals Corporation

 

Drake Petroleum Company, Inc.

None

Maryland Oil Company, Inc.

None

Puritan Oil Company, Inc.

None

Warex Terminals Corporation

None

Global Partners Energy Canada ULC

None

 

 





 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.01

 

EXISTING LIENS

 

UCC-1 Filing against Global Montello Group Corp., as Debtor, and US Foods, Inc.,
as Secured Party, filed December 11, 2017.

 





 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.09

 

TRANSACTIONS WITH AFFILIATES

 

1.   On March 11, 2015, certain of the MLP's subsidiaries entered into a Second
Amended and Restated Services Agreement with GPC (the “GPC Second Amended and
Restated Services Agreement”).  Under the GPC Second Amended and Restated
Services Agreement, GPC no longer provides  the MLP with terminal, environmental
and operational support services, but  the MLP continues to provide GPC with
certain tax, accounting, treasury, legal, information technology, human
resources and financial operations support services for which GPC pays the
Partnership a monthly services fee at an agreed amount subject to the approval
by the Conflicts Committee of the board of directors of the GP. The GPC Second
Amended and Restated Services Agreement is for an indefinite term and any party
may terminate some or all of the services upon ninety (90) days’ advanced
written notice. As of March 31, 2018, no such notice of termination was given by
GPC.

2.    The GP employs substantially all of the MLP's employees, except for most
of its gasoline station and convenience store employees, who are employed by
Montello. The MLP reimburses the GP for expenses incurred in connection with
these employees. These expenses, including payroll, payroll taxes and bonus
accruals were $104.8 million, $106.0 million and $101.6 million for the years
ended December 31, 2018, 2017 and 2016, respectively. The MLP also reimburses
the GP for its contributions under the GP's 401(k) Savings and Profit Sharing
Plan (see Note 14 of the MLP's 10-K for the year ended December 31, 2018) and
the GP's qualified and non‑qualified pension plans.

 





 

--------------------------------------------------------------------------------

 

 

 

Exhibit C to Amendment

 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,

To:       Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of April 25, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among GLOBAL OPERATING
LLC, a Delaware limited liability company ("OLLC"), GLOBAL COMPANIES LLC, a
Delaware limited liability company ("Global"), GLOBAL MONTELLO GROUP CORP., a
Delaware corporation ("Montello"), GLEN HES CORP., a Delaware corporation ("Glen
Hes"), CHELSEA SANDWICH LLC, a Delaware limited liability company ("Chelsea
LLC"), GLP FINANCE CORP., a Delaware corporation ("Finance"), GLOBAL ENERGY
MARKETING LLC, a Delaware limited liability company ("GEM"), GLOBAL CNG LLC, a
Delaware limited liability company ("CNG"), ALLIANCE ENERGY LLC, a Massachusetts
limited liability company ("Alliance"), CASCADE KELLY HOLDINGS LLC, an Oregon
limited liability company ("Cascade") and WARREN EQUITIES, INC., a Delaware
corporation ("Warren" and, collectively with  OLLC, Global, Montello, Glen Hes,
Chelsea LLC, Finance, GEM, CNG, Alliance and Cascade, the "Initial Borrowers"
and each individually, an "Initial Borrower"), GLOBAL PARTNERS LP, a Delaware
limited partnership (the "MLP"), each lender from time to time party thereto
(collectively, the "Lenders" and individually, a "Lender"), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Alternative
Currency Fronting Lender, JPMORGAN CHASE BANK, N.A. as an L/C Issuer, JPMORGAN
CHASE BANK, N.A. and WELLS FARGO BANK, N.A. as Co- Syndication Agents and
CITIZENS BANK, N.A., SOCIETE GENERALE, BNP PARIBAS AND MUFG BANK, LTD. as
Co-Documentation Agents.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                           of the
Borrowers, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on behalf of the Borrowers,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.          The Borrowers have delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrowers ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

 



 

--------------------------------------------------------------------------------

 

 

1.          The Borrowers have delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrowers ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the MLP and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2.          The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by such financial statements.

3.          A review of the activities of the Borrowers during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrowers performed and
observed all their Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4.          The representations and warranties of the Borrowers contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects (or, in the case of any such representation or warranty already
qualified by materiality, in all respects) on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or, in the case of any such representation or warranty already qualified by
materiality, in all respects) as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

5.          The financial covenant analyses and information set forth on
Schedule 1  attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

6.          Based on the information set forth herein, the Applicable Revolver
Rate shall be Level __.

 





2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                     ,                          

 

GLOBAL OPERATING LLC

 

GLOBAL COMPANIES LLC

 

GLOBAL MONTELLO GROUP CORP.

 

GLEN HES CORP.

 

CHELSEA SANDWICH LLC

 

GLP FINANCE CORP.

 

GLOBAL ENERGY MARKETING LLC

 

GLOBAL CNG LLC

 

ALLIANCE ENERGY LLC

 

CASCADE KELLY HOLDINGS LLC

 

WARREN EQUITIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



3

--------------------------------------------------------------------------------

 

 

 

For the Quarter/Year ended ___________________("Statement Date")

SCHEDULE 1

to the Compliance Certificate

($ in 000's)

 

 

 

 

 

 

I.

Section 7.18(i) – Combined Working Capital

 

 

 

 

 

 

A.

Combined Current Assets as of Statement Date (but not to include the following:)

$_______

 

 

 

 

 

 

1.      prepaid expenses in excess of $25,000,000

 

 

 

 

 

 

 

2.      any asset which will be subsequently paid or otherwise distributed as a
Permitted Distribution

 

 

 

 

 

 

 

3.      intercompany receivable or other right to payment owing from another
Loan Party or an Affiliate

 

 

 

 

 

 

 

B..

Combined Current Liabilities as of Statement Date (sum of B(1) plus B(2) plus
B(3))

$_______

 

 

 

 

 

 

1.      current liabilities per GAAP as of Statement Date other than items 2 and
3 below

$_______

 

 

 

 

 

 

2.      outstanding amount of WC Loans

$_______

 

 

 

 

 

 

3.      outstanding amount of Revolver Loans used to fund working capital.

 

$_______

 

 

 

 

 

C..

Combined Working Capital as of Statement Date (Item A minus Item B) (Not to be
less than $35,000,000 at any time)

$_______

 

 

 

 

II.

Combined EBITDA

 

 

 

 

 

 

A.

Combined Net Income for such period:

$_______

 

 

 

 

 

 

B.

Combined Total Interest Expense for such period:

$_______

 

 

 

 

 

 

C.

Federal, state, local and foreign income taxes payable for such period:

$_______

 

 

 

 

 

 

D.

Depreciation and amortization expense for such period:

$_______

 

 

 

 

 

 

E.

Non-recurring expenses which do not represent a cash item for such period or any
future period:

$_______

 







--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

F.

Equity losses in respect of unconsolidated affiliates:

$_______

 

 

 

 

 

G.

Fees and out-of-pocket expenses incurred in connection with the Agreement and
the other Loan Documents, including amendments, waivers or other modifications
thereto, including administration and other fees payable to the Administrative
Agent, Swing Line Lender, Alternative Currency Funding Lender and L/C Issuer,
provided the aggregate amount of the fees and expenses under this G together
with the amounts under H shall not exceed 10% of Q in any twelve month period
prior to giving effect to adding back this item G and item H:

$_______

 

 

 

 

 

 

H.

Fees, expenses and charges related to any Permitted Acquisition, provided the
aggregate amount of the fees and expenses under this H together with the amounts
under G shall not exceed 10% of Q in any twelve month period prior to giving
effect to adding back this item H and item G:

$_______

 

 

 

 

 

 

I.

Prepayment premiums and losses related to extinguishment of debt in connection
with Senior Unsecured Notes refinancings:

$_______

 

 

 

 

 

 

J.

Fees and expenses in connection with the tendering for and redeeming the Senior
Unsecured Notes (but not fees or expenses incurred in connection with a
subsequent issuance of such Senior Unsecured Notes):

$_______

 

 

 

 

 

 

K.

Cash distributions received by any Loan Party from unconsolidated affiliates
(including Unrestricted Subsidiaries, non-Wholly Owned Subsidiaries, joint
ventures and Non-Wholly Owned JVs):

$_______

 

 

 

 

 

 

L.

Federal, state, local and foreign income tax credits for such period:

$_______

 

 

 

 

 

 

M.

Nonrecurring non-cash items increasing Combined Net Income for such period:

$_______

 

 

 

 

 

N.

Equity earnings in respect of unconsolidated affiliates  (other than cash
distributions received by a Loan Party or Restricted Subsidiary from such
affiliates):

$_______

 

 

 

 

 

O.

Subtotal of Additions to Combined Net Income (Lines II.B + II.C + II. D + II.E +
II.F + II. G + II.H + II.I + II.J + II.K):

$_______

 

 

 

 

 

 

P.

Subtotal of Deductions to Combined Net Income (Lines II.L + II.M + II.N):

$_______

 





2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Q.

Combined EBITDA (Lines II.A + II.O. - II.P)

$_______

 

 

 

 

 

 

 

 

 

 

III.

Section 7.18(ii) - Combined Interest Coverage Ratio

 

 

 

 

 

 

A.

Combined EBITDA for the Reference Period ending on the Statement Date (Line II.Q
above):

$_______

 

 

 

 

 

B.

The sum of the following for such period:

 

 

 

 

 

 

 

 

1.

Interest, premium payments, debt discounts, fees, charges and related expenses
in connection with borrowed money (including capitalized interest) or in
connection with deferred purchase price of assets, in each case to the extent
treated as interest in accordance with GAAP:

$_______

 

 

 

 

 

 

 

2.

Rent expense under Capitalized Leases that is treated as interest in accordance
with GAAP (the Project Monument Unitary Lease, the Project Oak Unitary Lease and
any Future Failed Accounting Lease shall be treated as operating leases,
notwithstanding their treatment or classification under GAAP, and shall not be
treated as a Capitalized Lease)

$_______

 

 

 

 

 

 

C.

Combined Total Interest Expense for such period (the sum of Item III.B.1 + Item
III.B.2):

 

 

 

 

 

 

 

D.

Combined Interest Coverage Ratio (Line III.A  Line III.C):

____ to 1

 

 

 

 

 

 

 

Minimum ratio permitted: 2.00 to 1

 

 

 

 

 

IV.

Section 7.18(iii) – Combined Senior Secured Leverage Ratio*

 

 

 

 

 

 

A.

Combined Funded Senior Secured Debt at the Statement Date (Sum of Item IVA.1. +
IV.A.2 + Item IV.A.3 + Item IV.A.4 + Item IV.A.5. + Item IV.A.6 + Item IV.A.7):

 

 

 

 

 

 

 

1.

Outstanding principal amount of all obligations for borrowed money and evidenced
by bonds, debentures, notes, loan agreements or other similar agreements at such
date (including Obligations under the Agreement other than the outstanding
amount of the WC Loans and the LC Obligations):

$_______

 

 

 

 

 

 

 

2.

Purchase money indebtedness at such date:

$_______

 

 

 

 

 

 





3

--------------------------------------------------------------------------------

 

 

 

 

 

 

3.

Direct obligations arising under letters of credit (other than L/C Obligations),
bankers' acceptances, bank guaranties, surety bonds (but only to the extent the
indemnity or other payment obligation thereunder has actually arisen and is due
and payable) and similar instruments at such date:

$_______

 

 

 

 

 

 

 

4.

Deferred purchase price of property or services at such date:

$_______

 

 

 

 

 

 

 

5.

Attributable Indebtedness in respect of Capitalized Leases and Synthetic Lease
Obligations as of such date (the Project Monument Unitary Lease, the Project Oak
Unitary Lease and any Future Failed Accounting Lease shall be treated as
operating leases, notwithstanding their treatment or classification under GAAP,
and shall not be treated as a Capitalized Lease): 

$_______

 

 

 

 

 

 

 

6.

Guarantees of indebtedness of the types described above as of such date: 

$_______

 

 

 

 

 

 

 

7.

JV or partnership recourse indebtedness of the types described above as of such
date: 

$_______

 

 

 

 

 

 

 

 

 

B.

Combined Funded Debt of applicable Loan Party which is unsecured:

$_______

 

 

 

 

C.

Combined Funded Senior Secured Debt (Item IV.A. - Item IV.B.):

$_______

 

 

 

 

 

 

D.

Combined EBITDA for the Reference Period ending on the Statement Date (Line II.Q
above):

$_______

 

 

 

 

 

 

E.

Combined Senior Secured Leverage Ratio (Line IV.C  Line IV.D):

____ to 1

 

 

 

 

 

 

 

Maximum ratio permitted: 3.50 to 1

 

 

 

 

 

V.

Section 7.18(iv) – Combined Total Leverage Ratio*

 

 

 

 

 

 

A.

Combined Funded Debt at the Statement Date (Line IV.A. above)

$_______

 

 

 

 

 

 

B.

Combined EBITDA for the Reference Period ending on the Statement Date (Line II.Q
above):

$_______

 

 

 

 

 

 

C.

Combined Total Leverage Ratio (Line V.A  Line V.B):

____ to 1

 

 

 

 

 

 





4

--------------------------------------------------------------------------------

 

 

 

 

 

 

Maximum ratio permitted: 5.00 to 1 (step up to 5.50 to 1 for the fiscal quarter
in which a Material Acquisition has occurred together with the first two full
fiscal quarters following the consummation of a Material Acquisition).

 

 

 

 

 

 

 

VI.

GROSS MARGINS AND VOLUMES

 

 

 

 

 

 

 

[to include report of gross margins and volumes by product for fiscal quarter
and statement of changes in such amounts from previous fiscal quarter]

 

 

*For purposes of calculating the financial covenants contained in Section 7.18
of the Agreement, so long as any Indebtedness being issued to refinance any
other Indebtedness pursuant to Section 7.03(b)(2) of the Agreement has been
issued on or prior to the applicable test date for such covenant and the
Borrowers have (1) complied with clause (v) of Section 7.03(b)(2) of the
Agreement as of the date the Compliance Certificate in respect of such test date
is required to be delivered pursuant to Section 6.02 of the Agreement, and (2)
as of the date the Compliance Certificate in respect of such test date is
required to be delivered pursuant to Section 6.02 of the Agreement either (A) an
amount sufficient to retire such outstanding Indebtedness has been irrevocably
deposited with a trustee or transfer agent, as applicable, or (B) such
outstanding Indebtedness has been repaid in full, then the Combined Senior
Secured Leverage Ratio and the Combined Total Leverage Ratio shall be calculated
excluding such Indebtedness being refinanced and shall be calculated as if the
refinancing Indebtedness replaced the Indebtedness to be refinanced on the date
such refinancing Indebtedness was issued.  In addition, to the extent any other
provision of this Agreement requires that the Borrowers evidence compliance with
the financial covenants (other than on a test date set forth in Section 7.18 of
the Agreement), including on a pro forma basis, at a time when (x) any
Indebtedness has been issued to refinance any other Indebtedness pursuant to
Section 7.03(b)(2) of the Agreement, and (y) all or a portion of the
Indebtedness being refinanced remains outstanding but will be retired with the
proceeds of the new Indebtedness issuance but the applicable Borrowers have not
yet irrevocably deposited with the trustee or transfer agent, as applicable, the
amounts necessary to effect the repayment or repurchase of such Indebtedness
because the Borrowers are not yet required by the terms of the refinancing to
make such a deposit, then, for purposes of calculating compliance with any such
financial covenant, the amount of the Indebtedness being refinanced which
remains outstanding shall be considered outstanding for purposes of calculating
such financial covenants until such Indebtedness is no longer outstanding or the
amount necessary to repay or redeem such Indebtedness has been irrevocably
deposited with the transfer agent.

 

 



5

--------------------------------------------------------------------------------

 

 

Exhibit D to Amendment

 

 

 

 

 

 

 

 

Institution

Revolver
Commitment

%

WC Commitment

%

Total

Percentage
Total

Bank of America, N.A.

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

Wells Fargo Bank, N.A.

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

Citizens Bank, N.A.

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

Societe Generale

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

BNP Paribas

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

MUFG Bank, Ltd.

$27,692,307.69

6.15%

$52,307,692.31

6.15%

$80,000,000

6.15%

 

 

 

 

 

 

 

BMO Harris Financing, Inc.

$25,269,230.77

5.62%

$47,730,769.23

5.62%

$73,000,000

5.62%

 

 

 

 

 

 

 

Credit Agricole Corporate and Investment Bank

$25,269,230.77

5.62%

$47,730,769.23

5.62%

$73,000,000

5.62%

 

 

 

 

 

 

 

Cooperatieve Rabobank U.A., New York Branch

$25,269,230.77

5.62%

$47,730,769.23

5.62%

$73,000,000

5.62%

 

 

 

 

 

 

 

Santander Bank, N.A.

$25,269,230.77

5.62%

$47,730,769.23

5.62%

$73,000,000

5.62%

 

 

 

 

 

 

 

TD Bank, N.A.

$25,269,230.77

5.62%

$47,730,769.23

5.62%

$73,000,000

5.62%

 

 

 

 

 

 

 

Capital One, N.A.

$17,307,692.31

3.85%

$32,692,307.69

3.85%

$50,000,000

3.85%

 

 

 

 

 

 

 

Regions Bank

$17,307,692.31

3.85%

$32,692,307.69

3.85%

$50,000,000

3.85%

 

 

 

 

 

 

 

Customers Bank

$13,846,153.85

3.08%

$26,153,846.15

3.08%

$40,000,000

3.08%

 

 

 

 

 

 

 

People's United Bank, National Association

$13,846,153.85

3.08%

$26,153,846.15

3.08%

$40,000,000

3.08%

 

 

 

 

 

 

 

Barclays Bank PLC

$12,115,384.62

2.69%

$22,884,615.38

2.69%

$35,000,000

2.69%

 

 

 

 

 

 

 

City National Bank

$12,115,384.62

2.69%

$22,884,615.38

2.69%

$35,000,000

2.69%

 

 

 

 

 

 

 

Fifth Third Bank

$12,115,384.62

2.69%

$22,884,615.38

2.69%

$35,000,000

2.69%

 

 

 

 

 

 

 

Raymond James Bank, N.A.

$12,115,384.62

2.69%

$22,884,615.38

2.69%

$35,000,000

2.69%

 

 

 

 

 

 

 

Webster Bank, N.A.

$10,384,615.38

2.31%

$19,615,384.62

2.31%

$30,000,000

2.31%

 

 

 

 

 

 

 

Rockland Trust Company

$8,653,846.14

1.92%

$16,346,153.86

1.92%

$25,000,000

1.92%

 

 

 

 

 

 

 

Deutsche Bank AG, New York Branch

$0

0%

$0

0%

$0

0%

 

 

 

 

 

 

 

KeyBank, National Association

$0

0%

$0

0%

$0

0%

 

 

--------------------------------------------------------------------------------